Exhibit 10.1

 

 

 

 

 

 

 

RESTON STATION

 

 

 

FAIRFAX COUNTY, VIRGINIA



DEED OF LEASE

between


 

CRS PLAZA II, LC

 


as LANDLORD


and


ICF CONSULTING GROUP, INC.,

 

as TENANT



October 24, 2019

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

1. PREMISES, PROJECT AND OFFICE AREA

5

(a) Premises

5

2. COMMON AREAS

6

(a) Common Areas

6

(b) Reservation of Rights

7

3. INITIAL LEASEHOLD IMPROVEMENTS; EARLY ACCESS

8

4. TERM

8

(a) Initial Term

8

(b) Delivery Delay

9

(c) Renewal Options

9

(d) Short Term Renewal Option

11

5. USE AND OPERATION

11

6. RENT

12

7. OPERATING COST AND TAXES

13

8. RECONCILIATION OF OPERATING COST AND TAXES

17

9. UTILITIES AND SERVICES

19

(a) (i) Services Provided

19

(ii) After-Hours HVAC Services

19

(iii) Elevator

20

(iv) Bulbs

20

(b) Access

20

(c) Electricity

20

(d) Additional Electricity and Water

20

(e) Tenant’s Equipment Operation

21

(f) Additional/Special Services

21

(g) Interruptions

22

(h) Property Management

23

10. CARE AND MAINTENANCE; REPAIRS

23

12. ALTERATIONS, IMPROVEMENTS AND TENANT’S PERSONAL PROPERTY

27

14. COMPLIANCE WITH LAWS; ADA

30

15. LANDLORD’S ENTRY; LANDLORD’S RESERVATION

30

16. MORTGAGE; SUBORDINATION

31

(a) Superior Interests

31

(b) Ground Lease Requirements

31

17. ESTOPPEL CERTIFICATE

32

 

-i-

--------------------------------------------------------------------------------

 

 

18. LIMITATION OF LIABILITY

33

19. LIEN FOR RENT

33

20. SURRENDER; HOLDING OVER

33

21. CASUALTY

34

22. CONDEMNATION

35

23. ATTORNEYS’ FEES

36

25. DEFAULT BY TENANT

36

26. REMEDIES

37

27. NON-WAIVER

39

28. DEFAULT BY LANDLORD

39

29. INSURANCE

40

30. WAIVER OF CLAIMS AND SUBROGATION

41

31. HOLD HARMLESS; INDEMNITY

42

32. RESERVED

42

33. SEVERABILITY

42

34. NOTICES

42

35. SUCCESSORS

43

36. ENTIRETY

43

37. BROKERS

43

38. FITNESS CENTER

43

39. PARKING

44

40. QUIET ENJOYMENT

46

41. FINANCIAL STATEMENTS

46

42. HAZARDOUS MATERIALS

46

43. ROOFTOP COMMUNICATIONS EQUIPMENT

47

44. MISCELLANEOUS

48

45. COMMON FACILITIES

50

46. LEED CERTIFICATION

51

47. TENANT’S SIGNAGE

51

(a) Exterior Signage

51

(b) Monument Signage

52

(c) Directory Signage

53

(d) Elevator Lobby Signage

53

(e) Ground Floor Lobby Signage

53

(f) Kinetic Sign

54

(g) Tower Crane Sign

54

48. BUILDING GENERATOR

54

 

-ii-

--------------------------------------------------------------------------------

 

 

49. ROOF DECK

54

50. INTENTIONALLY OMITTED

55

51. PRE-LEASE COMMENCEMENT CONTRACTION

55

51. PRE-LEASE COMMENCEMENT CONTRACTION

55

52. POST-LEASE COMMENCEMENT EXPANSION OPTION

56

53. RIGHT OF FIRST OFFER

56

54. RIGHT OF FIRST REFUSAL

58

55. ELECTRONIC SERVICES

59

56. RETAIL TENANTS

59

 

 

 

EXHIBITS              

A

-

Description of Land

 

A-1

-

The Project

 

B

-

Floor Plan of Premises 

 

C

-

Work Agreement

     

Schedule C-1

Base Building Improvements

   

Schedule C-1-1

Location of Egress Stair

   

Schedule C-1-2

Location of 16th Floor Column Relocation

   

Schedule C-1-3

Location of Roof Terrace Extension

   

Schedule C-2

Approved Test Fit

   

Schedule C-3

Requirements for Final Documents

   

Schedule C-4

Requirements for Contract Documents

   

Schedule C-5

Construction Schedule

D

-

Reserved

 

E

-

Declaration of Lease Commencement

 

F-1

-

Exterior Sign Location (1)

 

F-2

-

Exterior Sign Location (2)

 

F-3

-

Intentionally Omitted

 

F-4

-

Monument Signage

 

F-5

-

Elevator Lobby Signage

 

F-6

-

Reception Signage

 

F-7

-

Kinetic Sign

 

G

-

Location of Tenant’s Rooftop Deck

 

H-1

-

Form of Ground Lease Recognition Agreement

 

H-2

-

Form of Mortgagee SNDA

 

I

-

Rules and Regulations

 

J

-

LEED Conditions

 

K

-

TDM Compliance

 

L

-

Location of Bike Room

 

M

-

Alterations Rules and Regulations

 

N

-

Location for Tenant’s Communications Equipment

 

O

-

Reserved

 

P

-

Reserved

 

Q

-

Method of Measurement

 

R

-

Janitorial Specifications

 

S

-

Storage License

 

T

-

Location of Fitness Center

 

 

-iii-

--------------------------------------------------------------------------------

 

 

BASIC LEASE INFORMATION

 

Effective Date:

 

October 24, 2019

     

Landlord:

 

CRS PLAZA II, LC, a Virginia limited liability company

     

Tenant:

 

ICF CONSULTING GROUP, INC., a Delaware corporation

     

Premises:

 

1902 Reston Metro Plaza, Suites 200, 900, 1000, 1100, 1200, 1300, 1400, 1500,
and 1600, Reston Virginia 20190. The Premises consist of approximately 208,274
square feet of Net Rentable Area on floor P-2.5 and the entire 9th through 16th
floors, inclusive, of the Building (hereinafter defined), as shown on the floor
plans attached hereto as Exhibit B. The Net Rentable Area of the Premises does
not include the square footage of Tenant’s Rooftop Deck (as hereinafter
defined).

     

Term:

 

The period commencing on the Commencement Date (hereinafter defined) and ending
on the Expiration Date (hereinafter defined).

     

Delivery Date:

 

The date upon which the Premises is delivered to Tenant with Landlord’s Work
Substantially Complete (as defined in the Work Agreement). Landlord estimates
that the Delivery Date shall occur on or about March 1, 2022 (the “Anticipated
Delivery Date”), subject to extension on a day-for-day basis due to Force
Majeure (for a period not to exceed four (4) months in the aggregate) and Tenant
Delay.

     

Commencement Date:

 

The Delivery Date.

     

Rent Commencement Date:

 

The later to occur of (i) May 1, 2024; or (ii) seven hundred eighty (780) days
following the Commencement Date.

     

Expiration Date:

 

The last day of the fifteen (15th) Lease Year (hereinafter defined) (the
“Initial Expiration Date”) following the Rent Commencement Date, or any earlier
date on which this Lease is terminated or any later date on which this Lease is
extended, in each case, in accordance with the provisions hereof.

 

-1-

--------------------------------------------------------------------------------

 

 

Base Rent:

 

Subject to Section 6(b), an annual amount based upon Net Rentable Area
(hereinafter defined) as specified below:

 

Lease Year

Base Rent
PSF

Annual
Base Rent

Monthly
Base Rent

Lease Year 1

$40.00

$8,330,957.60

$694,246.47

Lease Year 2

$41.20

$8,580,886.33

$715,073.86

Lease Year 3

$42.44

$8,838,312.92

$736,526.08

Lease Year 4

$43.71

$9,103,462.31

$758,621.86

Lease Year 5

$45.02

$9,376,566.17

$781,380.51

Lease Year 6

$46.37

$9,657,863.16

$804,821.93

Lease Year 7

$47.76

$9,947,599.05

$828,966.59

Lease Year 8

$49.19

$10,246,027.03

$853,835.59

Lease Year 9

$50.67

$10,553,407.84

$879,450.65

Lease Year 10

$52.19

$10,870,010.07

$905,834.17

Lease Year 11

$53.76

$11,196,110.37

$933,009.20

Lease Year 12

$55.37

$11,531,993.69

$960,999.47

Lease Year 13

$57.03

$11,877,953.50

$989,829.46

Lease Year 14

$58.74

$12,234,292.10

$1,019,524.34

Lease Year 15

$60.50

$12,601,320.86

$1,050,110.07

 

 

Tenant’s Share of Operating Cost:

 

A fraction, expressed as a percentage, the numerator of which shall be the Net
Rentable Area of the Premises and the denominator of which shall be the Net
Rentable Area of the Office Area (as defined in Section 1(b)).

     

Tenant’s Share of Taxes:

 

A fraction, expressed as a percentage, the numerator of which shall be the Net
Rentable Area of the Premises and the denominator of which shall be the Net
Rentable Area of the Building.

     

Tenant Improvement Allowance:

 

One Hundred Ten and 00/100 Dollars ($110.00) per square foot of Net Rentable
Area. The Tenant Improvement Allowance shall not exceed Twenty-Two Million Nine
Hundred Ten Thousand One Hundred Thirty-Three and 40/100 Dollars
($22,910,133.40), in the aggregate, based on 208,273.94 square feet of Net
Rentable Area, subject to reduction as set forth in Section 38(iii) of this
Lease and Section 3(b) of the Work Agreement, attached to this Lease as Exhibit
C.

     

Building Operating Hours:

 

Business Days (as defined in Section 9(a)): 8:00 a.m. – 6:00 p.m.
Requested Saturday Mornings (as defined in Section 9(a)): 9:00 a.m. – 1:00 p.m.

 

So long as Tenant is leasing all of the office space within the Building, and
upon 30-days advance written notice from Tenant to Landlord, Tenant may cause
the Building Operating Hours to be adjusted so long as such adjusted Building
Operating Hours are comparable to the building operating hours of Comparable
Buildings.

 

-2-

--------------------------------------------------------------------------------

 

 

Security Deposit:

 

None.

     

Project:

 

Reston Station, including, without limitation, that certain portion of Reston
Station currently identified as “The Promenade”, a transit-oriented, mixed-use
development at the intersection of Wiehle Avenue and Dulles Toll Road in Reston,
Virginia, as described in Section 1(b).

     

Office Area:

 

The Premises and certain other space in the Project (as defined in Section 1(b))
designated by Landlord for office use, as described in Section 1(a). As of the
Effective Date, the Net Rentable Area of the Office Area of the Building is
approximately 208,274 rentable square feet.

     

Building:

 

The building in which the Premises are located, commonly known as 1902 Reston
Metro Plaza in Reston, Virginia 20190, and all other improvements located on the
Land. As of the Effective Date, the Net Rentable Area of the Building is
approximately 221,570 rentable square feet.

     

Land:

 

The tax lot(s) on which the Building is built, legally described on Exhibit A
attached hereto, subject to adjustment in accordance with Section 1(b).

     

Parking:

 

Subject to Section 39, 2.5 parking spaces for every 1,000 square feet of Net
Rentable Area of the Premises (the “Tenant’s Allocated Parking”), for use on a
non-exclusive, unreserved, first-come, first-served basis, parking spaces in the
Office Parking Facilities (as defined in Section 2(a)). A portion of Tenant’s
Allocated Parking will be in the parking spaces designated for office use in the
garage located under the Building (the “1902 Office Garage”) and the remainder
of the parking spaces from Tenant’s Allocated Parking will be in the Office
Parking Facilities located elsewhere within the Project. Tenant shall be
entitled to the use of office parking in the 1902 Office Garage in proportion to
the Net Rentable Area leased by Tenant from time to time within the Building;
i.e., if Tenant is leasing seventy-five percent (75%) of the Net Rentable Area
of office space within the Building, then Tenant shall be entitled to the use of
seventy-five percent (75%) of the office parking located in the 1902 Office
Garage. See Section 39 for additional details on parking. 

     

Landlord’s Notice Address:

 

CRS Plaza II, LC
c/o Comstock Companies
1886 Metro Center Drive, Suite 400
Reston, Virginia 20190
Attention: Asset Mgt - Reston Station

 

with a copy to:

 

Comstock Companies
1886 Metro Center Drive, Suite 400
Reston, Virginia 20190
Attention: General Counsel

     

Rent Payment Address:

 

CRS Plaza II, LC
c/o Comstock Companies
1886 Metro Center Drive, Suite 400
Reston, Virginia 20190
Attention: Property Mgt - Reston Station

 

-3-

--------------------------------------------------------------------------------

 

 

Tenant’s Notice Address:

 

(prior to taking occupancy):


ICF CONSULTING GROUP, INC.

9300 Lee Highway

Fairfax, VA 22031

Attention: Real Estate

 

With a copy to:

 

ICF CONSULTING GROUP, INC.

9300 Lee Highway

Fairfax, VA 22031

Attention: General Counsel

 

(following occupancy):

 

At the Premises

 

With a copy to:


At the Premises
Attention: General Counsel

 

With a copy to:

 

Bean Kinney & Korman PC

2311 Wilson Blvd, Suite 500

Arlington, Virginia 22182

Attn: John G. Kelly, Esq.

     

Renewal Option(s):

 

At Tenant’s option, either Two (2) consecutive Renewal Terms (as defined in
Section 4(b)) of Ten (10) years each or Four (4) consecutive Renewal Terms of
Five (5) years each, subject to Sections 4(b) and 4(c).

     

Broker:

 

Jones Lang LaSalle Brokerage, Inc., as both Landlord’s and Tenant’s agent.

 

-4-

--------------------------------------------------------------------------------

 

 

DEED OF LEASE

 

This Deed of Lease (“Lease”) is made and entered into as of the Effective Date
between Landlord and Tenant. The “Basic Lease Information” (above) is
incorporated into this Lease as if fully set forth herein. Capitalized terms
used and not otherwise expressly defined within the body of this Lease will have
the meanings ascribed to them in the Basic Lease Information.

 

WITNESSETH:

 

1.

PREMISES, PROJECT AND OFFICE AREA.

 

(a)      Premises. Subject to and upon the terms, provisions and conditions
hereinafter set forth, and each in consideration of the duties, covenants and
obligations of the other hereunder, Landlord does hereby lease to Tenant and
Tenant does hereby lease from Landlord, the Premises, together with the right to
use the Common Areas in accordance with Section 2(a). The Net Rentable Area of
the Building and the Premises have been calculated in accordance with this
subsection and are hereby stipulated for all purposes hereof to be the square
footages set forth in the Basic Lease Information and which are more
particularly described on Exhibit Q. For the purposes of this Lease, “Net
Rentable Area” has been determined by Landlord’s architect in accordance with
the modified 2017 Building Owners and Managers Association Standard Methods of
Measurement (ANSI/BOMA Z65.1-2017) Method A (“BOMA”) (the “Method of
Measurement”). Prior to the Commencement Date, Landlord shall provide Tenant
with (a) a certificate or other statement from Landlord’s architect setting
forth in reasonable detail the Net Rentable Area of the Building and the
Premises (the “Rentable Area Certificate”), and (b) a complete set of “as built”
plans for the Base Building Improvements (as such term is defined herein). If,
as a result of such pre-Commencement Date measurement, and subject to Tenant’s
right to verify such measurement in the manner described below, the Net Rentable
Area of the Building and the Premises shall be determined to contain a square
footage that differs from the rentable square footage referenced in the Basic
Lease Information above, then the Base Rent shall be adjusted based upon the
actual, finally determined the Net Rentable Area of the Premises multiplied by
the Base Rent per square foot and Tenant’s Share, the Tenant Improvement
Allowance and all other terms of this Lease which are based upon the size of the
Net Rentable Area of the Building and the Premises, shall be adjusted based on
the actual Net Rentable Area (as applicable), and Landlord and Tenant shall
enter into an amendment to this Lease confirming such adjustments. Within thirty
(30) days after Tenant’s receipt of the Rentable Area Certificate, Tenant shall
have the right to have Tenant’s architect verify the Net Rentable Area of the
Building and the Premises set forth in the Rentable Area Certificate. If Tenant
notifies Landlord in writing within such thirty (30) day period that Tenant
disputes Landlord’s calculation(s) and Tenant simultaneously provides Landlord
with a written statement of Tenant’s architect’s calculation of such Net
Rentable Area of the Building and/or the Premises, then Landlord’s architect and
Tenant’s architect shall endeavor in good faith to reach mutual agreement on the
Net Rentable Area of the Building and the Premises based upon the modified BOMA
method. If Tenant’s architect and Landlord’s architect fail to reach mutual
agreement on either or both such calculations within thirty (30) days after the
date that Tenant notifies Landlord of Tenant’s dispute of either or both of
Landlord’s calculations and if Tenant’s calculation of the Net Rentable Area of
the Building and/or the Premises is more than two percent (2%) less than
Landlord’s Net Rentable Area of the Building and/or the Premises calculations,
then Tenant’s architect and Landlord’s architect shall mutually select a third
independent architect within ten (10) Business Days after the expiration of such
thirty (30) day period, which third independent architect shall select either
Tenant’s architect’s calculation(s) or Landlord’s architect’s calculation(s)
(whichever calculation(s) the third independent architect determines is more
accurate) within thirty (30) days after such third independent architect’s
appointment; provided, however, if Tenant’s calculation of the Net Rentable Area
of the Building and/or the Premises is equal to or less than two percent (2%)
less than Landlord’s calculation, then Landlord’s calculation shall be deemed to
be correct and shall control for all purposes under this Lease. During the
pendency of any disagreement over the calculation of the Net Rentable Area of
the Building and/or the Premises, Tenant shall pay Base Rent and all additional
rent based upon the Rentable Area Certificate, but such payment shall be
adjusted retroactively to the Commencement Date at such time that there is an
ultimate determination of the Net Rentable Area of the Building and/or the
Premises. The rentable square footage of any additional office space leased by
Tenant in the Building shall be calculated in accordance with the Method of
Measurement.

 

-5-

--------------------------------------------------------------------------------

 

 

(b)

Project and Office Area.

 

(i)     The Premises are part of a vertically-integrated, mixed-use development
known as Reston Station (“Project”), which is partially depicted on Exhibit A-1
attached hereto and generally described in the Basic Lease Information and which
is governed by the Project Documents (hereinafter defined). The Project includes
improvements owned by Landlord and by other private party owners (including, as
applicable, affiliates of Landlord), including, without limitation, the area of
the Project currently identified as “The Promenade”, as well as improvements
owned and/or operated by the Board of Supervisors of Fairfax County, Virginia,
in its proprietary capacity (or its successors in interest), such as, but not
limited to, the public parking facility and its appurtenances (“Public Garage”).
As used in this Lease, the term “Project Documents” refers collectively to that
certain Ground Lease (defined hereinafter) and to all declarations, easements,
covenants, conditions and restrictions relating to, affecting, or encumbering
all or a portion of the Project, including the Premises, now or hereafter
recorded, including that certain Reciprocal Easement Agreement, dated July 1,
2014, recorded among the land records of Fairfax County (“Land Records”) in Deed
Book 23712 at Page 1626, that certain Private Party Declaration for Reston
Station, dated July 1, 2014 and recorded among the Land Records in Deed Book
23712 at Page 1678, and that certain Declaration of Parking Availability
(“Parking Declaration”), dated November 28, 2016 and recorded among the Land
Records in Deed Book 24857 at Page 0007, as each and any of the foregoing may
have been and may hereafter be further amended, modified, supplemented, restated
or replaced from time to time. Landlord represents that it has delivered to
Tenant and Tenant acknowledges receipt of true and accurate copies of the
Project Documents prior to the date of this Lease. Subject to the terms and
conditions herein, the Project may be increased or decreased from time to time
in accordance with the Project Documents. The Premises and all other office
space in the Building, together with the Office Common Areas, comprise the
“Office Area.” None of the plans provided by Landlord or any of Landlord’s
agents depicting the general layout of the Building, Office Area or Project
constitutes a warranty, representation or agreement that the Office Area,
Building, or Project, or facilities therein, will be exactly as indicated. This
Lease is subject to and subordinate to the Project Documents. Landlord shall
have the right to amend any Project Document at any time and without the consent
of Tenant; provided that Landlord shall provide written notice to Tenant of any
such amendment and any such amendment shall neither materially nor adversely
impact Tenant’s rights under this Lease.

 

(ii)     As used herein, the term “Ground Lease” means that certain Deed of
Lease between the Board of Supervisors of Fairfax County, Virginia in its
proprietary capacity (“Ground Lessor”) and Landlord, dated June 1, 2009, which
term includes the Amended and Restated Memorandum of Lease recorded among the
Land Records in Deed Book 23712 at Page 1777, as each or any of the foregoing
may have been and may hereafter be further amended, modified, supplemented,
restated or replaced from time to time, and which term may include a replacement
ground lease for all or a portion of the Project containing the Premises between
Ground Lessor and Landlord, Landlord’s successor-in-interest, any affiliate of
either of them, and any successor to any such affiliate. The provisions of the
Ground Lease are not incorporated into this Lease, and the terms of this Lease
shall control as between Landlord and Tenant.

 

2.

COMMON AREAS.

 

(a)

Common Areas.

 

During the Term, Tenant shall have the non-exclusive right to use the Common
Areas (hereinafter defined) for their intended purposes. As used in this Lease,
“Common Areas” refers collectively to: (A) the portions of and facilities in and
on the Building, if any, that are designated for common use by Landlord, Tenant
and all other occupants (retail, office and otherwise), tenants and users of the
Building, together with any such facilities outside the Building which are not
Project Common Areas (hereinafter defined) or Office Common Areas (hereinafter
defined) (“Building Common Areas”, which Building Common Areas include, without
limitation, the Common Facilities (as defined in Section 45 below); (B) the
portions of and facilities in the Office Area, if any, that are designated for
common use by Landlord, Tenant and all other tenants and users of the Office
Area (“Office Common Areas”); and (C) the portions of and facilities within the
Project, if any, that are designated by Landlord, its affiliates, or the
Association for common use by Landlord, Tenant and all other owners, occupants,
tenants and users of the Project, including common areas in the Project which
are owned or maintained by the Association pursuant to the Project Documents
(“Project Common Areas”), but in all cases excluding the Public Garage. As used
herein, “Association” refers to the Reston Station Owners Association. The
Common Areas may include parking areas, access roads and facilities in or about
the Project, including truck ways, driveways, loading bays, zones, docks and
areas, delivery areas, multi-story parking facilities, furnished rooftop patio,
bike storage facilities package pickup stations, fitness center, conference
center, elevators, escalators, pedestrian sidewalks, malls, courts and ramps,
landscaped areas, retaining walls, stairways, bus stops, transit facilities,
first-aid and comfort stations, lighting facilities, sanitary systems, utility
lines, water filtration and treatment facilities and those areas within and
adjacent to the Project for ingress and egress to and from the Project, as well
as any temporary or permanent off-site utility systems or parking facilities
serving the Project. All such improvements now or hereafter constructed at the
Project which provide or relate to parking for the Office Area (whether
exclusive or shared with other users of the Project), including, without
limitation, the 1902 Office Garage, are referred to herein as the “Office
Parking Facilities”. For clarity, the “Office Parking Facilities” do not include
any parking facilities in the Public Garage. Landlord shall, in accordance with
Section 10(d) herein, cause the Association to manage, operate and maintain the
Project Common Areas (including any Office Parking Facilities) in accordance
with the standards required by the Project Documents. Costs of the Common Areas
shall be included in Operating Cost in accordance with Section 7(c), subject to
the exclusions set forth in Section 7(e). Except as expressly set forth herein,
Tenant shall not use the Common Areas for any advertising, sales or display
purposes, or for any other purpose which would impede or create hazardous
conditions for the flow of pedestrian or other traffic, without Landlord’s prior
written consent.

 

-6-

--------------------------------------------------------------------------------

 

 

(b)

Reservation of Rights.

 

Landlord hereby reserves, on behalf of itself and its affiliates, the right,
from time to time: (i) to alter, modify, increase or decrease the Land,
Building, Office Area and Project, including changing and adding or removing
spaces, buildings or units from any of the foregoing, and adjusting boundaries
of any of them; (ii) to modify, increase, decrease, demolish and construct
improvements, and to perform other acts, including changing the shape, size,
location and access to improvements, in the Building, the Office Area, the
Office Parking Facilities and any other portion of the Project; (iii) to revise
the ownership structure of properties at the Project, including by establishing
one or more condominium regimes in order to create separate ownership of the
uses at the Project (e.g., commercial condominium units for retail, office,
etc.) and to sever portions of the Project into separate ground leases as and to
the extent contemplated by the Ground Lease, subject to the rights of Tenant
under this Lease and other tenants under then-existing leases; (iv) to change
the name of the Building, Office Area and Project, and the names of individual
streets and other named areas in the Project or any address therein (in which
case Landlord shall reimburse Tenant for the actual, reasonable costs incurred
by Tenant in connection therewith); and (v) to install, maintain, use, repair
and replace pipes, ducts, cables, conduits, plumbing, vents, utility lines and
wires to, in, through, above and below the Premises and other parts of the
Building. Subject to Section 47, Landlord has the exclusive right to use the
exterior faces of all perimeter walls of the Building, the roof, and all air
space above the Building. In its exercise of the foregoing rights, Landlord
shall use commercially reasonable efforts to minimize interference or any
adverse effect upon Tenant’s use and enjoyment of the Premises, its operations
therefrom, or its access thereto, and, in each instance (excepting changes or
alterations due to Legal Requirements or necessary due to an emergency),
Landlord shall neither prevent nor unreasonably restrict Tenant’s access to the
Building from the immediately adjacent Common Areas of the Project or to the
Premises through the Common Area corridors of the Building, materially reduce
the size or configuration of the Premises, materially restrict the view of
Tenant’s signage from the immediately adjacent Common Areas of the Project, or
materially, adversely and unreasonably impact Tenant’s ability to operate the
Permitted Use from the Premises. Provided further, any Landlord work that occurs
in the Premises (after the Rent Commencement Date) that results in unreasonably
loud noise (e.g., jack-hammering, core drilling, etc.), or that causes
unreasonable dust (appropriate “curtain” barriers to mitigate dust migration
shall be implemented), or causes objectionable odors, shall be done after
regular business hours, except to the extent such continuous and immediate work
is required due to emergency circumstances or due to the requirements of
applicable governmental authorities. For the purposes of the foregoing sentence,
“regular business hours” shall mean 9:00 a.m. to 6:00 p.m., Monday through
Friday, excluding Holidays (hereinafter defined). In the event of any exercise
of Landlord’s reserved rights, the terms used in this Lease (including
“Building” and “Land”) and other provisions hereof shall be appropriately
modified to reflect such change, and if the Net Rentable Area of Office Area or
the Net Rentable Area of Building, as applicable, is remeasured in accordance
with BOMA in connection with an expansion or contraction of the Building or the
Office Area, and/or in connection with a change in use of portions of the
Building or Office Area, Tenant’s Share of Operating Costs and Tenant’s Share of
Taxes shall be adjusted based upon such remeasured Net Rentable Area of Office
Area or remeasured Net Rentable Area of Building, as applicable, effective only
after written notice to Tenant from Landlord, supported by reasonable back-up
documentation.

 

-7-

--------------------------------------------------------------------------------

 

 

(c)      Fire Stairs. During the Term, Tenant shall have the right to use,
subject to all other provisions of this Lease, the fire stairs within the
Building as communicating stairs for normal business travel between contiguous
full floors of the Premises which Tenant may lease in the Building from time to
time. Tenant may, at its sole cost and expense, subject to application of the
Tenant Improvement Allowance (to the extent available), install a security
system with card-key access on all re-entry doors so used by Tenant and Tenant
shall also have the right to install such other security measures and make
alterations to the lighting, banister and flooring in such stairwells which
Tenant has been permitted to use pursuant to this Section 2(c); provided,
however, that (i) any improvements within the fire stairs shall be in compliance
with applicable code requirements related to emergency egress from the Building,
and (ii) any such security system shall be fully compatible with the security
system utilized by Landlord with respect to the Building generally. Tenant shall
also reimburse Landlord within thirty (30) days following Landlord’s invoice
therefor, for cleaning the fire stairs so used by Tenant to the extent
Landlord’s cleaning costs are increased by such use, as well as for any
additional cleaning expense, repairs and maintenance expenses incurred by
Landlord as a result of Tenant’s use of such fire stairs. Upon termination of
this Lease, or at the time Tenant vacates any partial or full floor portion of
the Premises, Tenant, at Tenant’s sole cost and expense, shall remove any
specialty improvements (including any security system that is not
Building-standard) from the fire stairs and restore the fire stairs to
then-current Building-standard condition.

 

3.

INITIAL LEASEHOLD IMPROVEMENTS; EARLY ACCESS.

 

(a)      Landlord shall deliver the Premises to Tenant in its "as-is" condition
on the Commencement Date provided, however, that Landlord shall have constructed
in the Premises, at Landlord's sole cost and expense, the Landlord's Work (as
defined in the Work Agreement) in accordance with the terms of the Work
Agreement attached hereto as Exhibit C (the "Work Agreement"). Tenant, at
Tenant's sole cost and expense, subject, however, to the application of the
Tenant Improvement Allowance (hereinafter defined), shall construct the Tenant's
Work in the Premises in accordance with the terms of the Work Agreement. The
Tenant's Work shall be subject to Landlord's prior written approval, shall
comply with all applicable building codes, laws and regulations (including,
without limitation, The Americans with Disabilities Act (the “ADA”)), shall not
require any material changes to or modifications of any of the mechanical,
electrical, plumbing or other systems of the Building, and shall otherwise be
constructed in strict accordance with the terms of the Work Agreement.

 

(b)      Notwithstanding anything to the contrary, Tenant shall be provided
reasonable access to the Premises during the construction of Landlord’s Work,
commencing on or about twelve (12) weeks prior to the Delivery Date and without
any charge or penalty (including charges for loading dock usage, utilities,
freight elevator usage, Building engineer costs, security costs, and staging and
oversight fees), to undertake all work customarily performed prior to completion
of Landlord’s Work or as permitted under the Work Agreement; provided, however,
Tenant shall (i) shall not unreasonably interfere with the performance by
Landlord and its contractors of Landlord’s Work and (ii) not delay completion of
Landlord’s Work. All such early access shall be coordinated between Tenant and
Landlord. Tenant shall provide evidence that Tenant has obtained and is
maintaining the insurance required to be obtained by Tenant under this Lease
prior to Tenant being permitted to access the Premises early. Any delay on a
day-for-day basis in Landlord’s completion of Landlord’s Work arising as a
result of or in connection with Tenant’s early access, including, without
limitation, delay due to Tenant’s failure comply with the foregoing subsections
(i) and (ii), shall be deemed to be “Tenant Delay” for the purposes of this
Lease subject to the terms and conditions of the Work Agreement.

 

4.

TERM.

 

(a)       Initial Term. This Lease shall be effective as of the Effective Date.
The Term of this Lease shall commence on the Commencement Date, subject to and
upon the terms and conditions set forth herein, and shall end on the Expiration
Date. Within thirty (30) days after the completion of the measurement of the
Premises set forth in Section 1(a), Landlord and Tenant shall execute a
Declaration of Lease Commencement, in the form attached hereto as Exhibit E,
mutually confirming, among other things, the Delivery Date, Commencement Date,
Rent Commencement Date, and Net Rentable Area of the Premises, each as
determined pursuant to the terms of this Lease.

 

-8-

--------------------------------------------------------------------------------

 

 

(b)       Delivery Delay. If Landlord shall fail to deliver the Premises to
Tenant Substantially Completed by the Anticipated Commencement Date, subject to
Force Majeure (hereinafter defined), provided that any Force Majeure events
shall be limited to not more than a total of one hundred twenty (120) days in
total, and Tenant Delay (hereinafter defined), the parties agree that Tenant
shall have the following remedies:

 

(i)     If such delivery occurs later than March 1, 2022 for any reason other
than Force Majeure (subject to the foregoing limitation of no more than one
hundred twenty (120) days in total) or Tenant Delay, then Tenant shall be
entitled to a credit of one (1) day of free rent for each day that Landlord is
late in so delivering the Premises.

 

(ii)     If such delivery occurs later than April 1, 2022 for reason other than
Force Majeure (subject to the foregoing limitation of no more than one hundred
twenty (120) days in total) or Tenant Delay, then Tenant shall be entitled to a
credit of two (2) days of free rent for each day after May 1, 2022 that Landlord
is late in so delivering the Premises.

 

(iii)     If such delivery occurs later than July 1, 2022 (the “Outside Delivery
Date”) for any reason other than Force Majeure (subject to the foregoing
limitation of no more than one hundred twenty (120) days in total) or Tenant
Delay, then Tenant may terminate this Lease by giving Landlord at least thirty
(30) days prior written notice thereof, given, if at all, no later than ten (10)
Business Days after the Outside Delivery Date. Notwithstanding the foregoing,
Tenant’s termination notice shall be null and void if Landlord delivers the
Premises to Tenant prior to the end of the thirty (30) day notice period. If
Tenant timely elects to terminate this Lease as provided above, and Landlord
does not deliver the Premises to Tenant prior to the end of such thirty (30) day
notice period, then Landlord shall return to Tenant any advance rent or other
sums previously paid to Landlord, and Tenant and Landlord shall thereafter have
no obligation under this Lease.

 

(c)        Renewal Options.

 

(i)     Provided Tenant has not exercised the Short Term Renewal (hereinafter
defined), Tenant is hereby granted the option to extend the Term of this Lease,
as to either (A) the entire Premises or (B) any one or more continguous full
floor portions of the Premises (with “full floor” being defined for the purposes
of this Section 4(c) as the entire portion of any single floor leased by Tenant
even if such portion does not comprise all the square footage of such floor),
for, at Tenant’s option, two (2) additional periods of ten (10) years each or
four (4) additional periods of five (5) years each (each, respectively, a
“Renewal Term”) to commence upon the Initial Expiration Date (or the expiration
of the then-current Renewal Term, as applicable), provided (1) Tenant delivers
to Landlord written notice of Tenant’s irrevocable election to exercise such
extension option (“Tenant’s Renewal Notice”), not earlier than eighteen (18)
months and not later than thirteen (13) months prior to the Initial Expiration
Date or expiration of the then-current Renewal Term, as applicable, time being
of the essence, and, with respect to Tenant’s Renewal Notice for the first such
Renewal Term following the Initial Expiration Date, if at all, such Tenant’s
Renewal Notice shall specify whether Tenant irrevocably elects that Tenant’s
renewal options be comprised of two (2) additional Renewal Terms of ten (10)
years each or four (4) additional Renewal Terms of five (5) years each; (2) no
Event of Default (as defined in Section 25) is then continuing beyond an
applicable notice and cure period, either on the date of delivery of the
Tenant’s Renewal Notice or at the commencement of the Renewal Term; (3) Tenant
has not assigned its interest in this Lease other than to a Qualified Tenant
Affiliate; and (4) Tenant has not sublet more than seventy percent (70%) of the
Premises other than to a Qualified Tenant Affiliate with a sublease term
duration equal to or exceeding ninety-five (95%) of the then-remaining Term of
this Lease. Notwithstanding anything set forth in this Lease to the contrary, if
Tenant does not exercise a Renewal Term with respect to the entire Premises,
then any portion of the Premises not so renewed shall be unavailable for renewal
by Tenant in any subsequent Renewal Term. Tenant’s exercise of the a Renewal
Term under this Section 4(c) shall immediately void the Short Term Renewal
Option set forth in Section 4(d).

 

-9-

--------------------------------------------------------------------------------

 

 

(ii)     Any such renewal of this Lease shall be upon the same terms and
conditions of this Lease except that: (A) the Premises shall be taken in its
then-existing condition (on an “as-is” basis) without any obligation on the part
of Landlord to furnish, install or alter any leasehold improvements, (B)
Landlord shall have no obligation to provide any allowances or rental abatement
of any kind, and (C) the annual Base Rent payable by Tenant during a Renewal
Term shall be at one hundred percent (100%) of the Fair Market Rental Rate
(hereinafter defined). As used in this Lease, the term "Fair Market Rental Rate"
shall mean the fair market rental rate that would be agreed upon between a
willing landlord and a willing tenant entering into a new lease, taking into
account all relevant factors including, without limitation, the location,
configuration, size and use in a comparable building as to quality, size,
location, reputation and age, having comparable amenities and views, located in
the Reston submarket (“Comparable Building(s)”), with a comparable build-out and
a comparable term assuming the following: (1) the landlord and tenant are
informed and well-advised and each is acting in what it considers its own best
interests; (2) the tenant will continue to pay Tenant’s Share of Operating Cost
and Tenant’s Share of Taxes; and (3) the Fair Market Rental Rate takes into
consideration all then-applicable rent abatements and other leasing and market
concessions then being offered and the creditworthiness of Tenant. The
determination of the Fair Market Rental Rate shall be in accordance with
Sections 4(c)(iv), (v) and (vi) below.

 

(iii)     Upon any renewal of this Lease pursuant to the terms of this Section
4(c), Landlord and Tenant shall execute and deliver an amendment to this Lease
confirming the same; provided that the failure to so enter into such amendment
shall not vitiate Tenant’s election nor the leasing of the Premises for the
applicable Renewal Term in accordance with the terms hereof.

 

(iv)     Landlord and Tenant shall negotiate in good faith to determine the Fair
Market Rental Rate for the Renewal Term within thirty (30) days after Landlord’s
receipt of Tenant’s Renewal Notice.

 

(v)     In the event that Landlord and Tenant, using good faith efforts, are
unable to agree upon the Fair Market Rental Rate for the Renewal Term within
thirty (30) days after Landlord’s receipt of Tenant’s Renewal Notice in
accordance with Section 4(c)(iv), then, within ten (10) Business Days following
the expiration of such thirty (30) day period, Tenant shall elect in writing to
either allow this Lease to expire at the end of the then-current Term or permit
the Fair Market Rental Rate for the Renewal Term to be determined by a board of
three (3) licensed real estate brokers. The three broker method used to
determine the Fair Market Rental Rate as set forth in this subparagraph below
shall be referred to in this Lease as the “Three Broker Method”. Tenant’s
failure to elect, with such ten (10) Business Days period, to either allow this
Lease to expire at the end of the then-current Term or to use the Three Broker
Method shall be deemed to be Tenant’s election to allow this Lease to terminate
on its otherwise Expiration Date. If the Fair Market Rental Rate is to be
determined through the Three Broker Method, then three brokers shall be
selected, one of whom shall be named by Landlord, one of whom shall be named by
Tenant, and the two so appointed shall select a third Qualified Broker
(hereinafter defined) (the “Third Broker”), and notice of such appointed Third
Broker shall be given to both Landlord and Tenant. Each real estate broker so
selected shall be licensed in the Commonwealth of Virginia as a real estate
broker specializing in the field of office leasing in the Reston submarket,
having no fewer than ten (10) years’ experience, and recognized as ethical and
reputable (a “Qualified Broker”). Landlord and Tenant agree to make their
appointments promptly within ten (10) Business Days after the expiration of the
thirty (30)-day period, or sooner if mutually agreed upon. If either Landlord or
Tenant does not appoint a Qualified Broker within such ten (10) Business Day
period, then the other party may request the “AAA”, (hereinafter defined in
Section 8(c)) or other qualified organization similar to the AAA, with similar
credentials and expertise in such areas, appoint the second (2nd) Qualified
Broker. The two (2) Qualified Brokers selected by Landlord and Tenant (or
appointed by the AAA, if applicable) shall select the Third Broker within ten
(10) Business Days after they both have been appointed. If the two (2) Qualified
Brokers do not appoint the Third Broker within such ten (10) Business Day
period, then either of the two (2) Qualified Brokers may request the AAA appoint
the Third Broker. All three (3) Qualified Brokers shall, within fifteen (15)
days after the Third Broker is appointed, submit his or her determination of the
Fair Market Rental Rate. The Third Broker shall determine whether the
determination made by Landlord’s appointed Qualified Broker or Tenant’s
appointed Qualified Broker is closest (the “Closest Determination”) to the
determination of the Fair Market Rental Rate made by the Third Broker. The Fair
Market Rental Rate hereunder shall be the Closest Determination. Landlord and
Tenant shall each pay the fee of the broker selected by it, and they shall
equally share the payment of the fee of the Third Broker.

 

-10-

--------------------------------------------------------------------------------

 

 

(vi)     The Fair Market Rental Rate determined hereby shall be binding upon the
parties, and shall be the Base Rent for the applicable Renewal Term.
Notwithstanding the foregoing, Tenant shall have the unilateral right to rescind
the exercise of its option to extend this Lease by written notice to Landlord
given prior to the parties’ commencing the determination of the Fair Market
Rental Rate using the Three Broker Method set forth in Section 4(b)(iv), but in
no event later than nine (9) months prior to the Initial Expiration Date (or the
expiration of the then-current Renewal Term, as applicable).

 

(d)     Short Term Renewal Option. In lieu of exercising a Renewal Term pursuant
to and in accordance with Section 4(c), Tenant shall have the option to exercise
a short-term renewal of this Lease (the “Short Term Renewal Option”) for one (1)
period of twelve (12) months (the “Short Term Renewal”), provided (1) Tenant
delivers to Landlord the Tenant Renewal Notice specifying Tenant’s election to
exercise the Short Term Renewal Option not earlier than eighteen (18) months and
not later than twelve (12) months prior to the Initial Expiration Date, time
being of the essence; (2) no Event of Default is then continuing either on the
date of delivery of the Tenant’s Renewal Notice or at the commencement of the
Short Term Renewal; (3) Tenant has not assigned its interest in this Lease other
than to a Qualified Tenant Affiliate; and (4) Tenant has not sublet more than
seventy percent (70%) of the Premises other than to a Qualified Tenant Affiliate
with a sublease term duration equal to or exceeding ninety-five (95%) of the
then-remaining Term of this Lease. The Short Term Renewal shall be upon the same
terms and conditions of this Lease except that: (A) the Premises shall be taken
in its then-existing condition (on an “as-is” basis) without any obligation on
the part of Landlord to furnish, install or alter any leasehold improvements,
(B) Landlord shall have no obligation to provide any allowances or rental
abatement of any kind, and (C) the annual Base Rent payable by Tenant during the
first Renewal Term shall be one hundred three percent (103%) of the Base Rent in
effect for the last Lease Year of the Initial Term. Tenant’s exercise of the
Short Term Renewal Option shall be irrevocable and shall immediately void all
Renewal Terms set forth in Section 4(c).

 

5.

USE AND OPERATION.

 

(a)       The Premises shall be used and occupied by Tenant (and its permitted
assignees and subtenants) for general office purposes, including, as incidental
thereto, SCIF areas (provided that such SCIF areas shall not comprise greater
than 1,000 rentable square feet in the aggregate without Landlord’s prior
consent, which consent shall not unreasonably withheld, conditioned or delayed),
server room and telecom closets, conference facilities, meeting and training
facilities, and the operation of a cafeteria for use by Tenant’s employees,
clients and invitees (the “Permitted Use”), and for no other purpose whatsoever,
without Landlord’s prior written consent. The Premises shall not be used for any
purpose which is is not commonly found and operated in other Comparable
Buildings. Tenant shall be solely responsible for obtaining and maintaining all
governmental licenses, permits and operating certificates necessary for Tenant’s
use of the Premises (other than the base building non-residential use permit
which shall permit use of the Premises for general office purposes, which
Landlord has obtained), Tenant shall keep current such permit or license at
Tenant’s sole expense, and shall promptly deliver a copy thereof to Landlord.

 

(b)      In addition to and not in limitation of the other restrictions on use
of the Premises set forth in this Section 5, Tenant hereby agrees that the
following uses of the Premises shall not be considered to be part of the
Permitted Use and shall not be permitted: (i) any use of the Premises by an
organization or person enjoying sovereign or diplomatic immunity (although the
presence of governmental employees within the Premises in connection with
Tenant’s government contracts shall be permitted); (ii) any use of the Premises
by or for any medical, mental health or dental practice; (iii) any use of the
Premises by or for an employment agency or bureau; (iv) any use of the Premises
for classroom purposes (in the manner of a for-profit college or university,
tutoring programs for minors and other similar uses, but excluding employee
training); (v) any use of the Premises by or for any user which distributes
governmental or other payments, benefits or information to persons that
personally appear at the Premises; or (vi) any other use of the Premises or any
portion of the Project by any user that will attract a volume, frequency or type
of visitor or employee to the Premises or any portion of the Project or the
Building which is not consistent with the standards of Comparable Buildings or
that will in any way impose an excessive and unreasonable demand or use on the
facilities or services of the Premises or the Building.

 

-11-

--------------------------------------------------------------------------------

 

 

(c)     The Building is currently in the Planned Development Commercial (PDC)
zoning district. Tenant acknowledges and agrees it is solely responsible for
determining its business complies with the applicable zoning regulations, and
that Landlord makes no representation (explicit or implied) concerning such
zoning regulations.

 

(d)      Tenant shall not do or permit anything to be done in or about the
Premises other than the Permitted Use which will in any way (i) unreasonably and
materially interfere with the rights of, or injures, other tenants of the
Building; or (ii) unreasonably interferes with the operation of the Building or
Project; or (iii) allow to be committed any waste to the Premises, Building or
Project; or (iv) constitute a public or private nuisance in, on, or about the
Premises based on a Comparable Buildings standard. Tenant shall keep all doors
leading from the Premises to the rest of the Building closed when not in use.
Tenant shall not occupy or use, or permit any portion of the Premises to be
occupied or used for any business or purpose which is unlawful or permit
anything to be done, other than the Permitted Use, which would in any way
increase the rate of all-risk property insurance coverage carried by Landlord on
the Project and/or its contents.

 

(e)      Without limiting the foregoing or any other provisions of this Lease,
Tenant shall observe and conform to the rules and regulations attached hereto as
Exhibit I (as the same may be modified from time to time by Landlord in
accordance with this Lease provided that (a) a copy thereof is sent to Tenant
and (b) such new rule or regulation does not materially, adversely affect
Tenant’s use and enjoyment of, or access to, the Premises for the Permitted Use)
(the “Rules and Regulations”). Landlord shall make commercially reasonable
efforts to enforce such rules and regulations in a uniform and
non-discriminatory manner and Landlord shall not discriminate against Tenant in
the enforcement of any rule or regulation. In the event of a conflict between
the provisions of such rules and regulations and the provisions of this Lease,
the provisions of this Lease shall control.

 

(f)      Subject to compliance with all of the other terms and provisions of
this Lease, Tenant shall be entitled, without Landlord’s consent, to permit
Tenant’s clients, service providers, teaming partners, subcontractors, and/or
independent contractors of Tenant business partners, subsidiaries, affiliates
and customers with whom Tenant has a direct business relationship to use in the
ordinary course of, and incidental to, Tenant’s business, portions of the
Premises for a period not to exceed twenty-four (24) months as to any such
client, business partner, subsidiary, affiliate or customer; provided (i) such
use is permitted under, and in compliance with, the terms of this Lease and is
related to Tenant’s business in the Premises and Tenant does not directly charge
such user for such use, (ii) such user does not acquire any possessory interest
in the Premises or any portion thereof, (iii) all such users, in the aggregate,
do not occupy more than twenty percent (20%) of the rentable square footage of
the Premises, (iv) such user complies with the terms of this Lease, including
without limitation, the Rules and Regulations, and (v) the portion of the
Premises used pursuant to this Section 5(f) does not have a separate entrance
and is not separated from the other portions of the Premises by demising walls
or similar slab-to-slab partitions (any such user permitted to use the Premises
pursuant to the foregoing shall be referred to as a “Permitted Desk User”); it
being agreed that any such use and occupancy by any Permitted Desk User shall
not be deemed a Transfer (as defined in Section 11(a)) or otherwise subject to
the provisions of Section 11. A Permitted Desk User occupying any portion the
Premises pursuant to this Section 5(f) shall be deemed not to have sublet any
such space for purposes of this Lease. Nothing contained in this Lease or
otherwise (including the provision of any services to the Premises) shall be
deemed to (a) create any landlord-tenant or other relationship between Landlord
and any Permitted Desk User, or (b) create any contractual liability or duty on
the part of Landlord to any Permitted Desk User. Any act, omission or default
(of any provision of this Lease) by any such Permitted Desk User shall be deemed
an act, omission or default by Tenant. Within thirty (30) days after request by
Landlord, Tenant shall provide a list to Landlord of all then Permitted Desk
Users.

 

6.

RENT.

 

(a)     Commencing on the Rent Commencement Date, Tenant hereby agrees to pay
the Base Rent for the lease and use of the Premises, in the amount set forth in
the Basic Lease Information. Each successive twelve (12) month period during the
Term following the Rent Commencement Date is a “Lease Year,” provided, however,
that, if the Rent Commencement Date is not the first day of a calendar month,
then the first Lease Year shall be extended to end on the last day of the
calendar month in which the first anniversary of the Rent Commencement Date
occurs. The period between the Commencement Date and the Rent Commencement Date
is referred to herein as the “Build-Out Period”. If by reason of any other
provision in the Lease, Tenant would otherwise be entitled to receive an
abatement of Rent during a period coinciding with the Build-Out Period (e.g., by
reason of a fire or casualty), then such abatement periods shall run
consecutively and not concurrently so that Tenant would receive the benefit of
the full abatement otherwise provided for herein.

 

-12-

--------------------------------------------------------------------------------

 

 

(b)     Tenant shall also pay, as “Additional Rent” (i) commencing on the Rent
Commencement Date, Tenant’s Share of Operating Cost (as hereinafter defined),
(ii) commencing on the Rent Commencement Date, Tenant’s Share of Taxes (as
hereinafter defined), and (iii) all other sums of money as shall become due and
payable by Tenant to Landlord under this Lease. Landlord shall have the same
remedies for default in the payment of any Additional Rent as are available to
Landlord in the case of default in the payment of Base Rent. The term “Rent”
shall mean Base Rent and Additional Rent. Tenant shall pay all Rent and sums
provided to be paid to Landlord hereunder at the times and in the manner herein
provided.

 

(c)      Commencing on the Rent Commencement Date, Base Rent shall be payable in
twelve (12) equal installments in advance on the first day of each calendar
month during each Lease Year during the Term, including any extensions or
renewals thereof; provided that if the Rent Commencement Date is not the first
of a month, then Base Rent for the month in which the Rent Commencement Date
occurs shall be prorated (based on the number of days elapsed and the actual
number of days in such month) and paid on the Rent Commencement Date. Tenant
shall pay Rent to Landlord at Landlord’s Rent Payment Address set forth in the
Basic Lease Information (or at such other address as may be designated by
Landlord upon not less than thirty (30) days’ prior written notice to Tenant),
or by ACH or other commercially recognized electronic payment method, without
demand and without any deduction, abatement, counterclaim or setoff, except as
expressly set forth herein. Without limiting the foregoing, if the Rent
Commencement Date occurs on, or if this Lease ends on, any day other than the
first (in the case of the Rent Commencement Date) or last (in the case of Lease
termination) day of a month, then the Base Rent and other Additional Rent
provided for herein for such month shall be prorated on a daily basis based upon
a thirty (30)-day month and the installment or installments so prorated shall be
paid in advance.

 

(d)     If this Lease does not specifically provide the date by which any sum of
money is due and payable, the same shall be due and payable thirty (30) days
after delivery of Landlord’s invoice or written demand therefor. In the event
any sum of money due from Tenant hereunder is not paid within five (5) Business
Days after it is due, then Tenant also shall pay to Landlord a late payment fee
equal to two percent (2%) of such delinquent payment or any component thereof,
for each and every month or part thereof that such payment or any component
thereof remains unpaid; provided, however, Landlord shall waive the late charge
with respect to the first overdue payment in any twelve (12) month period so
long as Tenant pays such overdue payment within five (5) Business Days after
written notice from Landlord that such payment is overdue. In addition, all past
due amounts of Rent shall bear interest from the date due until paid at the
lesser of the following rates (the “Interest Rate”): the maximum rate permitted
by applicable law or three percent (3%) above the prime commercial lending rate
announced by Bank of America or its successor (or if there is no successor, then
the highest prime commercial lending rate published by The Wall Street Journal
from time to time), such interest rate to change automatically, effective as of
the date of each change in such prime rate. No payment by Tenant or receipt by
Landlord of a lesser amount than the Rent herein stipulated will be deemed to be
other than on account nor shall any endorsement or statement on any check or any
letter accompanying any check or payment of Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided for in this Lease or available at law or in equity. Tenant’s obligation
to pay the Rent due under this Lease for the Term shall survive the expiration
or termination of this Lease.

 

7.

OPERATING COST AND TAXES.

 

(a)     Commencing on the Rent Commencement Date, Tenant shall pay Tenant’s
Share of Operating Cost and Tenant’s Share of Taxes as and in accordance with
the provisions hereof. As used in this Lease, “Tenant’s Share” shall be deemed
to refer to Tenant’s Share of Operating Cost or Tenant’s Share of Taxes, as the
context may require.

 

(b)     The estimated Operating Cost (hereinafter defined) for any particular
calendar year shall be the Operating Cost for such calendar year as estimated by
Landlord prior to commencement of such calendar year. As may be necessary in
Landlord’s reasonable discretion, Landlord may revise the estimated Operating
Cost from time to time during the calendar year (which revised estimates shall
not be issued more frequently than twice each calendar year together with an
explanation of such out-of-cycle adjustment), and, upon receipt of the revised
estimated Operating Cost statement, Tenant shall pay the revised estimated
amount of Tenant’s Share of Operating Cost (subject to the Controllable
Operating Cost Cap (hereinafter defined). Tenant’s Share of Operating Cost shall
be due and payable in advance on the first day of each calendar month during
such calendar year in twelve (12) equal installments.

 

-13-

--------------------------------------------------------------------------------

 

 

(c)     The term “Operating Cost” shall be limited to the actual, reasonable
expenses and costs which Landlord shall pay or become obligated to pay because
of or in connection with the ownership, management, maintenance, repair and
operation of all or any portion of the Office Area, and to the extent reasonably
and equitably allocable to the Office Area in accordance with the following
paragraph, the Building and the Project determined in accordance with generally
accepted accounting principles (“GAAP”) consistently applied from year to year
as such principles are generally applied in the real estate industry, including
without limitation, the following: (i) wages, salaries and related expenses of
all on-site and, to the extent of their involvement, off-site personnel engaged
in the operation and maintenance and security of the Office Area, Building and
the Project (which, for employees working for other properties in addition to
the Building, shall be allocated proportionately to reflect the time spent
working in connection with the Office Area), and all costs and expenses of
operating a property management office benefitting the Office Area, including
but not limited a reasonable market rent (but the allocable portion for the
Building of the rent for Landlord’s property management office shall only be
included in Operating Cost to the extent such rent does not exceed the
arms-length, fair-market, annual rental rate per rentable square foot for such
space and not exceeding 1,500 square feet of Net Rentable Area) and to all costs
associated with the telephone system, copiers, computers and other office
furniture and equipment; (ii) cost of all supplies, tools, portable equipment,
labor, and materials purchased and used in the operation, maintenance, repair,
replacement or life safety of the Office Area and the equipment and systems
thereof, including any service and maintenance contracts; (iii) costs of
accounting and other professional services in connection with the Office Area,
including the costs of audits by certified public accountants; (iv) costs of
water, sewer, gas, electricity, heating, cooling, and other utilities; (v)
premiums and other costs of all insurance maintained by or for the benefit of
Landlord on or with respect to the Office Area and Landlord’s and the property
management company’s personal property used in connection therewith, including
property insurance, liability insurance, rental abatement insurance, business
interruption insurance and other types of insurance reasonably determined by
Landlord or any mortgagee to be necessary or desirable (“Insurance Costs”); (vi)
the Office Area’s share of shared expenses and assessments under the Project
Documents (provided, however, Operating Costs shall not include any assessments,
expenses, costs or other charges imposed pursuant to the Project Documents, or
as part of Project Costs or incurred by or on behalf of the Association, for any
amounts of the type which, if incurred by the Landlord in connection with the
Office Area, the Building or the Project, would be expressly excluded from the
definition of Operating Cost or Taxes under this Lease), and other Project-wide
agreements, including any expenses for services set forth elsewhere in this
Lease to the extent provided by the Association or similar entity; (vii)
management fees similar to those charged by managers of Comparable Buildings,
not to exceed 3% of gross rents scheduled for collection with respect to the
Building; (viii) the cost of trash removal, snow removal, landscaping and other
operations at the Office Area; (ix) the portion of Project Costs allocated to
the Office Area; provided, that “Project Costs” includes any costs, expenses or
disbursements relating to the owning, operating, managing, repairing, insuring,
replacing, maintaining, or cleaning of the Project Common Areas and any payments
made by Landlord or assessed or billed to Landlord or the Building or Land
pursuant to the Project Documents; and (x) costs and expenses incurred by
Landlord in repairing, insuring, replacing, operating, and maintaining the
improvements that contain all or any portion of the Office Area (including the
Building), to the extent such costs and expenses are allocated to the Office
Area. If Landlord makes an expenditure for an improvement to the Building and/or
the Office Area (or any portion thereof) the cost of which, under generally
accepted accounting principles, is required to be capitalized (a “Capital
Expenditure”): (A) by installing energy conservation or labor-saving devices
intended to reduce Operating Cost (provided the amount included in Operating
Costs in any applicable calendar year shall not exceed an amount equal to the
reduction in other Operating Costs achieved for such calendar year as a result
of the installation and operation of such improvement), or (B) to comply with
any Legal Requirement pertaining to the Land and/or the Building first in effect
or applicable to the Building after the Commencement Date, or (C) to comply with
insurance requirements imposed by Landlord’s mortgagee first in effect or
applicable to the Building after the Commencement Date, then the cost thereof
shall be amortized over a period equal to the useful life of such improvement as
determined in accordance with generally accepted accounting principles, and the
amortized cost allocated to each calendar year during the Term, together with an
imputed interest amount calculated on the unamortized portion thereof, using an
interest rate of seven percent (7%) per annum, shall be treated as an Operating
Cost (any cost permitted to be included in “Operating Cost” pursuant to this
sentence, a “Permitted Capital Expenses”). If Landlord receives any sales tax
credits or other credits, refunds or abatements on account of any Permitted
Capital Expenses, then such credits, refunds and abatements shall be applied to
reduce the amount of the Permitted Capital Expenses.

 

-14-

--------------------------------------------------------------------------------

 

 

(d)     Without limiting the foregoing, Landlord and/or the Association shall be
entitled to incur costs or purchase services comprising Operating Cost and
relating to the Office Area, the Building, and one or more buildings in the
Project under a single contract or otherwise together (including, without
limitation, use of a shared onsite management office, if any), and Landlord
shall (or shall cause the Association to) allocate such costs, expenses or
disbursements to the Office Area on a reasonable basis. Operating Cost which are
incurred on a building-by-building basis rather than for the entire Project
(e.g., Insurance Costs for all-risk property insurance or costs assessed through
the Project Documents to a particular building or lot) shall be aggregated among
buildings in the Project, but prior to such aggregation, Landlord shall allocate
such Operating Cost among the office and non-office portions of the building on
a reasonable basis (such as, by way of example and not limitation, based upon
the Net Rentable Area of the Building), using sound accounting principles,
consistently applied. If any management office in the Building is included in
the core factor and serves one or more buildings in the Project or any other
property owned by Landlord or an Affiliate of Landlord, then for purposes of
determining Tenant’s Share of Operating Cost, Tenant’s Share shall be equitably
adjusted by Landlord to exclude such portion of the rentable area of the
management office allocable to any such other buildings or properties or any
retail portion of the Building.

 

(e)     Notwithstanding the foregoing provisions of subsection (b), above, the
Operating Cost (including line items as passed through from the Project
Documents or as part of Project Costs or incurred by or on behalf of the
Association) shall not include any costs and expenses related to the following:
(i) financing charges and payments of principal and interest on debt or
amortization payments on any mortgage and rent, other debt service or any other
payments under any ground lease or other underlying lease (but not including
payments required under the Ground Lease to be paid by Landlord and which are
reimbursed by Tenant pursuant to this Lease, including, but not limited to,
Taxes), including interest, financing costs, and any other payments on funds
borrowed by Landlord whether secured or unsecured; (ii) depreciation and
amortization; (iii) leasing commissions, brokerage fees and advertising expenses
incurred in connection with procuring tenants for the Office Area; (iv) costs of
preparing space in the Office Area for occupancy by tenants whether for initial
occupancy or renewal including tenant allowances and concessions as well as any
inducements provided to tenants to cause same to lease space in the Building
(such excluded inducements to include, without limitation, any so called
“takeover” expenses such as expenses incurred by Landlord with respect to space
located in another building of any kind or nature in connection with the leasing
of space in the Building) (or any cash paid in lieu thereof); (v) services
performed by Landlord specifically for other tenants in the Office Area to the
extent such work or services are in excess of Office Area standard services
including the cost of after-hours HVAC, freight elevator and loading dock
service billed to other tenants, and costs separately assessable to other
tenants; (vi) utilities and services provided to other tenants in the Office
Area to the extent Landlord is actually reimbursed the costs therefor by such
tenants; (vii) the cost of any repair, restoration, replacement or other item,
to the extent Landlord is actually reimbursed therefor by insurance, service
contracts, warranties, or condemnation proceeds; (viii) salaries, benefits,
wages or other compensation paid to officers, directors and executive employees
above the level of senior property manager, except that such expenses may be
paid out of the management fee; (ix) fees, costs and expenses incurred by
Landlord, including without limitation, legal fees and disbursements and other
expenses (1) incurred in connection with negotiations or disputes with
employees, agents, listing agents, brokers, mortgagees, or prospective
purchasers of the Building, or disputes with or leasing to, tenants or
prospective tenants of the Project, (2) incurred in connection with Landlord’s
gross negligence or willful misconduct with regard to any mortgage, deed of
trust or ground lease relating to the Building, (3) relating to the defense of
Landlord’s title to, or interest in, the Building, (4) relating to the
refinancing or sale of the Building or any interest therein, or (5) relating to
the internal affairs of the ownership entity or entities constituting Landlord;
(x) costs to the extent covered by third party warranties and guaranties
recovered by Landlord; (xi) that portion of any Operating Cost which is paid to
any entity affiliated with Landlord (or any member of Landlord) which is in
excess of the amount which would otherwise be paid to an entity which is not
affiliated with Landlord for the provision of the same service; (xii) capital
expenditures except Permitted Capital Expenses; (xiii) legal fees and expenses
and transfer and recordation taxes and fees incurred in connection with the
sale, financing, refinancing, mortgaging or transfer of an interest in Landlord
or the Building, including brokerage commissions, accountants’ fees, closing
costs, title insurance premiums; (xiv) costs relating to maintaining Landlord’s
existence as an entity including overhead; (xv) contributions to political or
charitable organizations; (xvi) Taxes (as defined in subsection (h) below);
(xvii) costs of the original construction of the Building or of structural
repairs to the Building, and costs of repairing latent defects or inadequacies
in the design or construction of the Building, or in any tenant's (including
Tenant's) or occupant's premises; (xviii) capital and related costs incurred in
connection with the acquisition, sale, financing or other disposition of air
rights, transferable development rights, easements or other real property
interests; (xix) the portion of any Operating Cost allocable to the retail
portions of the Building; (xx) all costs and expenses incurred by Tenant or any
other tenants of the Building and paid for or payable directly by Tenant or such
other tenants either to third parties or to Landlord under agreements for direct
payment or reimbursement for benefits or services; (xxi) costs of repairing,
replacing or otherwise correcting a physical or design defect (but not the costs
of normal repair and maintenance) in the initial construction by Landlord of the
Base Building Structure or the Base Building Systems; (xxii) costs for
acquisition or lease of the Ground Lease; (xxiii) any fines or penalties
incurred due to violations by Landlord or managing agent of any Legal
Requirement; (xxiv) the cost of acquisition of any sculpture, paintings or other
objects of art; (xxv) deductions for income tax purposes attributable to
depreciation of the Building or any improvements on the Land or any Building
equipment (including the parking facilities), other than amortization of
Permitted Capital Expenses; (xxvi) any direct or indirect cost incurred in
connection with the investigation or remediation of any Hazardous Material
located in, on, under or about the Building or the Land, and any cost incurred
in connection with any governmental investigation, order, proceeding or report
with respect thereto; (xxvii) costs necessitated by the negligence or willful
misconduct of Landlord or its employees or agents, or required to cure
violations of Legal Requirements Laws that are applicable to the Building as of
the Effective Date; (xxviii) the cost of any “tap fees” or sewer or water
connection fees for the Building payable in connection with the initial
construction of the Building; (xxix) wages, salaries or other compensation and
benefits of any offsite employees of Landlord or its managing agent, provided
however, Operating Cost shall include Landlord’s reasonable allocation (based on
time spent in connection with the Building or based on the reasonable allocation
based on the number of buildings to which such employee provides services) of
compensation paid for the wages, salary, and other compensation and benefits
paid to such employees, if offsite, who are assigned part-time to the operation,
management, maintenance, or repair of the Building (it being understood and
agreed that in no event shall Landlord allocate more than 100% of the
compensation and benefits for any single employee among the properties being
serviced by such employee); (xxx) any costs or expenses to the extent Landlord
actually receives reimbursement from any source, including without limitation,
insurance, service contracts, condemnation awards, warranties or other tenants
(except for Operating Cost payments); (xxxi) costs of leasing equipment (other
than equipment for the Fitness Center (as defined herein) and other equipment
associated with building amenities) to the extent the costs of such equipment
would not be considered a Permitted Capital Expense if such equipment were
purchased; (xxxii) parking management fees and the costs of repair and
maintenance of the garage facilities and restriping of parking spaces, if such
costs are reimbursed or otherwise “covered” by the separate garage facility
agreement between Landlord and the parking facility operator; (xxxiii) the cost
of repairs incurred by reasons of fire or other casualty or condemnation;
(xxxiv) any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord or in the parking garage of the
Building; (xxxv) costs associated with the installation, maintenance and removal
of any exterior signage associated with the Building or its tenants; (xxxvi) any
bad debt loss, rent loss, or reserves for bad debt or rent loss; and (xxxvii)
costs incurred solely with respect to services provided to the retail space at
the Building and not provided to the office tenants.

 

-15-

--------------------------------------------------------------------------------

 

 

Operating Cost shall be computed in accordance with the following general
principles:

 

(1) Landlord shall not recover the cost of any item more than once, and the
amount collected on a particular line item and in the aggregate for all
Operating Cost shall not exceed 100% of the cost;

 

(2) all services rendered to and materials supplied to the Building shall be
rendered or supplied at a cost comparable to those charged in arm’s-length
transactions (entered into at the time Landlord entered into the contract for
the applicable services and materials) for similar services or materials
rendered or supplied for similar purposes to Comparable Buildings;

 

(3) whenever expenses are paid or incurred by Landlord as a result of activities
which are not exclusively rendered to the Building, Operating Costs shall
include a reasonable allocation of such expense based on the number of buildings
to which such activity is rendered or the time such activity is rendered in
connection with the Building; and

 

(4) Landlord shall use reasonable efforts to operate and maintain the Building
and all Common Areas in a manner consistent with Comparable Buildings.

 

(f)     Notwithstanding anything to the contrary set forth herein, Landlord
shall not include in Operating Cost that portion of the Controllable Operating
Cost (hereinafter defined) which exceeds the Controllable Operating Cost Cap
(hereinafter defined) during a calendar year. As used herein, the term
“Controllable Operating Cost Cap” shall mean (i) for the first calendar year of
the Term, the aggregate amount of the Controllable Operating Cost incurred
during such calendar year, or (ii) for each calendar year thereafter, an amount
equal to one hundred five percent (105%) of the the aggregate amount of the
Controllable Operating Cost incurred in the immediately-preceding calendar year,
on a year-over-year and a non-cumulative basis. As used herein, the term
“Controllable Operating Cost” shall mean all Operating Costs except Insurance
Costs and costs incurred for snow and ice removal, Common Area refuse removal,
security and utilities.

 

(g)     The estimated Taxes for each calendar year shall be the Taxes for such
year as estimated by Landlord prior to commencement of such year. Tenant’s Share
of Taxes shall be due and payable in advance on the first day of each calendar
month during such calendar year in twelve (12) equal installments. Landlord may
revise the estimated Taxes from time to time during the year, and, upon receipt
of the revised estimated Taxes statement, Tenant shall pay the revised estimated
amount of Tenant’s Share of Taxes.

 

(h)     “Taxes” shall mean all taxes, assessments, sewer and vault rents,
service payments in lieu of taxes, excises, levies, fees or charges, general and
special, ordinary and extraordinary, unforeseen as well as foreseen, of any kind
which are assessed, levied, charged, confirmed or imposed by any public
authority, quasi-public authority, development authority or taxing district upon
the Building or Land, including the Building’s share of Taxes upon the operation
of the Office Area, Landlord’s or its affiliates’ interest in the Common Areas,
to the extent reasonably allocable to the Building, or the Rent provided for in
this Lease, including any business, professional, and occupational license fees
based on rents or gross receipts (e.g., the “BPOL Tax” administered by Fairfax
County), the Transportation Tax (Va. Code §58.1-3221.B), and including any costs
and fees incurred by Landlord in any tax contest, appeal or negotiation. Taxes
shall not include (i) franchise or “value added” tax, succession or estate tax,
taxes on profits, use or occupancy tax, capital gains tax, capital stock tax,
revenue tax, excise tax, inheritance tax, estate tax, corporation tax, gift tax,
transfer tax, gross receipts tax, mortgage or deed of trust recording tax,
documentary or stamp tax, net or excess profits tax, unincorporated business tax
or income tax; (ii) any taxes on Landlord’s, Superior Lessor’s or Superior
Mortgagee’s income; and (iii) reassessments or other increases in Taxes due
directly to the sale of the Building by Landlord to an unaffiliated third (3rd)
party, or refinancing, major renovation, other capital event, or payback for any
tax abatement program, occurring more than once in any five (5) year period
(provided that Tenant shall be obligated to pay any portion of such increase
associated with any such reassessment or other increase commencing when such
reassessment or increase would have otherwise been assessed absent such sale,
refinancing, major renovation, other capital event, or payback) (collectively,
“Excluded Items”); provided, however, that if at any time during the Term there
shall be assessed or imposed as a substitute for, or in lieu of, any such taxes,
assessments, levies, impositions or charges in effect as of the Effective Date,
any taxes, assessments, levies, impositions or charges assessed or imposed,
wholly or partially, as an assessment, levy, imposition or charge, on the rents
received from the Building or the rents reserved herein or any part thereof,
then such assessments, levies, impositions or charges, to the extent so levied,
assessed or imposed with respect to the Building, shall be added to and deemed
to be included in Taxes. Taxes shall not include late charges, interest or
penalties incurred as a result of Landlord’s failing to paying any taxes or
assessments as the same shall become due unless such late charges, penalties or
interest are due to Tenant’s failure to timely pay any amounts due under this
Lease. To the extent that the Building is not separately assessed for real
estate tax purposes, but is assessed as part of a larger parcel or consists of
multiple parcels, Landlord shall make a reasonable allocation as to the amount
of taxes, assessments, levies or similar charges that should be allocated to the
Building for purposes of determining Taxes hereunder. In the event Landlord
receives a refund (or credit in lieu of refund or other tax benefit arising
soley from Tenant’s occupancy of the Premises) of Taxes for any calendar year
during the Term or the actual Tenant’s Share of Taxes for any calendar year
during the Term is less than Tenant’s Share of Taxes set forth in the Tax
Statement for such calendar year (as a result of reduction or otherwise),
Landlord shall pay to Tenant Tenant’s Share of the net refund or credit (i.e.,
after deducting from such refund or credit Landlord’s Out-of-Pocket Costs of
obtaining the same. As used in this Lease, “Out-of-Pocket Costs” shall mean
actual, reasonable out-of-pocket costs, without any profit, markup, overhead or
administrative fee.

 

-16-

--------------------------------------------------------------------------------

 

 

(i)     Tenant will be responsible for and will pay all ad valorem taxes on
Tenant’s Personal Property. As used in this Lease, the term “Personal Property”
means (i) tangible personal property, including, furniture, furnishings, trade
fixtures, inventory, supplies and business equipment of a tenant or occupant for
the conduct of its business (collectively, the “FF&E”), and (ii) documents,
files, papers, computer or other information storage media or materials, any
books and records, library materials, or any computer programs or software.

 

8.     RECONCILIATION OF OPERATING COST AND TAXES.

 

(a)     In the event that the actual Tenant’s Share of Operating Cost for any
calendar year during the Term exceeds the estimated Tenant’s Share of Operating
Cost for such calendar year, Tenant shall pay to Landlord, as Additional Rent
for such year, an amount equal to the difference between the estimated amounts
for Tenant’s Share of Operating Cost for that year and amounts actually paid by
Tenant as estimates (the “Operating Cost Underpayment”). In the event that the
actual Tenant’s Share of Taxes for any year during the Term exceeds the
estimated amount of Tenant’s Share of Taxes for such year, Tenant shall pay to
Landlord, as Additional Rent for such year, an amount equal to the difference
between the actual and estimated amounts for Tenant’s Share of Taxes for that
year and amounts actually paid by Tenant as estimates (the “Taxes
Underpayment”).

 

(b)     In the event that the actual Tenant’s Share of Operating Cost for any
calendar year during the Term is less than the estimated Tenant’s Share of
Operating Cost for such calendar year, Landlord shall credit to Tenant against
future amounts due under this Lease an amount equal to the difference between
the estimated amounts of Tenant’s Share of Operating Cost for that year and
amounts actually paid by Tenant as estimates (the “Operating Cost Overpayment”).
In the event that the actual Tenant’s Share of Taxes for any year during the
Term is less than the estimated Tenant’s Share of Taxes for such year, Landlord
shall credit to Tenant against future amounts due under this Lease an amount
equal to the difference between the estimated amounts of Tenant’s Share of Taxes
for that year and amounts actually paid by Tenant as estimates (the “Taxes
Overpayment”). If no amounts then remain due to Landlord under this Lease,
Landlord will refund such overpayments to Tenant.

 

(c)     Within one hundred fifty (150) days after the end of each calendar year,
all or any portion of which falls during the Term, Landlord shall deliver to
Tenant a statement showing the determination of Tenant’s Share of Operating Cost
and Tenant’s Share of Taxes for such calendar year (the “Annual Statement”). If,
according to the Annual Statement, Section 8(a) is applicable, Tenant shall pay
the Operating Cost Underpayment or Real Estate Tax Underpayment to Landlord
within thirty (30) days after receipt of an invoice therefor, accompanied by a
copy of the Annual Statement. If, according to the Annual Statement, Section
8(b) is applicable, Landlord shall credit or refund the Operating Cost
Overpayment and Taxes Overpayment to Tenant within thirty (30) days of sending
the Annual Statement to Tenant.

 

(d)     If during any calendar year during the Term, (i) less than the entire
Net Rentable Area of the Office Area is fully occupied or (ii) any part of the
Office Area is leased to a tenant (including Tenant) who provides its own
services in lieu of Landlord providing the same, the cost of which would
otherwise be included in Operating Cost, then the Operating Costs for such
period that vary by occupancy of the Building or portion of the Building to
which services are provided from time to time shall be “grossed up” to that
amount of the Operating Costs that would have been incurred by Landlord if one
hundred percent (100%) of the Office Area was occupied or if Landlord had
provided and paid for such services with respect to one hundred percent (100%)
of the Office Area. The parties have agreed that the categories of expenses to
be so adjusted by Landlord include, but are not limited to, (i) electricity and
other utilities, (ii) janitorial service, (iii) water and sewer charges, and
(iv) the management fee. In no event shall Landlord gross up any Operating Cost
to an amount which would permit Landlord to collect more than the actual amount
of the Operating Cost incurred by Landlord, plus any administrative fees set
forth herein.

 

-17-

--------------------------------------------------------------------------------

 

 

(e)     Within one (1) calendar year after receipt of an Annual Statement,
Tenant shall be entitled to the following audit right. Notwithstanding the
foregoing, in no event shall any audit be permitted during the period from
December 1st of any given calendar year through and including April 30th of the
next calendar year. Such audit right shall be exercisable by Tenant providing
Landlord with a written notice of its election to exercise of such audit right.
If Tenant exercises such audit right, Tenant shall have the right to inspect and
audit Landlord’s books and records relating to the calendar year in question, as
well as the immediately preceding two (2) calendar years (provided, however,
that any calendar year may only be audited and inspected one time during the
Term), on reasonable advance notice to Landlord, during regular business hours,
at Landlord’s main office at 1886 Metro Center Drive, Suite 400, Reston,
Virginia 20190, or such other address as Landlord provides to Tenant from time
to time in accordance with this Section 8(e). Tenant shall have the right to
conduct such examination using Tenant’s own employees or a reputable independent
certified public accounting firm reasonably approved by Landlord. If Tenant
elects to employ such accountant, then Tenant shall deliver to Landlord a
confidentiality and nondisclosure agreement in form and substance reasonably
acceptable to Landlord, Tenant and Tenant’s accountant, executed by such
accountant, and provide Landlord not less than thirty (30) days’ notice of the
date on which the accountant desires to examine Landlord’s books and records
during regular business hours; provided, however, that such date shall be
between thirty (30) and ninety (90) days after Tenant delivers to Landlord such
notice. In no event shall the audit be conducted on a contingency fee basis.
Such audit shall be limited to a determination of whether Landlord calculated
the Annual Statement for the calendar year in question (and any of the prior two
(2) calendar years so audited) in accordance with the terms and conditions of
this Lease and Landlord’s normal and customary method of accounting for and
calculating Tenant’s’ Share of Operating Cost. All costs and expenses of any
such audit shall be paid by Tenant, except if such audit discloses that the
amounts paid by Tenant to Landlord as a result of demonstrated errors exceeded
the amounts to which Landlord was entitled by more than five percent (5%), in
which event Landlord shall promptly reimburse Tenant for the reasonable costs
and expenses incurred in such audit (not to exceed Ten Thousand Dollars
($10,000) in the aggregate, adjusted annually to include the CPI Increase
Percentage (hereinafter defined) for the immediately prior year. As used herein,
the term "CPI Increase Percentage" for any year shall be the percentage by which
the CPI Index (hereinafter defined) published in CPI Index Compare Month
(hereinafter defined) of the year prior to the applicable year (the “Prior Cost
Year”) exceeds the CPI Index published in the CPI Index Compare Month of the
year prior to the Prior Cost Year. As used herein, the term "CPI Index" shall
mean the United States Bureau of Labor Statistics Revised Consumer Price Index,
All Items, All Urban Consumers, Washington-Baltimore, DC-MD-VA-WV (base period
1982-1984 = 100) or any similar substitute or replacement index published by the
United States Bureau of Labor Statistics. As used herein, the term "CPI Index
Compare Month" shall mean the CPI Index published in September of the applicable
year (or in the event the CPI Index is not published in September of the
applicable year, the first month after September of such year in which the CPI
Index is published). By way of example, the CPI Increase Percentage for calendar
year 2021 shall be the percentage by which the CPI Index published in September,
2020 (or in the event the CPI Index is not published in September, 2020, the
first month after September, 2020 in which the CPI Index is published) exceeds
the CPI Index published in September, 2019 (or in the event the CPI Index is not
published in September, 2019, the first month after September, 2019 in which the
CPI Index is published). If such audit shows that the amount paid by Tenant to
Landlord on account of demonstrated errors in such charges exceeded the amounts
to which Landlord was entitled hereunder, Landlord shall pay to Tenant the
amount of such excess within thirty (30) days after the date Landlord is
notified in writing of the error. Notwithstanding anything contained herein to
the contrary, Tenant shall be entitled to exercise its right to audit pursuant
to this Section 8(e) only in strict accordance with the foregoing procedures.
The audit rights pursuant to this Section 8(e) are personal to the named Tenant
under this Lease, any Qualified Tenant Affiliate, and any subtenant of a portion
of the Premises subleasing two (2) or more whole floors of the Building (or an
assignee of Tenant’s interests in this Lease if the Premises consist of two (2)
or more whole floors), are otherwise non-assignable, and shall not transfer or
apply to any other assignee or subtenant, or any other person or entity other
than the named Tenant under this Lease. In addition, Tenant shall not be
entitled to exercise such rights on behalf of any assignee or subtenant, or any
other person or entity.

 

(f)     Notwithstanding the foregoing or anything contained in this Lease to the
contrary, if Landlord shall fail to give a Taxes or an Operating Cost statement
or other invoice therefor to Tenant within twelve (12) months after the end of
the applicable calendar year (except to the extent Landlord is contesting any
amounts includable therein and/or is not placed on notice of the existance of
such amounts during such twelve (12) month period, in which case, within thirty
(30) days after such amounts are finally determined), then Tenant shall not be
obligated to pay any amounts (not theretofore paid by Tenant in respect thereof)
which would have been required to be paid pursuant to such statement or invoice.

 

-18-

--------------------------------------------------------------------------------

 

 

9.

UTILITIES AND SERVICES.

 

(a)     (i)       Services Provided. From and after the Commencement Date (or
such earlier date as may be provided herein), Landlord shall, at Landlord’s sole
cost and expense (subject to reimbursement directly by Tenant to the extent
provided below or to the extent includable in Tenant’s Share of Operating Cost)
provide the following utilities and services to the Premises: (A) electric
current on a direct meter basis up to Building Electrical Standard (hereinafter
defined); (B) hot and cold water; (C) lavatory supplies to Common Area restroom
facilities; (D) heat, ventilation and air-conditioning (“HVAC”) during Building
Operating Hours (including, only if applicable, Requested Saturday Mornings
(hereinafter defined), maintaining temperatures and humidity consistent with the
ranges as required as part of the Building Shell Improvements (as such term is
defined in the Work Agreement); (E) freight elevator service via one elevator
serving the Premises in common with other tenants of the Building, subject to
availability on a “first come, first served” basis and, after Building Operating
Hours, subject to prior scheduling with Landlord on a “first come, first served”
basis and, if utilized after Building Operating Hours, subject to payment of
Landlord’s Out-of-Pocket Costs for labor for after-hours usage; (F) access to
the loading dock subject to availability on a “first come, first served” basis
and, after Building Operating Hours, subject to prior scheduling with Landlord
on a “first come, first served” basis and, if utilized after Building Operating
Hours, subject to payment of Landlord’s Out-of-Pocket Costs for labor for
after-hours usage; and (G) trash removal, cleaning and char service consistent
with the janitorial specifications set forth on the attached Exhibit R (after
Building Operating Hours on Monday through Friday, excluding Holidays
(hereinafter defined)). As used herein, the term “Holidays” shall mean all
federally-designated holidays, including without limitation New Year’s Day,
Martin Luther King’s Birthday, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and any other holiday designated by the US
Government as a “federal holiday” in the future, or, provided Tenant is leasing
at least five (5) full floors of the Building, and upon 30-days advance written
notice from Tenant to Landlord, any day recognized as a Holiday by Tenant (e.g.,
the day after Thanksgiving). “Business Day” shall mean all days excluding
Saturdays, Sundays and Holidays. Landlord shall promptly after receiving written
notice thereof investigate any reasonable and substantiated air quality
concerns.

 

(ii)     After-Hours HVAC Services. At times other than Business Days during
Building Operating Hours, central air conditioning and heating shall be provided
to Tenant upon at least twenty-four (24) hours’ prior notice from Tenant (and
not later than 3:00 p.m. on Friday, or if Friday is a Holiday, then the
immediately preceding Business Day, for weekend service), and upon payment by
Tenant of the hourly charge established by Landlord from time to time for each
hour (or a portion thereof) of usage before or after Building Operating Hours.
The current hourly charge for each hour (or any portion thereof) of after-hours
usage of central air conditioning and heating is Sixty and No/100 Dollars
($60.00) per hour (or any portion thereof) per floor (or any portion thereof) of
the Building (the “After Hours HVAC Charge”), which After Hours HVAC Charge
reflects Landlord’s actual costs to operate the HVAC, provided, however, for the
first three hundred (300) hours (or partial hours) of overtime usage in any
calendar year, Tenant shall not be obligated to pay for the portion of the After
Hours HVAC Charge attributable to depreciation and Landlord’s actual overhead.
Such After-Hours HVAC Charge shall be an item of Additional Rent due thirty (30)
days after rendition of a bill therefor. Landlord reserves the right to adjust,
from time to time, the After-Hours HVAC Charge, based on Landlord’s reasonable
determination of increases in the cost (without mark-up) incurred by Landlord in
providing such service, provided that Landlord shall limit future increases in
such rate to actual increases in the cost of Landlord’s delivery of such service
including, without limitation, increased maintenance contract and utility costs,
but shall not include any markup for depreciation, profit, overhead or
administrative fees. Landlord shall provide thirty (30) days prior notice to
Tenant of any change thereto. Notwithstanding the foregoing, in the event that
Tenant desires HVAC service on a Requested Saturday Morning (excluding Holidays)
between the hours of 9:00 a.m. to 1:00 p.m., and provided that Tenant delivers a
written request (which may be by facsimile or email) to Landlord prior to 3:00
p.m. on the Business Day immediately preceding the Saturday on which Tenant
request such HVAC service between the hours of 9:00 a.m. and 1:00 p.m. (the
“Requested Saturday Morning”), and Tenant specifies in such notice the hours
between 9:00 a.m. and 1:00 p.m. during which Tenant requests that Landlord
provide such HVAC service, Landlord shall provide HVAC service to the Premises
at no additional charge to Tenant during the requested period (but not before
9:00 a.m. or after 1:00 p.m.) on such Requested Saturday Morning.

 

-19-

--------------------------------------------------------------------------------

 

 

(iii)    Elevator. Landlord shall provide at least three (3) passenger elevators
and one (1) freight elevator is in service during Business Operating Hours and
at least one (1) passenger elevator and one (1) freight elevator is in service
during non-Business Operating Hours throughout the Term, subject to casualty,
condemnation, Force Majeure, required inspections as required by law, and
emergencies beyond the reasonable control of Landlord, with, provided that
Tenant is leasing in excess of five (5) contiguous floors of the Building, one
(1) passenger elevator selected by Landlord from time to time dedicated for the
exclusive use for Tenant for the Premises and otherwise under terms and
conditions mutually-agreeable to Landlord and Tenant. Upon Tenant’s written
request, Landlord shall lock-off any full floor occupied by Tenant such said
floor is not accessible to the general public.

 

(iv)    Bulbs. All Building standard light bulbs, lamps, ballasts and tubes in
the Premises shall be furnished and replaced by Landlord and the cost thereof
shall be included in Operating Cost. At Tenant’s option, non-Building standard
light bulbs, lamps, ballasts and tubes in the Premises shall be installed and
replaced by Landlord, in which case Tenant shall reimburse Landlord for
Landlord’s Out-of-Pocket Costs therefor within thirty (30) days after delivery
of a reasonably detailed invoice therefor. Tenant shall furnish its own bulbs,
lamps, ballasts and tubes for non-Building standard light fixtures in the
Premises, at Tenant’s sole cost and expense.

 

(b)     Access. Landlord shall provide a controlled-access system to the
Building providing Tenant access to the Premises, the Building and the Office
Parking Facilities twenty-four (24) hours per day, seven (7) days per week,
three hundred sixty-five (365) days per year (or 366 days in a leap year),
comparable to Comparable Buildings, subject to Force Majeure, casualty,
condemnation, compliance with Legal Requirements and emergencies beyond
Landlord’s reasonable control. The Building has an electronic entry system to
control access after Building Operating Hours. Landlord shall initially supply
Tenant with up to eight (8) electronic entry cards to the Building per 1,000
rentable square feet of space contained within the Premises at no charge to
Tenant. Tenant shall pay Landlord for the Out-of-Pocket Cost of any additional
or replacement entry cards. The elevators will have a floor-by-floor lock-off
feature and Landlord shall coordinate with Tenant to allow Tenant’s single
access card to be programmed so that the elevator lock-off feature allows
Tenant’s employees access to Tenant’s floors. Landlord acknowledges that Tenant
intends to install its own access control system for the Premises, and Landlord
shall reasonably cooperate, without additional cost to Landlord, in connection
with such installation and the connection of such system to the base building
access control system, if applicable, provided: (A) Landlord reasonably
determines the access control system installed by Tenant is compatible with
Landlord’s base building access system (which, as of the Effective Date hereof,
is intended to be Kastle Systems), (B) Landlord reasonably determines that the
access control system installed by Tenant will not adversely affect Landlord’s
base building access control system or adversely affect or compromise any
warranties for the base building access control system, (C) Landlord is at all
times provided with access cards and/or other reasonable means of access to the
Premises in accordance with Section 15; and (D) any tie-ins to the base building
access control system performed by Tenant are subject to the provisions of
Section 12. Subject to reimbursement as part of Operating Costs, Landlord shall
provide twenty-four (24) hour Building security service.

 

(c)     Electricity. Tenant will not, without the prior written consent of
Landlord, use any electrical apparatus or device in the Premises with
constitutes Special Equipment. As used herein, “Special Equipment” shall mean
(i) any equipment or fixture which uses current in excess of the Building
Electrical Standard (hereinafter defined) or (ii) supplementary air conditioning
equipment or equipment of like energy draw. Tenant will not connect to electric
current any apparatus or device for the purpose of using electric current or
water, except through existing electrical outlets in the Premises or water
pipes. As used in this Lease, the term “Building Electrical Standard” means the
watts per usable square foot of the Premises as set forth in the Base Building
Improvements.

 

(d)     Additional Electricity and Water. If Tenant shall desire to install
Special Equipment, require electricity in excess of the Building Electrical
Standard or water in excess of that which would otherwise be furnished or
supplied for the intended use of the Premises, Tenant shall first secure the
written consent of Landlord for the use thereof, which consent Landlord shall
not unreasonably refuse. Landlord may condition its consent upon the requirement
that a water submeter or electric current meter or submeter be installed so as
to measure the amount of water and electric current consumed for any such excess
use in the Premises. The actual cost of such meters and installation,
maintenance and repair thereof, the cost of any such excess utility use as shown
by said meter, the cost of any new or additional utility installations,
including, without limitation, wiring and plumbing, resulting from such excess
utility use, and the cost of any additional expenses incurred in keeping count
of such excess utility use shall be paid by Tenant promptly upon demand by
Landlord or, if Tenant is billed separately therefor, promptly upon receipt of a
bill for same. Whenever heat generating machines or equipment are used in the
Premises which affect the temperature otherwise maintained by the air
conditioning system, Landlord reserves the right to install or require Tenant to
install supplementary air conditioning units in the Premises and the cost
thereof, including the cost of installation, operation and maintenance thereof,
shall be paid by Tenant to Landlord within thirty (30) days after Landlord’s
demand therefor. In the event that Tenant installs a supplemental HVAC unit to
exclusively serve the Premises, Tenant shall have access as needed to the roof
of the Building for installation and the right to tie its supplemental HVAC
equipment into the Base Building Systems and Tenant will pay for such access,
the cost of sub-metering the connection, and the cost of Tenant’s use of
chilled/condenser water.

 

-20-

--------------------------------------------------------------------------------

 

 

(e)     Tenant’s Equipment Operation. Subject to the provisions hereof, Tenant
shall have the right to install and operate in the Premises personal computers
and other electrically-operated office equipment normally used in modern offices
and in Comparable Buildings. Tenant shall not install equipment of any kind or
nature whatsoever nor engage in any practice or use which will or may
necessitate any changes, replacements or additions to, or in the use of, the
water system, heating system, plumbing system, air conditioning system,
electrical system, floor load capacities, or other mechanical or structural
system of the Premises or the Building without first obtaining the prior written
consent of Landlord, which consent may be conditioned upon, but not limited to,
Tenant first securing at its expense additional capacity for any said service in
the Building; provided, however, Tenant shall be responsible for paying for any
excess utility consumption arising from any such change, replacement, use or
addition, such payments to be based on Landlord’s reasonable estimate or, at
Landlord’s option, a submeter or similar device to measure such usage (said
device to be installed at Tenant’s expense). Additionally, in the event that
Landlord reasonably determines that Tenant’s electrical consumption exceeds the
Building Electrical Standard, Tenant shall pay the amount of such excess
electrical consumption, as reasonably determined by Landlord, within thirty (30)
days after demand therefor. Machines, equipment and materials belonging to
Tenant which cause vibration, noise, cold, heat, fumes or odors that may be
transmitted outside of the Premises to such a degree as to be objectionable to
Landlord in Landlord’s good faith and reasonable business judgment or to any
other tenant in the Building shall be treated by Tenant at its sole expense so
as to eliminate such objectionable condition, and shall not be allowed to
operate until such time as the objectionable condition is remedied to Landlord’s
satisfaction.

 

(f)     Additional/Special Services. If Tenant desires any Additional Service
(hereinafter defined) Tenant shall make request for Additional Service to
Landlord, the property manager or to such other party designated by Landlord
from time to time in writing according to Building procedures. “Additional
Service” means any additional, after hours, overtime or premium pay service
requested by Tenant to Landlord which is in addition to those services expressly
required to be provided by Landlord pursuant to this Lease. Except as otherwise
expressly set forth in this Lease, in the event Tenant requests any Additional
Service, Tenant shall pay to Landlord, Landlord’s Out-of-Pocket Costs of
providing such Additional Service) (it being agreed that Landlord’s Fee shall
not be applicable to any amounts charged to Landlord by any third-party
utility), in either case, within thirty (30) days after delivery of a reasonably
detailed invoice therefor from Landlord. If Landlord is required to furnish
additional cleaning services to Tenant because of (i) the carelessness of
Tenant, (ii) the use of portions of Premises for other than normal office
purposes requiring greater or more difficult cleaning than office areas or (iii)
removal of any refuse and rubbish from the Premises (except for discarded
material placed in wastepaper baskets and left for emptying as an incident to
Tenant’s normal cleaning of the Premises) in excess of that ordinarily
accumulated in business office occupancy, then, in each such case, Tenant shall
pay to Landlord, Landlord’s Out-of-Pocket Costs of providing such Additional
Service, plus Landlord’s Fee, within thirty (30) after delivery of a reasonably
detailed invoice therefor from Landlord.

 

-21-

--------------------------------------------------------------------------------

 

 

(g)     Interruptions. Except as otherwise set forth in this Lease, failure by
Landlord to any extent to furnish any services to Tenant, the Premises and the
Project, or any cessation thereof, shall not render Landlord liable in any
respect for damages to person, property or otherwise, nor be construed as an
eviction of Tenant, nor work as an abatement of rent, nor relieve Tenant from
fulfillment of any covenant or agreement hereof. Except in a case of emergency,
Landlord shall provide Tenant with reasonable advance notice not later than the
prior business day of any interruption, curtailment or cessation, and in an
emergency or unanticipated event, Landlord shall provide such notice as is
practicable. In the event of any interruption, cessation or curtailment of
services, Landlord shall, however, use reasonable diligence to promptly repair
or restore (or cause the Association or applicable provider to repair or
restore) any affected systems and services. Except in the case of an emergency,
an unanticipated event, or as otherwise directed by any governmental authority
having jurisdiction, Landlord shall, if reasonably practicable, confine all such
interruptions, cessations or curtailments affecting the Premises to times that
are not Building Operating Hours. Notwithstanding the foregoing, in the event of
any interruption of the services or systems required to be provided by Landlord
hereunder when such interruption (i) renders the Premises untenantable and
Tenant actually does not occupy the portion of the Premises that is claimed to
be untenantable, (ii) is the result of the negligence or willful misconduct of
Landlord, or Landlord’s employees, agents or contractors, and (iii) continues
uninterrupted for a period of three (3) Business Days, Base Rent shall abate for
the number of days such interruption continues beyond such three (3) Business
Day period. Furthermore, notwithstanding the foregoing, in the event that any
failure for which Tenant is receiving a rent abatement under the immediately
preceding sentence (A) continues for a period in excess of nine (9) consecutive
months, (B) is not the result of casualty or condemnation or utility failure
outside of the reasonable control of Landlord to prevent, and (C) renders fifty
percent (50%) or more of the Premises untenantable (and Tenant actually does not
occupy the portion of the Premises that is claimed to be untenantable for a
period in excess of nine (9) consecutive months), then Tenant shall have the
right, following the expiration of such nine (9) month period, to terminate this
Lease with not less than thirty (30) days advance written notice to Landlord, in
which event this Lease shall terminate on the date set forth in Tenant’s notice
(and Tenant shall remain liable for its obligations under this Lease through
such termination date); provided, however, that in the event that such failure
is cured within such thirty (30) day period, then Tenant’s notice shall be
nullified and this Lease shall continue in full force and effect. Further,
without limiting the foregoing above (but without any duplication of abated
rent), if any interruption of the services or systems required to be provided by
Landlord hereunder is caused by reasons other than the negligence or willful
misconduct of Landlord, or Landlord’s employees, agents or contractors, shall
continue for more than ten (10) consecutive Business Days, and shall render all
or any material portion of the Premises untenantable and Tenant actually does
not occupy the portion of the Premises that is claimed to be untenantable, then
Base Rent shall abate for the number of days such interruption continues beyond
ten (10) consecutive Business Days with respect to the portion of the Premises
rendered untenantable up to the amount of the rent loss insurance proceeds to
which Landlord is entitled under the rent loss policy required to be carried by
Landlord pursuant to this Lease; provided, however, that no abatements shall be
available to Tenant with respect to any part of the Premises that Tenant
continues to occupy. Landlord shall maintain rent loss insurance pursuant to
Section 29(a). For purposes of this Section 9(g), the phrase “material portion
of the Premises” shall mean a contiguous area of the Premises of at least forty
percent (40%) of the then square feet of Net Rentable Area of the Premises. For
purposes of this Section 9(g), the phrase “interruption of the services or
systems required to be provided by Landlord hereunder” shall include operating
the Building at below sixty-two (62) degrees Fahrenheit (62°F) or in excess of
eighty degrees Fahrenheit (80°F) during Building Operating Hours (based on the
average of the readings taken throughout the day, as opposed to “spot checks”)
for the applicable period set forth above (i.e., three (3) consecutive Business
Days if the interruption is caused by Landlord or ten (10) consecutive Business
Days if the interruption results from reasons beyond Landlord’s control
(excluding as a result of Tenant’s fault or failure)).

 

-22-

--------------------------------------------------------------------------------

 

 

(h)     Property Management. Landlord may, from time to time, engage the
services of a property management company with respect to the Building and/or
the Project. If the property management company or an employee thereof acts in a
negligent manner, engages in willful misconduct, or otherwise not to the
standard of a property management company managing a Comparable Building (any of
which, a “Management Problem”), then: (i) Tenant shall give Landlord notice of
such Management Problem and Landlord shall have thirty (30) days to cure such
Management Problem (plus whatever additional time is reasonably necessary to
effectuate such cure so long as Landlord undertakes such cure within the initial
30-day period); provided, however that if the Management Problem is not cured
within such 30-day period when such cure would be possible (or if the Management
Problem cannot be cured within the 30-day period and Landlord has failed to
commence such cure within such initial 30-day period), Tenant shall provide
Landlord with a second (2nd) notice to cure such Management Problem and Landlord
shall thereafter have 30-days following Landlord’s receipt of such second (2nd)
notice to cure such Management Problem (it being understood and agreed that the
foregoing time periods shall be subject to Landlord’s obligations under any
mortgage encumbering the Building); and (ii) if the Management Problem is not
cured following the expiration of all notice and cure periods identified in
subsection (i) hereinabove, then Tenant may request that Landlord remove the
property management company, or any individual property manager, engineer or
agent employed thereby, and Landlord will thereafter commence such replacement,
subject to the terms of any mortgage encumbering the Building and the agreement
between Landlord and such property management company. If the property
management company is an affiliate of Comstock, then the foregoing process shall
only permit the replacement of an individual property manager or engineer, as
opposed to the entire property management company (and under no circumstances
shall Tenant be able to compel the removal of a Comstock affiliate as the
property management company). Tenant acknowledges and agrees that the remedies
set forth in this subsection (g) shall be Tenant’s sole remedy with respect to a
Management Problem, and, in furtherance of the foregoing, Tenant acknowledges
and agrees that the remedies set forth in Section 9(g) and Section 29 shall not
be applicable with respect to a Management Problem.

 

10.     CARE AND MAINTENANCE; REPAIRS.

 

(a)     Tenant shall not commit or allow any waste or damage to be committed on
any portion of the Premises or the Building, and at the termination of this
Lease, by lapse of time or otherwise, to deliver up the Premises to Landlord in
the condition required under Section 20 below.

 

(b)    Subject to Landlord’s obligation under Section 10(d) below, Tenant shall
keep the Premises, the Improvements (hereinafter defined) made thereto, and the
fixtures and equipment located therein (including repair or replacement as
necessary or appropriate) in good repair and in a clean, safe, sanitary and
otherwise in a condition similar to similarly-situated tenants of Comparable
Buildings and in compliance with all applicable Legal Requirements at all times
during the Term, at Tenant’s sole cost and expense. Landlord shall have no
obligation to Tenant to make any repairs in or to the Premises or any
Improvements therein. Prior to Tenant making any such repairs which affect or
may affect the Building’s mechanical, electrical, plumbing, life safety, fire
alarm, heating, ventilation and air conditioning systems outside the Premises,
Tenant shall give notice to Landlord of the nature and extent of such repairs
and, if Landlord so elects, Tenant shall retain the services of Landlord or a
maintenance company reasonably selected by Landlord to perform such repairs and
Tenant shall pay Landlord’s actual cost of providing such repair services (to
the extent that such actual cost does not exceed the then-current market rate
for such services being charged by qualified third party maintenance companies)
as Additional Rent hereunder within thirty (30) days after receipt of an invoice
therefor. Notwithstanding anything set forth in this Section 10(b) to the
contrary, Landlord shall maintain and repair the base building restrooms, base
building fire stairwells (as improved by Tenant, if applicable, pursuant to
Section 2(c)), elevator lobby areas and floor corridors, and base building
mechanical and utility rooms or closets located on full-floor portions of the
Premises (“Floor Common Areas”), provided that (i) Tenant delivers Landlord
written notice of any necessary repair to the Floor Common Areas (to the extent
such need for repair is in excess of routine maintenance) and (ii) Landlord has
ready access to the Floor Common Areas to perform all such repairs and
maintenance; it being understood and agreed by Tenant that if Landlord does not
have ready access to any portion of the Floor Common Area (by reason of such
area being included within SCIF or other secure space within the Premises), then
Landlord shall not be liable under this Lease for any failure to make and any
such repair or perform any such maintenance. Tenant shall pay the costs incurred
by Landlord in repairing and maintaining the Floor Common Areas within thirty
(30) days following the date of Landlord’s invoice therefor. Tenant shall not be
responsible for repairs and maintenance of, or for compliance with Legal
Requirements that apply to the Base Building Structure and/or the Base Building
Systems, except to the extent expressly set forth herein.

 

(c)     At Tenant’s own cost and expense, subject to the mutual waivers herein,
Tenant shall (i) repair or replace any damage or injury done to the Building or
Project caused by Tenant or Tenant’s agents, contractors or employees and (ii)
make any structural changes necessary, in whole or in part, as a result of any
Improvements made by Tenant or as a result of Tenant’s specific use of the
Premises by Tenant (as opposed to a structural change made necessary due to the
use of the Building for general office use); provided, however, that Landlord
may, at its option, make such structural repairs or replacements or changes, and
Tenant shall repay Landlord’s actual cost thereof plus Landlord’s Fees within
thirty (30) days following Tenant’s receipt of written demand therefor.
Notwithstanding the foregoing, subject to the mutual waivers herein, any damage
or injury to the Building or its systems and any damage or injury to Tenant’s
Improvements which affects the Building’s structural components or major
mechanical, electrical or plumbing systems, caused by Tenant or its agents,
contractors or employees shall be repaired or replaced by Landlord, but at
Tenant’s expense plus Landlord’s Fees. As used in this Section 10, the terms
“damage” and “injury” are not intended to include permitted alterations and
improvements performed in accordance with the provisions of Section 12 or
Exhibit C.

 

-23-

--------------------------------------------------------------------------------

 

 

(d)     This Section 10 shall not create any obligation of Landlord to repair
any damage by fire or other casualty. Landlord shall manage, operate, repair and
maintain in a manner consistent with the standards for quality of Comparable
Buildings to a good, safe and sanitary order and condition in compliance with
applicable Legal Requirements (as such term is defined herein), and replace as
needed: (i) the base building electrical, mechanical, HVAC (excluding any
supplemental air conditioning units which Tenant shall maintain), plumbing and
fire and life-safety systems and other Building systems included with the Base
Building Improvements (collectively, the “Base Building Systems”), (ii) the base
building structural components (including exterior and structural walls,
load-bearing elements and foundations), base building pipes and base building
conduits, roof of the Building and other structural items included in the Base
Building Improvements (collectively, the “Base Building Structure”), (iii) fire
stairwells (but not internal communicating stairwells within the Premises), and
(iv) all the Common Areas of the Building and, to the extent not operated,
maintained and repaired by the Association, the Common Areas of the Project. For
purposes of this Lease, the base-Building HVAC ducts (i.e., the ducts that do
not exclusively serve any tenant’s premises), VAV boxes or central air handlers
as applicable, that portion of the electrical system that supplies power to the
main electrical closet serving the Premises and that portion of the plumbing
system that supplies water and sewage service to the bathrooms and wet stacks
serving the Premises shall be part of the Base Building Systems in the Premises,
whether such items were installed by Landlord or Tenant. Any supplemental HVAC
systems, security system or telecommunications system exclusively servicing the
Premises shall not be part of the Base Building Systems and shall be the sole
responsibility of Tenant to repair and maintain in the same manner as Tenant is
required to maintain the Premises. The costs of Landlord’s maintenance may be
included in Operating Cost to the extent permitted in Section 7 hereof. Landlord
shall diligently and in good faith cause the Association to make repairs to the
Common Areas as and when such repairs may be required and to the extent that
such Common Areas are required to be maintained by the Association. For the
purposes of the foregoing sentence, “diligently” shall include filing suit or
injunctive relief at Landlord’s sole cost and expense, if so reasonably
requested by Tenant, if such failure by the Association continues for more than
one hundred twenty (120) days after written notice from Tenant to Landlord of
the need for such repair.

 

(e)     Landlord’s obligations with respect to the Common Areas, or the
Association’s obligation, if such Common Areas are maintained by the
Association, shall be to provide for all needed maintenance, painting and
electric lighting service for all Common Areas (including special service areas
in the Building), including (A) keeping, or causing to be kept, the sidewalks,
plazas and landscaped areas adjoining the Building in good condition and repair
and reasonably free of accumulation of snow and ice, dirt, refuse, rubbish and
unlawful obstructions, (B) keeping the Building lobby and all other Common Areas
of the Building clean and presentable, (C) caring for and maintaining, or
causing to be cared for and maintained, the shrubbery, planting and landscaping
on any exterior areas adjacent to the Building or other Common Areas of the
Building, and (D) keeping or causing to be kept the Project Common Areas in good
condition and repair.

 

11.      ASSIGNMENT AND SUBLETTING.

 

(a)     Except as provided otherwise in this Lease, neither this Lease nor the
interest of Tenant in this Lease shall be sold, assigned, transferred,
mortgaged, pledged, hypothecated or otherwise disposed of, whether by operation
of law or otherwise, nor shall the Premises or any part thereof be sublet or
subject to any license or concession (each of the foregoing, a “Transfer”)
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed; provided the Transfer Conditions
(hereinafter defined) are strictly met. The transfer of Control (hereinafter
defined) in Tenant shall be constitute an assignment for purposes of this
Section 11(a) (and, thus a Transfer for the purposes of this Lease); provided,
however, notwithstanding anything contained in this Lease to the contrary,
“Transfer” shall not include (i) if Tenant is a corporation, limited liability
company, limited partnership or other type of corporate entity, the transfer or
pledge of any direct or indirect interests or the issuance of new interests in
Tenant if accomplished through a recognized stock exchange, through public
“over-the-counter” securities markets or otherwise (unless the same is
effectuated in connection with a merger, reorganization or recapitalization of
or with Tenant, in which case Section 11(c) below shall apply) or (ii) the
conversion of the entity that constitutes Tenant from one type of legal entity
to another type of legal entity, and, for purposes of clarity, neither of the
events in clause (i) or clause (ii) shall require the consent of Landlord.
Notwithstanding the foregoing, a transfer of a direct or indirect interest in
Tenant that results in a change of control of Tenant shall constitute a Transfer
for purposes of this Lease. As used in this Lease, the term “Control” (and its
corollaries) means the ownership of, or power to direct, fifty percent (50%) or
more of the ownership interests in the controlled entity. Other than a Transfer
made to a Qualified Tenant Affiliate or as otherwise may be permitted in this
Lease, any attempted Transfer made without Landlord’s prior written consent
shall be void and confer no rights upon any third party.

 

-24-

--------------------------------------------------------------------------------

 

 

(b)     Tenant shall initially occupy the Premises. In the event Tenant should
desire to Transfer all or any portion of the Premises to a proposed sublessee or
assignee (“Transferee”) other than to a Qualified Tenant Affiliate pursuant to a
sublease or partial assignment of this Lease, Tenant shall give Landlord written
notice thereof, which notice shall include an executed term sheet stating all
material business terms of the proposed Transfer, the name of such Transferee, a
description of the proposed Transferee’s use and business activities, such
proposed Transferee’s most recent financial statements, the proposed date of
Transfer, and such other information as may be reasonably requested by Landlord
(“Tenant’s Transfer Notice”). Tenant shall have the right to determine the
layout of any multi-tenant corridor on any floor in connection with a permitted
sublet and the demising shall be at Tenant’s sole cost and expense; provided,
however that such demising shall be deemed to be a Material Alteration under
Section 12 for which Landlord’s consent is required. Landlord shall then have a
period of fifteen (15) days following receipt of the Tenant’s Transfer Notice
within which to notify Tenant in writing whether Landlord elects (i) to
terminate this Lease with respect to a proposed subletting for the entirety of
any full floor or greater portion of the Premises occupied by Tenant when the
term of such proposed subletting is for ninety-five percent (95%) or more of the
duration of the then-remaining Term of this Lease, effective as of the date of
the proposed effective date of such Transfer, in which event upon Tenant’s
timely surrender in accordance with Section 20, Tenant thereafter will be
relieved of all further obligations hereunder as to such space, (ii) to reject
Tenant’s Transfer request, based on the standards set forth below; or (iii) to
permit Tenant to Transfer (by way of a subletting or partial assignment of this
Lease) subject to the conditions set forth below. Provided however, if Landlord
elects to recapture the portion of the Premises pursuant to option (i) above,
Tenant may nullify such termination or partial termination by rescinding its
request for Landlord’s consent to such proposed subletting within ten (10)
Business Days after receipt of Landlord’s termination notice. If Landlord should
fail to notify Tenant in writing of such election within said fifteen (15) day
period, then Tenant shall deliver Landlord a second notice requesting Landlord’s
election that conspicuously states in bold typeface at the top of said notice
that “LANDLORD’S FAILURE TO MAKE AN ELECTION WITHIN FIVE (5) DAYS AFTER RECEIPT
OF THIS NOTICE SHALL BE DEEMED APPROVAL OF THE REQUEST HEREIN”, in which event,
should Landlord fail to notify Tenant of Landlord’s election within five (5)
days following Landlord’s receipt of such second notice, Tenant’s Transfer
Request shall be deemed to be approved.

 

(c)     If Landlord elects to permit Tenant to (or if Landlord is deemed to have
permitted Tenant to) Transfer all or any portion of the Premises or this Lease,
the following shall apply (and be conditions thereto) (collectively, the
“Transfer Conditions”):

 

(i)     At the time of any such Transfer, this Lease is in full force and effect
and no Event of Default, or condition which with the giving of notice and the
passage of time would constitute an Event of Default exists.

 

-25-

--------------------------------------------------------------------------------

 

 

(ii)      Tenant shall notify Landlord of the proposed sublessee or assignee
(“Transferee”) within four (4) months after Landlord has notified Tenant that it
will permit Tenant to Transfer this Lease as set forth in Section 11(b) (failure
to deliver such notice shall render Landlord’s consent to Transfer null and void
and the provisions of Section 11(b) shall reactivate) and at least thirty (30)
days in advance of the subletting or assignment (which notification shall
include current financial data with respect to the party proposed and a complete
copy of the fully executed proposed assignment or sublease document) and
Landlord shall approve or disapprove the proposed Transferee within thirty (30)
days of Landlord’s receipt of such notice and all information reasonably
requested by Landlord in order to make an informed judgment as to the proposed
Transferee, including the Transferee’s financials, business plan and history. So
long as no Event of Default exists at the time of the request, Landlord’s
approval of the Transferee will not be unreasonably withheld or delayed if the
proposed sublessee or assignee (A) has the financial capacity and
creditworthiness to undertake and perform the obligations of this Lease or the
sublease or has a net worth not less than Tenant as of the date of this Lease,
(B) is of a type and quality consistent with the first-class nature of the
Building, (C) is not a party by whom any suit or action could be defended on the
ground of sovereign immunity or diplomatic immunity, and (D) will not impose any
additional material burden upon Landlord in the operation of the Building (to an
extent materially greater than the burden to which Landlord would have been had
Tenant continued to use such part of the Premises). Landlord warrants, covenants
and represents that any assignments or subletting whether or not requiring
Landlord’s consent shall under any circumstances require neither any superior
interest holder’s consent nor “mortgagee’s” or “lender’s” consent, except and
unless expressly required under the terms and conditions of the SNDA (as such
term is defined herein). Subject to the foregoing limited conditions of
Landlord’s reasonableness to approve any Transfer and the other provisions of
this Lease, Landlord acknowledges and agrees that there shall be no restrictions
or prohibitions on Tenant entering into a Transfer with any current, former or
prospective tenant or occupant of the Building or Project, nor restrictions or
constraints on any Transfer, except as expressly set forth in this Lease,
including but not limited to: (i) the rental rate being asked or charged by
Tenant; (ii) the amount of Net Rentable Area of the Premises offered to market;
(iii) the term of any proposed Transfer; or (iv) the location of the portion of
the Premises being offered for a Transfer. Within thirty (30) days after
Tenant’s receipt of a statement therefor, Tenant shall reimburse Landlord for
all reasonable legal fees and expenses incurred by Landlord in connection with
each Transfer proposed by Tenant (but not to exceed a total of $2,500.00). In no
event shall the following be considered as suitable Transferees under this
subsection: any governmental body, agency or bureau (of the United States, any
state, county, municipality or any subdivision thereof); any foreign government
or subdivision thereof; any health care professional or health care service
organization; schools or similar organizations; employment agencies; radio,
television or other communication stations; courier services; banks; loan
offices and other financial institutions; travel agencies and other
transportation ticket offices; persons whose proposed use would be in violation
of the Project Documents; or persons that constitute Prohibited Transferees
(hereinafter defined).

 

(iii)     Any Transfer shall be subject and subordinate to all the terms,
covenants and conditions of this Lease, including the Permitted Use required by
the Lease, and any assignee must assume in writing all of the obligations of
Tenant under this Lease. Landlord shall be permitted to enforce the provisions
of this Lease directly against Tenant and/or against any assignee or sublessee
without proceeding in any way against any other person.

 

(d)     In the event that Tenant defaults hereunder, Tenant hereby assigns to
Landlord the Rent due from any subtenant and hereby authorizes each such
subtenant to pay said Rent directly to Landlord. Nothing in this Section 11,
however, shall result in any obligation of Landlord to any subtenant of Tenant.
Collection or acceptance of Rent from any such assignee, subtenant or occupant
shall not constitute a waiver or release of Tenant from the terms of any
covenant or obligation contained in this Lease, nor shall such collection or
acceptance in any way be construed to relieve Tenant from obtaining the prior
written consent of Landlord to such assignment or subletting or any subsequent
assignment or subletting.

 

(e)     If the aggregate rental, bonus or other consideration paid by the
Transferee (other than a Qualified Tenant Affiliate) over the sublease term
exceeds the sum of (A) Tenant’s rent to be paid to Landlord for the Premises (or
portion subleased) during such period and (B) the out-of-pocket costs and
expenses actually incurred by Tenant under or in connection with such Transfer
(including costs and expenses of finishing out or renovation of the space
involved, cash rental or other economic concessions such as free rent periods,
legal fees and rental commissions actually paid), then fifty percent (50%) of
such excess when received shall be paid to Landlord within thirty (30) days
after receipt by Tenant.

 

-26-

--------------------------------------------------------------------------------

 

 

(f)     A transfer of a direct or indirect interest in Tenant that results in a
change of Control of Tenant shall constitute a Transfer for purposes of this
Lease. Notwithstanding anything to the contrary contained herein, Tenant may
upon at least thirty (30) days prior written notice to Landlord (the “Affiliate
Notice”), but without Landlord’s prior written consent, assign this Lease, or
sublet the Premises to a Qualified Tenant Affiliate (hereinafter defined),
provided, that the business operations of the proposed assignee or subtenant
(which shall be disclosed in the Affiliate Notice) do not conflict with any
exclusivity or other limitation that may be imposed upon Landlord, no Event of
Default by Tenant exists hereunder and such Qualified Tenant Affiliate uses the
Premises solely for the Permitted Use. A “Qualified Tenant Affiliate” shall mean
a corporation or other entity which (A) results from a merger with Tenant or
which acquires all or substantially all of the business and assets (or stock) of
Tenant and which has a net worth and general creditworthiness immediately after
the merger at least equal to or greater than Five Hundred Million Dollars
($500,000,000), or (B) shall Control, be Controlled by or be under common
Control with Tenant, including, without limitation, any parent corporation
Controlling Tenant or any subsidiary that Tenant Controls and which (1) is of a
type and quality consistent with the first-class nature of the Building, (2) has
the financial capacity and creditworthiness to undertake and perform the
obligations of this Lease or the sublease, and (3) is not a party by whom any
suit or action could be defended on the ground of sovereign immunity.

 

(g)     In the event of any Transfer to a Qualified Tenant Affiliate, Tenant
shall remain fully liable to perform the obligations of Tenant under this Lease,
such obligations to be joint and several with the obligations of the Qualified
Tenant Affiliate as tenant under this Lease, and Tenant shall execute such
guaranty or other agreement as Landlord shall request to confirm such liability.

 

(h)     Any Transfer by Tenant shall not relieve Tenant of any obligation under
this Lease; the granting of any such release shall be at Landlord’s sole
discretion and must be set forth in writing. At the sole discretion of Landlord,
any Transfer by Tenant of the Lease or Premises for which Landlord’s approval is
required under this Section 11 and for which such approval has not been granted
in violation of the terms of this Section 11 shall be void and shall constitute
a default hereunder.

 

(i)      Any sublease document shall contain substantially the following
provision: “This sublease may not be assigned or the premises demised hereunder
further sublet, in whole or in part, without the prior written consent of the
underlying Landlord.”

 

(j)     In connection with any sublessee of a portion of the Premises containing
more than fifty thousand (50,000) rentable square feet of space, Landlord shall
be obligated to provide a recognition agreement from (A) any mortgagee of the
Building or the Premises as of the effective date of such sublease, and (b) the
Ground Lessor. Such recognition agreement shall be on such mortgagee’s or Ground
Lessor’s then-standard form and at no cost to Tenant.

 

(k)     Any consent by Landlord to a particular Transfer shall not constitute
Landlord’s consent to any other or subsequent Transfer and any proposed further
Transfer by Tenant or a sublessee of Tenant shall be subject to the provisions
of this Section 11. The restriction against Transfer described in this Section
11 shall be deemed to include a restriction against Tenant’s mortgaging its
leasehold estate as well as against an assignment or sublease which may occur by
operation of law (but shall not apply to any financing of equipment or other
personalty). If, at the time an Event of Default occurs under this Lease and
while the same is continuing, the Premises or any part thereof have been sublet,
Landlord, in addition to any other remedies herein provided or available at law
or in equity, may, at its option, collect directly from such subtenant all rents
due and becoming due to Tenant under such sublease and apply such rent against
the Rent due to Landlord from Tenant hereunder, and no such collection shall be
construed to constitute a novation or a release of Tenant from the further
performance of its obligations hereunder. No portion of the Premises shall be
subject to more than one subletting at any given time during the Term.

 

12.     ALTERATIONS, IMPROVEMENTS AND TENANT’S PERSONAL PROPERTY.

 

(a)     Tenant shall not make or allow to be made any Alteration (hereinafter
defined) in or to the Premises, without first obtaining the written consent of
Landlord, not to be unreasonably withheld, conditioned or delayed, in accordance
with the provisions of Section 12(b) below, except Landlord’s consent shall not
be required for any Permitted Alteration (hereinafter defined). If Tenant fails
to obtain Landlord’s consent prior to making any Alteration or Improvement for
which Landlords’ consent is required, then Landlord may correct or remove the
same and Tenant shall be liable for any and all loss, damage, cost or expense
(including reasonable attorneys’ fees and court costs) incurred by Landlord in
the performance of this work as well as Landlord’s Out-of-Pocket Costs and
Landlord’s Fee. As used in this Lease, the term “Alteration” means the
construction, installation, relocation or removal of any Improvement other than
Tenant’s Work (which shall be governed by the terms of the Work Agreement). As
used in this Lease, the term “Improvement” means any addition, improvement or
equipment installed in or attached to, or serving, the Premises, regardless of
by whom, excluding Personal Property.

 

-27-

--------------------------------------------------------------------------------

 

 

(b)    “Permitted Alteration” shall mean any non-Material Alteration, including
any Decorative Work (hereinafter defined). “Material Alteration” shall mean an
Alteration that (i) materially and adversely affects the Base Building
Structure; (ii) materially affects the proper functioning of any Base Building
Systems, provided that in connection with the initial Leasehold Improvements,
Tenant shall be allowed to make customary “tie-ins” of systems exclusively
serving the Premises with companion Base Building Systems unless such tie-in
could materially adversely affect such Base Building Systems; (iii) is not
limited to the interior of the Premises or materially affects the exterior of
the Building (including the exterior appearance to the extent readily visible
from ground level); (iv) requires the issuance of a building permit to
undertake, (v) materially and adversely impacts the use or operation of any
other tenant or occupant of the Building, (vi) is a Specialty Alteration (as
defined below), (vii) is not Decorative Work, or (viii) costs in excess of One
Hundred Seventy-Five Thousand and No/100 Dollars ($175,000.00) in the aggregate.
Tenant shall not be required to obtain the prior written consent of Landlord for
any Permitted Alteration; however, Landlord must receive no less than five (5)
Business Days’ written notice prior to the commencement of any Permitted
Alteration (including any purely decorative work (e.g., painting, carpeting,
hanging pictures) (“Decorative Work”)) and Tenant must otherwise comply with the
terms of this Section 12, and nothing herein shall be deemed to be an agreement
or consent by Landlord to subject Landlord’s interest in the Premises, Building
or Land to any mechanic’s or materialman’s liens which may be filed in respect
to such Alterations made by or on behalf of Tenant. Tenant shall provide
Landlord with its plans and specifications (where the nature of the subject
Alterations requires drawings) and any proposed contractors for a Material
Alteration within five (5) Business Days after Tenant notifies Landlord of such
Material Alterations. Landlord shall have ten (10) Business Days after
Landlord’s receipt of the plans and specifications and proposed contractors for
Material Alterations to provide approval. Landlord shall have five (5) Business
Days after receipt to review any resubmissions. If Landlord disapproves any part
of Tenant’s submission, such disapproval shall set forth in reasonable detail
the reasons for such disapproval and detail any portions of the plans so
disapproved. Landlord’s consent to or approval of any Alterations (or the plans
therefor) shall not constitute a representation or warranty by Landlord, nor
Landlord’s acceptance, that the same comply with sound architectural and/or
engineering practices or with Legal Requirements, and Tenant shall be solely
responsible for ensuring all such compliance. If (i) Landlord fails to notify
Tenant whether or not it will approve of such proposed Alterations within such
five (5) Business Day period, and, thereafter, Tenant delivers notice
(“Alteration Response Failure Notice”) to Landlord of such failure (which
Alteration Response Failure Notice must refer to this provision and state in
capital bold letters the following: “LANDLORD MUST RESPOND TO TENANT’S REQUEST
CONTAINED HEREIN WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OR SUCH REQUEST SHALL
BE DEEMED APPROVED”), and (ii) Landlord fails to respond to such request within
five (5) Business Days after Landlord’s receipt of the Alteration Response
Failure Notice, then such proposed Alterations shall be deemed approved by
Landlord, but only to the extent shown on the drawings (where the nature of the
subject Alterations requires drawings) to which Landlord failed to respond and
only to the extent that the improvements or alterations shown thereon are to be
made in the Premises. Tenant shall comply with (and shall cause all of its
contractors and subcontractors to comply with) the rules and regulations
attached hereto as Exhibit M (the “Alterations Rules and Regulations”),
including, without limitation, all insurance requirements contained therein.
Landlord reserves the right from time to time to make modifications to the
Alterations Rules and Regulations (including the insurance requirements
contained therein).

 

(c)     In connection with Tenant’s performance of Tenant’s Work and Alterations
in the Premises, Landlord shall have the right to post notices of
non-responsibility and similar notices, as appropriate in and about the
Premises. Tenant shall not allow any liens or notices of liens to be filed
against the Premises or the Project in connection with any Tenant’s Work and/or
Alterations performed in the Premises. If any such liens or notices of liens
shall be filed, Tenant shall cause the same to be discharged of record, released
and/or bonded over within ten (10) days after Tenant’s receipt of written notice
thereof. If Tenant does not so discharge, release, remove or bond over any such
lien within such ten (10) day period, Landlord shall have the right to pay the
amounts claimed to remove the same or otherwise bond over such lien, and Tenant
shall repay Landlord’s Out-of-Pocket Costs therefor, together with Landlord’s
Fee (measured against Landlord’s Out-of-Pocket Costs to cure) within thirty (30)
days after delivery of a reasonably detailed invoice therefor (provided,
however, Tenant shall not be obligated to repay Tenant shall repay Landlord’s
Out-of-Pocket Costs with respect to the discharge, release, removal or bonding
over of any lien arising by reason of Landlord’s failure to timely pay any
portion of the Tenant Improvement Allowance when sufficient amounts were
available to discharge, release, remove or bond over such lien, and Landlord’s
Out-of-Pocket Costs in such circumstance shall be credited against available
portions of the Tenant Improvement Allowance).

 

-28-

--------------------------------------------------------------------------------

 

 

(d)     At Landlord’s option, with respect to Material Alterations, Landlord may
require Tenant to reimburse Landlord for Landlord’s Out-of-Pocket Costs in
reviewing by a third party consultant any plans with respect to any such
Material Alterations that are structural and/or any other Material Alterations
materially affecting any Base Building System if Landlord determines that such
review is necessary. All Alterations shall be performed in compliance with
applicable Legal Requirements (including the Americans With Disabilities Act of
1990, as amended and the regulations promulgated thereunder (the “ADA”) and in a
good and workmanlike manner.

 

(e)     Except arising from the negligence of a Landlord Party or Landlord’s
failure to comply with this Lease, Tenant shall indemnify and hold Landlord
harmless from all Out-of-Pocket Costs, damages, claims and expenses (including
reasonable attorneys’ fees) arising out of or relating to the performance of any
Alterations performed in the Premises, including any occasioned by the filing of
any lien.

 

(f)     Within thirty (30) days after the completion of any Material Alterations
performed in the Premises, Tenant shall furnish Landlord with “as built”
architectural and engineering working drawings therefor and final unconditional
waivers of lien from all contractors, suppliers and materialmen furnishing labor
or materials for such Alterations.

 

(g)     Upon termination of this Lease by lapse of time or otherwise, Tenant
shall, at Tenant’s sole cost remove all of Tenant’s Personal Property from the
Premises and repair any damage caused by the installation and/or removal of
same. If Tenant fails to remove any such Personal Property on or before the
Expiration Date, the same shall be deemed abandoned and Landlord may have the
same removed and any resulting damage repaired at Tenant’s expense, and Tenant
shall repay Landlord’s Out-of-Pocket Costs for such removal, plus Landlord’s
Fee. In such event, such Personal Property will automatically become the
property of Landlord and may be retained by Landlord or disposed of by Landlord
in its sole discretion, without any right of reimbursement therefor to Tenant or
any claim of conversion. Any Improvements shall be the property of Tenant during
the Term and, upon the expiration or earlier termination of this Lease, shall
become the property of Landlord and, except as otherwise set forth in this
Lease, shall be surrendered to Landlord at the end of the Term unless Landlord
notifies Tenant in writing at the time of plan approval of Landlord’s election
to require Tenant to remove any or all of any Specialty Alterations (hereinafter
defined) set forth in the applicable plan (each, a “Designated Specialty
Alteration”), in which event, such Designated Specialty Alterations shall be
removed by Tenant on or prior to the Expiration Date or earlier termination of
this Lease at Tenant’s sole cost and expense. “Specialty Alterations” means both
(a) internal staircases (subject to the provisions of Exhibit C), any cooking
kitchens that are not standard office installations customarily found in
Comparable Buildings (but not any pantries, cafeterias or seating areas),
vaults, structural reinforcements (provided that structural reinforcements below
the slab shall not be deemed Specialty Alterations if same shall not impact
future tenant installations or reduce the useable area of the leasable space
below such reinforcements, in each case, except to a de minimis extent),
dumbwaiters, conveyors and supplemental HVAC units; and (b) any Alteration that
would, as a result of the unique nature of such items or the anticipated
difficulty or expense required to remove such items, expose Landlord to
additional removal and repair costs to remove such items. If Tenant does not
remove any such Designated Specialty Alterations at the end of the Term
following written demand therefor by Landlord to Tenant, in addition to its
other remedies provided for in this Lease or otherwise under law, Landlord shall
have the right to remove the same, and Tenant shall repay Landlord’s actual cost
for such removal and for repairing any damage caused by such removal plus
Landlord’s Fee within thirty (30) days after delivery of a reasonably detailed
invoice therefor. The provisions of this Section 12(g) shall survive termination
of this Lease. Notwithstanding anything in this Lease to the contrary, (i)
Speciality Alterations shall exclude all Base Building Improvements and cabling
and wiring installed by or on behalf of Tenant (the parties agreeing that Tenant
shall not be required at any time during or upon the expiration of the Term to
remove such cabling or wiring), and (ii) Tenant shall not be obligated to remove
any Alterations that is not a Designated Speciality Alterations.

 

-29-

--------------------------------------------------------------------------------

 

 

(h)     Landlord shall use commercially reasonable efforts to cooperate with
Tenant (i) to obtain all permits and approvals for Alterations, at no cost to
Landlord; (ii) to sign all applicable governmental applications as may be
required to obtain such permits and approvals, at no cost to Landlord, and (iii)
to obtain any third party consents and approvals, at no cost to Landlord,
provided, that Landlord shall have no liability for any failure to secure the
same.

 

13.     SIGNS; BUILDING DIRECTORY; BUILDING STANDARD SIGNAGE; ADVERTISING.
Subject to the terms of Section 47 hereof, no sign, advertisement or notice
shall be inscribed, painted, affixed or displayed by Tenant on any part of the
outside or the inside of the Building or within the Premises if the same is
visible from outside of the Premises, and if any such sign, advertisement or
notice is nevertheless exhibited by Tenant, Landlord may remove the same and
Tenant shall be liable for Landlord’s Out-of-Pocket Costs incurred in connection
therewith. Subject to Section 47, Landlord shall provide, as part of Tenant’s
initial occupancy, a listing on the Building directory for Tenant (which may be
electronic), along with any Permitted Users if so requested by Tenant, and in
the elevator lobby of each floor of the Premises that is multi-tenanted and on
the main suite entry door of the Premises, in such places, number, size, color
and style as are reasonably determined by Landlord. Any additions or changes
after the Commencement Date to the suite entry signage for Tenant shall be made
by Landlord at Landlord’s reasonable discretion and at Tenant’s sole cost;
provided that there shall be no charge to Tenant for changes to the Building
directory. Directory listing and/or signs for approved assignees or approved
subtenants shall be at Landlord’s sole discretion based on the availability of
space, subject to Section 47. Tenant agrees that any reference to the Project in
any Tenant advertising (electronic, print or on-site signage) shall refer to the
Project as “Reston Station”.

 

14.     COMPLIANCE WITH LAWS; ADA.

 

(a)     Tenant shall, and shall cause its contractors, subcontractors, agents
and suppliers to, comply with all present and future laws, ordinances, orders,
rules and regulations (federal, municipal or promulgated by other agencies or
bodies having any jurisdiction thereof) and with the Project Documents and all
documents of record relating to the use, condition or occupancy of the Premises
(“Legal Requirements”). Tenant shall indemnify Landlord from, against and with
respect to all expense or liability that may be claimed against Landlord as a
result of a violation of any of the covenants in this Section 14(a) by Tenant,
or Tenant’s contractors, subcontractors, agents and suppliers. Tenant’s
obligations to indemnify Landlord as aforesaid shall survive the expiration or
earlier termination of this Lease.

 

(b)     Without limiting the generality of Section 14(a), Tenant shall comply
with the applicable provisions of the ADA as amended from time to time and all
regulations promulgated thereunder with respect to all portions of the Premises,
the operation of Tenant’s business therein; provided, however, notwithstanding
anything to the contrary in the Lease, Tenant shall not be obligated to
construct, install and make any improvements which may be required from time to
time by the ADA to any areas outside of the Premises or to any facilities or
systems (or the portions thereof) that do not exclusively serve the Premises,
unless such improvements are required due to Tenant’s (as opposed to other
tenants in general) specific use of the Premises or due to Tenant’s Work or
Alterations made by Tenant.

 

15.     LANDLORD’S ENTRY; LANDLORD’S RESERVATION. Due to Tenant’s contracts for
with the United States Government, except in the case of an emergency (including
a casualty affecting all or a portion of the Premises or Building) and except to
provide the janitorial services, any access to the Premises (including, without
limitation, any access to the Premises to inspect the same; to make repairs,
alterations or additions thereto, as Landlord may be required or permitted to
make pursuant to the terms of this Lease; exhibit the same to prospective
purchasers, mortgagees or, during the last twelve (12) months of the Term, to
prospective tenants, determine whether Tenant is complying with all of its
obligations under this Lease or to supply services to be provided by Landlord to
Tenant under this Lease) shall be arranged with no less than one (1) Business
Days’ notice (which notice may be delivered by email to Tenant’s real estate
facilities team) and accompanied by a Tenant escort. Landlord shall ensure that
all Building employees and all employees of the janitorial contractor that will
access the Premises shall have satisfactorily completed general background
checks either by Landlord or Landlord’s applicable service contractor, provided,
however, that Landlord is not required to provide Tenant with copies of any such
background checks. Landlord further acknowledges that reasonable sign-in and
other requirements from time to time may be imposed by Tenant consistent with
its security needs and obligations, and Landlord will comply with Tenant’s
reasonable requirements. Tenant shall take all commercially reasonable efforts
to have someone present to permit Landlord or its employees, agents or
contractors (collectively, “Landlord’s Agents”) entry and access to the Premises
as contemplated under this Section 15. Subject to the foregoing, if Tenant or
one of Tenant's agents shall not be personally present to open and permit entry
into the Premises at any time when such entry is necessary or permitted under
the Lease, Landlord and Landlord’s Agents may not enter Premises (except in the
event of an emergency, including casualty of all or any portion of the Premises
or Building). Notwithstanding anything set forth in this Lease to the contrary,
Tenant shall not be entitled to any abatement or reduction of any sums due under
this Lease by reason of Landlord’s failure to be able to access the Premises to
perform Landlord’s obligations under this Lease arising out of Tenant’s failure
to provide Landlord with reasonable access to the Premises to perform such
obligations. Landlord shall not be liable to Tenant for damages by reason of
interference with the business of Tenant or inconvenience or annoyance to Tenant
or the customers of Tenant, provided, however that Landlord shall use
commercially reasonable efforts to minimize any interference to Tenant’s ongoing
business in connection with any entry by Landlord into the Premises pursuant to
this Section 15.

 

-30-

--------------------------------------------------------------------------------

 

 

16.     MORTGAGE; SUBORDINATION.

 

(a)     Superior Interests.

 

(i)     Subject to Section 16(a)(iii), this Lease is subordinate to any mortgage
or deed of trust (each, a “Superior Mortgage”) and ground lease or underlying
lease (each, a “Superior Lease”) which may now or hereafter encumber the Land
and Building and to all renewals, modifications, consolidations, replacements
and extensions thereof entered into in accordance with the terms of this Lease.
The mortgagee under, or holder, trustee or beneficiary of, (as applicable) a
Superior Mortgage is called a “Superior Mortgagee” and the lessor under a
Superior Lease is called a “Superior Lessor”.

 

(ii)     As of the Effective Date, Landlord represents to Tenant that there are
no Superior Mortgages or Superior Leases in effect which affect the Building
and/or the Land, except for (I) the Ground Lease; and (II) that certain Credit
Line Deed of Trust, Assignment of Rents and Leases and Security Agreement for
the benefit of Bank of America, N.A. (“Existing Lender”) dated August 5, 2019
and recorded among the Land Records of Fairfax County, Virginia (the “Land
Records”) in Deed Book 25845 at Page 0975.

 

(iii)     Notwithstanding anything to the contrary contained in this Section
16(a), with respect to any Superior Mortgage or Superior Lease hereafter
encumbering the Land and/or Building, it shall be a condition precedent to
Tenant’s subordination thereto that, as applicable, (A) the Superior Lessor
deliver to Tenant an executed and acknowledged subordination, non-disturbance
and attornment agreement in the form attached hereto as Exhibit H-1 (a
subordination, non-disturbance and attornment agreement in such form, a
“Superior Lessor SNDA”) and (B) the Superior Mortgagee deliver to Tenant an
executed and acknowledged subordination, non-disturbance and attornment
agreement in the form attached hereto as Exhibit H-2 or, if the Superior
Mortgagee is an institutional lender, such form as is then customarily used by
the Superior Mortgagee with such reasonable and customary modifications as
Tenant may request and provided that such form does not increase Tenant’s
obligations or reduce Tenant’s rights or decrease the Superior Mortgagee’s
obligations or Landlord’s obligations in any material way different from the
form attached hereto as Exhibit H-2 (a subordination, non-disturbance or
attornment agreement in such form, a “Superior Mortgagee SNDA”, and together
with a Superior Mortgagee SNDA, each, an “SNDA”). Landlord agrees, at no charge
to Tenant, within fifteen (15) days after the Effective Date, to cause (i)
Ground Lessor, to deliver to Tenant, an executed and acknowledged Superior
Lessor SNDA, including the statements set forth in Section 10.09 of the Ground
Lease, and (ii) Existing Lender, to deliver to Tenant, an executed and
acknowledged Superior Mortgagee SNDA.

 

(b)     Ground Lease Requirements. Without modifying or mitigating the
provisions set forth in this Lease, including those set forth in Section 16(a)
above, the following shall apply for all purposes under this Lease:

 

(i)     Tenant hereby represents and warrants that no person or entity having an
interest (directly or indirectly) in Tenant constituting or exceeding five
percent (5%) or greater in the aggregate (x) has ever been convicted of a
felony, (y) is a person or entity against whom a legal action or administrative
proceeding is then-pending to enforce the rights of the County of Fairfax,
Virginia (or any agency, department, public authority or any public benefit
corporation thereof) arising out of a real property dispute or a property
management dispute, or (z) is a person or entity with respect to whom any notice
of substantial monetary default which remains uncured has been given by the
County of Fairfax, Virginia (or any agency, department, public authority or any
public benefit corporation thereof) in respect of real property or a property
management agreement.

 

-31-

--------------------------------------------------------------------------------

 

 

(ii)     Tenant shall use and occupy the Premises consistent with Legal
Requirements.

 

(iii)    This Lease is subject and subordinate to all of the terms, covenants,
agreements, provisions and conditions of the Ground Lease.

 

(iv)    Tenant shall not pay Base Rent under this Lease more than one (1) month
in advance of its due date hereunder (excluding any security and other deposits
required under this Lease).

 

(v)     If there is a termination of the Ground Lease, or if Ground Lessor shall
exercise its rights to dispossess Landlord or to re-enter the Project or
Premises, Tenant shall, at Ground Lessor’s election, attorn to Ground Lessor and
Ground Lessor shall have all rights of Landlord under this Lease, including the
right to collect any rent or other sums due or accruing to Landlord under this
Lease, and to enforce those rights by court proceeding or otherwise.

 

(vi)    Tenant shall not mortgage or pledge its interest in this Lease.

 

(vii)   All indemnities and waivers of Tenant set forth in this Lease shall
benefit Ground Lessor in addition to the listed beneficiaries set forth therein.

 

(viii)  All policies of insurance for which Tenant is required to list Landlord
as an additional insured or loss payee shall also list the Ground Lessor as
additional insured thereunder.

 

(ix)    The following uses are Prohibited Uses: (A) massage parlor (excluding
massage services provided at day spas, salons or other similar reputable
businesses), (B) a store for providing off-track betting or gambling (excluding
lottery, lotto, Keno or similar type of gaming), (C) a store whose primary
purpose is the sale of drug paraphernalia (e.g., a “head shop”), (D) a store
whose primary purpose is the sale, rental or display of pornographic materials,
(E) a store whose primary purpose is for the sale or display of firearms or
other weapons, (F) a strip club, or (G) any illegal purpose or for any other use
prohibited by the Project Documents as of the Effective Date.

 

17.     ESTOPPEL CERTIFICATE. At Landlord’s written request, within ten (10)
Business Days after receipt (but in no event more than two (2) times in any
twelve (12) month period), Tenant will execute and deliver to Landlord an
estoppel certificate, which certificate may be relied upon by Landlord,
mortgagee or any prospective purchaser or mortgagee of the Building or Land,
certifying as to such facts (if true; and to Tenant’s knowledge, if applicable)
as Landlord (or such other aforementioned party) may reasonably request
(including reasonable notice provisions, term commencement, Tenant’s acceptance
of the Premises, the absence of defaults and other factual matters concerning
this Lease). If any requested statements are untrue, Tenant shall specify the
reasons therefor in such certificate. Within ten (10) Business Days after
written request from Tenant (but in no event more than two (2) times in any
twelve (12) month period), Landlord shall execute, acknowledge and deliver to
Tenant a similar written statement, understanding that the statement to be
delivered by Landlord shall include any other factual matters as Tenant may
reasonably request or require (including term commencement, the absence of
defaults and other factual matters concerning this Lease). Any such statement
delivered pursuant hereto may be relied upon by an assignee of Tenant.

 

-32-

--------------------------------------------------------------------------------

 

 

18.     LIMITATION OF LIABILITY. Except for injury to person or property damage
directly caused by the negligence or intentionally wrongful acts or omissions of
Landlord or any Landlord Party, neither Landlord nor any Landlord Party, or
except as set forth herein, shall be liable to Tenant, its employees, agents,
business invitees, licensees, customers, clients, family members, guests or
trespassers for loss or damage to any property or injury to or death of persons
for any reason, including those arising from (i) the repairing or construction
of any portion of the Building or Project, (ii) any interruption in the use of
the Premises, (iii) accident or damage resulting from the use or operation (by
Landlord, Tenant, or any other person or persons whatsoever) of elevators,
escalators, or heating, cooling, electrical or plumbing equipment or apparatus,
(iv) the termination of this Lease by reason of the destruction of the Premises
or a taking or sale in lieu thereof by eminent domain, (v) any fire, robbery,
theft, criminal act and/or any other casualty, (vi) any leakage in any part of
the Premises or the rest of the Building or Project, or from water, rain or snow
that may leak into, or flow from, any part of the Premises or the rest of the
Building or Project, or from drains, pipes or plumbing work in or about the
Building, or (vii) any other cause whatsoever. Notwithstanding anything
contained in this Lease to the contrary, except as expressly set forth in
Section 9(g) and Section 55, in no event shall Landlord have any liability to
Tenant on account of any claims for the interruption of or loss to Tenant’s
business or for any indirect damages or consequential losses. All goods,
property or personal effects stored or placed by Tenant in or about the Premises
or Project shall be at the sole risk of Tenant. The agents and employees of
Landlord are prohibited from receiving any packages or other articles delivered
to the Building for Tenant, and if any such agent or employee receives any such
package or articles, such agent or employee shall be the agent of Tenant for
such purposes and not of Landlord. No shareholder, member, manager, principal,
trustee, partner, director, officer, employee, representative or agent of
Landlord (a “Landlord Party”) shall be personally liable in respect of any
covenant, condition or provision of this Lease. Notwithstanding any provision to
the contrary herein, Tenant shall look solely to the estate and property of the
then-existing Landlord in and to the Building and the Land (including any
insurance proceeds, condemnation proceeds, operating accounts, rent receivables
and sale proceeds relating to the Building) (collectively, “Landlord’s Estate”)
in the event of any claim against Landlord arising out of or in connection with
this Lease, the relationship of Landlord and Tenant, or Tenant’s use of the
Premises, and Tenant agrees that the liability of Landlord arising out of or in
connection with this Lease, the relationship of Landlord and Tenant, or Tenant’s
use of the Premises, shall be limited to such estate and property of Landlord in
and to the Building. No other properties or assets of Landlord or any Landlord
Party or any other person or entity other than Landlord’s Estate shall be
subject to levy, execution or other enforcement procedures for the satisfaction
of any judgment (or other judicial process) or for the satisfaction of any other
remedy of Tenant arising out of or in connection with this Lease, the
relationship of Landlord and Tenant or Tenant’s use of the Premises. Tenant
shall only be permitted to attach a lien against Landlord’s Estate following
entry of non-appealable judgment in Tenant’s favor by a court of competent
jurisdiction, and Landlord’s Estate shall be subject to the prior lien and claim
of any Superior Mortgagee and Superior Lessee. The foregoing limitation of
liability shall not apply to claims by Tenant resulting from (i) Landlord's
misappropriation or misapplication of insurance or condemnation proceeds; or
(ii) Landlord's fraud.

 

19.     LIEN FOR RENT. Notwithstanding anything to the contrary contained in
this Lease, Landlord does hereby fully and forever waive and release any and all
rights and interests (whether previously or now existing, or arising in the
future) in and to any lien (whether possessory, statutory or otherwise, and
including any rights of levy or distraint for rent), other than any judgment
lien obtained by Landlord, on, against or with respect to any assets, trade
fixtures, equipment or other property of Tenant and/or any other person or
entity which may, from time to time, have any such assets, trade fixtures,
equipment or other property located at the Building. Landlord agrees that it
will, from time to time upon Tenant’s request and at Tenant’s sole cost and
expense, execute and deliver to Tenant such documents and instruments as Tenant
may reasonably request in order to confirm that Landlord has no lien or lien
rights with respect to any such assets, trade fixtures, equipment or other
property of Tenant (or of any such other person or entity described in the
preceding sentence), other than under any judgment lien obtained by Landlord.

 

20.     SURRENDER; HOLDING OVER.

 

(a)     Upon the expiration or earlier termination of this Lease, Tenant shall
(i) surrender possession of the Premises to Landlord broom clean and in the same
condition as on the Commencement Date (subject to Tenant’s removal obligations
set forth in this Lease), reasonable wear and tear, casualty, condemnation and
the obligations of Landlord under this Lease, excepted and (ii) comply with all
of Tenant’s covenants under this Lease respecting turnover of the Premises to
Landlord.

 

-33-

--------------------------------------------------------------------------------

 

 

(b)     In the event of holding over by Tenant after expiration or termination
of this Lease, Tenant shall pay, as Base Rent one hundred fifty percent (150%)
of the monthly amount of Base Rent which Tenant was obligated to pay for the
month immediately preceding the end of the Term (plus any Additional Rent); such
amount shall be deemed earned by Landlord for the entire month and shall not be
prorated for partial months. No holding over by Tenant after the Term shall
operate to extend the Term. Notwithstanding this Section 20(b) to the contrary,
Tenant shall have the right to send written notice to Landlord (the “Holdover
Notice”) not later than two hundred seventy (270) days prior to the expiration
of the then-current Term that Tenant intends to hold over in the Premises beyond
the expiration of the Term for a period not to exceed ninety (90) days, in which
event during such ninety (90) day holdover period, Base Rent shall be one
hundred percent (100%) of the monthly amount of Base Rent which Tenant was
obligated to pay for the month immediately preceding the end of the Term (plus
any Additional Rent), rather than, for the first ninety (90) days of such
holdover, the calculation of Base Rent set forth in this Section 20(b)
hereinabove. In the event of any unauthorized holding over that continues in
excess of ninety (90) days, and Landlord has delivered written notice to Tenant
that Landlord has obtained a new tenant for all or any part of the Premises (a
“New Tenant”), then Tenant shall indemnify and hold Landlord harmless from all
claims for damages arising from such holding over, including all reasonable
legal costs and fees and all claims by any other lessee to whom Landlord may
have leased all or any part of the Premises covered hereby. Any holding over
with the consent of Landlord in writing shall thereafter constitute this Lease a
lease from month to month on the terms agreed upon by Landlord and Tenant.

 

21.     CASUALTY.

 

(a)     In the event of a fire or other casualty in the Premises, Tenant shall
immediately give notice thereof to Landlord.

 

(b)     Except as otherwise provided herein, if the entire Premises is rendered
untenantable (or a portion comprising more than fifty percent (50%) thereof is
rendered untenantable and the remainder of the space cannot reasonably be
productively used by Tenant for its business operations and Tenant does not use
any portion of the Premises for the conduct of Tenant’s business operations) by
reason of fire, casualty or other event, then the Base Rent, Tenant’s Share of
Operating Costs and Tenant’s Share of Taxes shall abate for the period from the
date of such damage to the date when Landlord has completed repairs to the
Premises as specified below, and if the Premises shall be only partially
destroyed by fire or other casualty so as to render the Premises untenantable in
part for a period in excess of ten (10) days, the Base Rent, Tenant’s Share of
Operating Costs and Tenant’s Share of Taxes shall abate for such period in the
proportion which the area of the portion of the Premises so rendered
untenantable bears to the total area of the Premises. Each of Landlord and
Tenant agrees to commence and prosecute its respective repair work promptly and
with all due diligence or, if required by the Project Documents, Landlord agrees
to take whatever action is necessary to cause the Association to undertake such
repairs. Notwithstanding the foregoing, in the event (A) such destruction
results in the Premises being untenantable in whole or in substantial part for a
period reasonably estimated by Landlord to be three hundred sixty (360) days or
longer after commencement of construction of the Landlord’s Restoration Work set
forth in subsection (d) below (due allowance being given for the time required
for adjustment and settlement of insurance claims and for such other delays as
may result from government restrictions or permitting), or compliance with the
requirements under the Ground Lease, (B) of damage or destruction of the
Building or Project from any cause for which the period to restore is reasonably
estimated by Landlord to be one (1) year or longer after the casualty (whether
or not the Premises is damaged or rendered untenantable), or of damage or
destruction that affects fifty percent (50%) or more of the Building, (C)
Landlord does not receive sufficient insurance proceeds to perform Landlord’s
Restoration Work (whether due to disbursement of such proceeds to any mortgagee
or otherwise), or (D) the Premises is substantially damaged by casualty during
the last year of the Term, and Tenant has not previously exercised a valid right
to renew the Term, then, in any of the foregoing instances, Landlord shall have
the right to terminate this Lease and all Rent owed up to the time of such
destruction or termination shall be paid by Tenant (it being understood that
Tenant shall pay Rent on all tenantable space until termination of this Lease
subject to the abatement above; provided that such tenantable space is of such
size and configuration as to allow Tenant to continue its business therefrom and
provided that such tenantable space shall be used or occupied by Tenant or any
person claiming through or under Tenant for Tenant’s regular business
operations). Landlord shall give Tenant written notice of its decisions,
estimates or elections under this Section 21(b) within sixty (60) days after any
such damage or destruction.

 

-34-

--------------------------------------------------------------------------------

 

 

(c)     In the event of destruction to the Premises resulting in the Premises
being untenantable in whole or in substantial part for a period reasonably
estimated by Landlord to be three hundred sixty (360) days or longer after
commencement of construction of Landlord’s Restoration Work set forth in
subsection (d) below (due allowance being given for the time required for
adjustment and settlement of insurance claims and for such other delays as may
result from government restrictions, permitting or compliance with the
requirements of the Ground Lease) and Landlord has not then terminated this
Lease as provided in Section 21(b), then Tenant shall have the right, within
thirty (30) days after Landlord delivers the written estimate to Tenant of time
to restore, to terminate this Lease by written notice to Landlord and all Rent
owed up to the time of such termination shall be paid by Tenant (it being
understood that Tenant shall pay Rent on all tenantable space until termination
of this Lease subject to any rent abatement as provided above; provided that
such tenantable space is of such size and configuration as to allow Tenant to
continue its business therefrom).

 

(d)     Landlord shall be obligated to restore or rebuild the Building only to
the condition existing as of the Effective Date, prior to installation of the
Tenant's Work (“Landlord’s Restoration Work”), and nothing herein shall be
construed to obligate Landlord under any circumstances to repair or restore any
other tenant finish work. Tenant shall be obligated to diligently proceed to
perform the work necessary to restore and replace Tenant’s Work, any of Tenant’s
Alterations and its Personal Property therein. At Landlord’s sole option,
Landlord may repair and restore, on Tenant’s behalf, all (or any portion) of the
Tenant's Work or Alterations in the Premises that Tenant is required to repair
and restore pursuant to this Section, in which case, Tenant shall make all of
its insurance proceeds available to Landlord for such use; provided, however,
that in no event shall Landlord be required to spend more on any such repair or
restoration than the amount of insurance proceeds Landlord actually receives
from Tenant. Landlord may require Tenant to pay Landlord a reasonable fee to
reimburse Landlord for overhead and administrative costs and expenses incurred
in connection with any such repair or restoration undertaken or supervised by
Landlord.

 

(e)     Intentionally omitted.

 

(f)     All goods, property or personal effects stored or placed by Tenant in or
about the Premises or Project shall be at the sole risk of Tenant.

 

22.     CONDEMNATION.

 

(a)     Except in connection with a temporary taking, if all or substantially
all of the Premises or Building shall be taken or condemned by any governmental,
quasi-governmental, public or other authority for any public or quasi-public use
or purpose (including sale under threat of such a taking), herein referred to as
a “Taking,” then the Term shall cease and terminate as of the date of the
Taking, and all Rent shall be abated as of such date. If the Taking is
temporary, all Rent shall abate for the period of the Taking only, after which,
the Lease shall continue in full force and effect, unmodified. Notwithstanding
the foregoing, in the event of a Taking of so substantial a part of the Building
that Landlord or Tenant conclude, in the exercise of their reasonable
discretion, that it is impracticable to continue to operate the Premises or the
Building, then Landlord or Tenant, at its option, shall have the right to
terminate this Lease by giving the other party termination notice specifying a
date not earlier than thirty (30) days after the date of such notice as of which
this Lease will terminate.

 

(b)     All proceeds from any taking or condemnation of the Premises shall
belong to and be paid to Landlord; provided, however, that nothing hereunder
shall restrict the right of Tenant to claim separately for any award or
compensation in respect of Tenant’s Work and/or Tenant’s Alterations,
Improvements and/or Personal Property, and/or relocation expenses, such business
damages and/or consequential damages as may be allowed by law to which Tenant
may otherwise be entitled to receive and as may be allowed in the condemnation
proceedings; provided that such award or compensation shall be made in addition
to and not in reduction of the amount of the award made for the Land and the
Building or the part thereof so taken and only so long as such a claim by Tenant
does not result in the reduction of Landlord’s award.

 

-35-

--------------------------------------------------------------------------------

 

 

(c)     If less than a substantial part of the Premises is condemned or acquired
in lieu of condemnation by any governmental authority for any public or
quasi-public use or purpose, the rent shall be equitably adjusted on the date
when title vests in such governmental authority and this Lease shall otherwise
continue in full force and effect. For purposes of this section, a “substantial
part of the Premises” shall be considered to have been taken if ten percent
(10%) or more of the Premises is condemned or acquired in lieu of condemnation.
If ten percent (10%) or more of the Building or Project is condemned (whether or
not the Premises shall have been condemned) or twenty-five percent (25%) or more
of Tenant’s parking allocation is condemned or the Common Areas that provide
access to the Premises is condemned (regardless whether any of the Premises is
condemned), and such condemnation will materially, adversely affect Tenant’s
use, occupancy or access to the Premises such that Tenant cannot reasonably use
and/or access the Premises (and Tenant does, in fact, not use and/or access the
Premises), then Tenant may terminate this Lease within sixty (60) days following
the later of the effective date of the taking or the date on which Landlord
notifies Tenant of the taking.

 

23.     ATTORNEYS’ FEES. If, as a result of any breach or default in the
performance of any of the provisions of this Lease, litigation ensues, then the
losing party in any such litigation shall reimburse the prevailing party (as
specifically determined by the court presiding over such action) upon demand for
any and all reasonable attorneys’ fees and expenses (excluding “in-house” legal
fees) so incurred by the prevailing party after rendering of a final,
non-appealable judgment, within thirty (30) days after delivery of a reasonably
detailed invoice therefor.

 

24.     ASSIGNMENTS BY LANDLORD. Landlord or any successor-in-interest to
Landlord shall have the right to transfer and assign, in whole or in part, all
its rights and obligations hereunder and in the Building, Project and property
referred to herein, and in such event and upon the transferee Landlord’s written
assumption of transferor Landlord’s obligations thereafter accruing hereunder
(any such transferee to have the benefit of, and be subject to, the provisions
of Section 16), Landlord shall be released automatically from all liabilities
and obligations thereafter accruing (but not existing obligations that continue
post-transfer unless so provided for in the written assumption with such
transferee) against transferor Landlord hereunder from and after the date of
such assumption of transferor Landlord’s obligations. Upon request by transferor
Landlord, Tenant agrees to execute a certificate certifying such covenant and
facts as transferor Landlord may reasonably require in connection with any such
assignment by transferor Landlord.

 

25.     DEFAULT BY TENANT. Landlord may treat the occurrence of any one or more
of the following events as a breach of this Lease (each, an “Event of Default”):
(a) Tenant fails to pay Base Rent, Tenant’s Share of Operating Cost or Tenant’s
Share of Taxes, or any sums, charges, expenses and costs of any kind or nature
identified in this Lease as additional rent, in full on the date such sums are
due, and such failure to pay rent continues for a period of ten (10) calendar
days after written notice addressed to Tenant has been delivered by Landlord to
Tenant; (b) default shall be made in the performance of any of the other,
non-monetary covenants or conditions which Tenant is required to observe and to
perform, and such default shall continue for thirty (30) days after notice
thereof (or such additional time as is reasonably necessary, provided Tenant
commenced to cure such default within such thirty (30) day period and is
diligently prosecuting such cure to completion, which additional time, however,
shall in no event exceed one hundred twenty (120) days after Landlord’s default
notice); (c) if a petition is filed by or against Tenant (the term “Tenant”
shall include, for the purpose of this paragraph of Section 25, any guarantor of
Tenant’s obligations hereunder): (i) in any bankruptcy or other insolvency
proceeding; (ii) seeking any relief under any state or federal debtor relief
law; (iii) for the appointment of a liquidator or receiver for all or
substantially all of Tenant’s property or for Tenant’s interest in this Lease;
or (iv) for the reorganization or modification of Tenant’s capital structure;
however, if such a petition is filed against Tenant, then such filing shall not
be a default unless Tenant fails to have the proceedings initiated by such
petition dismissed within ninety (90) calendar days after the filing thereof, or
if Tenant shall be liquidated or dissolved; (d) Tenant fails to make the
deliveries required pursuant to Section 17 of this Lease within the ten (10)
Business Day period required for such deliveries, and such failure continues for
five (5) days following Landlord’s notice to Tenant thereof; (e) Tenant fails to
maintain the insurance coverage required by Section 29 hereof and such failure
continues for more than ten (10) Business Days following the date on which
Tenant’s insurance coverage lapsed; (f) Tenant shall permanently vacate the
Premises for a period in excess of three hundred sixty five (365) days (for
reasons other than casualty, condemnation or remodeling as permitted in this
Lease) during the Term or any renewals or extensions thereof with the intent not
to return; or (g) there shall occur any breach of this Lease that expressly
provides such breach constitutes an “Event of Default”.

 

-36-

--------------------------------------------------------------------------------

 

 

26.     REMEDIES. If an Event of Default has occurred, Landlord shall have any
one or more of the following rights and remedies, in addition to any other
rights and remedies provided in this Lease or allowed at law or in equity,
except as limited herein, without further notice or demand of any kind:

 

(a)     Upon fifteen (15) days prior written notice to Tenant (the “Landlord
Cure Notice”) or immediately in the event of an emergency situation posing a
risk to the safety of persons or having to potetial to result on damage to
property (and “Emergency Situation”), Landlord may make any payment or perform
any act required of Tenant but the making of such payment or the doing of such
act by Landlord shall not estop Landlord from the pursuit of any remedy to which
Landlord would otherwise be entitled. Tenant shall repay Landlord’s actual cost
for such payment or act, plus Landlord’s Fee (measured against the cost to cure)
within thirty (30) days of receipt of a bill with a reasonably detailed written
statement of costs from Landlord. Except when Landlord’s payment or performance
of an amount or action resulted from an Emergency Situation, in the event that
Tenant delivers a written objection to Landlord’s payment or performance of such
amount or action owed to a third party within fifteen (15) days after Tenant’s
receipt of the Landlord Cure Notice and it is subsequently determined that such
payment or action was not due from Tenant to such third party, Tenant shall have
no obligation to Landlord for any amounts incurred in connection therewith and
any amounts paid by Landlord to Tenant pursuant to this provision shall be
promptly refunded by Landlord to Tenant. In furtherane of the foregoing, Tenant
shall have no right to object to payment or performance made in connection with
an Emergency Situation.

 

(b)     Landlord, with or without terminating this Lease or Tenant’s right of
possession hereunder, may recover any damages including those contemplated under
subsections (d)(i), (ii) and (iv) below which are capable of being calculated at
that time or delinquent payments due hereunder, in separate actions, from time
to time or in a single proceeding brought within three (3) years of the date on
which such cause of action accrued. Tenant hereby waives all notices and rights
of recovery in connection with Landlord’s recovery or retaking possession of the
Premises and contents thereof, including any statutory right to a notice to quit
or right of redemption.

 

(c)     Landlord, immediately or at any time after an Event of Default, may
terminate this Lease and forthwith repossess the Premises without demand or
notice of any kind to Tenant (including any notice to quit, which right to
receive is hereby waived by Tenant), whereupon this Lease shall end and all
rights of Tenant hereunder shall expire and terminate, but Tenant shall remain
liable as hereinafter provided. Upon such termination by Landlord, Tenant shall
immediately surrender possession of the Premises to Landlord and remove all of
Tenant’s effects therefrom, and Landlord may reenter and repossess the Premises
and remove all persons and effects therefrom, by summary proceeding, ejectment
or other legal action. Neither Landlord nor its agents shall be liable by reason
of any such reentry, repossession or removal. Tenant’s failure to vacate shall
be treated as a holdover without consent under Section 20(b) of this Lease.

 

(d)     In the event of any such termination of this Lease, Landlord may recover
damages. The amount of damages which Landlord may recover in the event of such
termination shall include, in lieu of the damages recoverable under Section
26(e) below, the following:

 

(i)      The worth, at the time of the award, of the unpaid Rent that had been
earned at the time of termination of this Lease;

 

(ii)     The worth, at the time of the award, of the amount by which the unpaid
Rent that would have been earned after the date of termination of this Lease
until the time of award exceeds the amount of the loss of Rent that Tenant
proves could have been reasonably avoided;

 

(iii)    The worth, at the time of the award, of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the fair market
rental for the remainder of the Term; and

 

(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom, including actual and reasonable costs incurred by Landlord in
recovering the Premises,

 

-37-

--------------------------------------------------------------------------------

 

 

(v)     restoring the Premises to good order and condition, or in remodeling,
renovating or otherwise preparing the Premises for reletting, the entirety of
any tenant improvement allowance provided to a replacement tenant subsequently
taking possession of the Premises and any brokerage commissions and reasonable
attorneys’ fees incurred by Landlord in reletting the Premises.

 

“The worth, at the time of the award,” as referred to in clauses (i) and (ii)
above, is to be computed by allowing interest at the Interest Rate. “The worth,
at the time of the award,” as referred to in clause (iii) above, is to be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank of Richmond at the time of the award, plus three percent (3%). For the
purpose of determining the unpaid rent in the event of a termination of this
Lease, the monthly rent reserved in this Lease shall be deemed to be the sum of
Base Rent, and Additional Rent (specifically including Tenant’s Share of
Operating Cost and Tenant’s Share of Taxes). Operating Cost and Taxes shall be
calculated to include the monthly average of all such amounts payable to
Landlord during the one-year period prior to Tenant’s default.

 

(e)     Landlord may terminate Tenant’s right of possession (with or without
terminating this Lease) and may enter upon and take possession of the Premises
by any lawful means without demand or notice of any kind to Tenant (including
any notice to quit) and without terminating this Lease, and expel or remove
Tenant and any other person who may be occupying the Premises or any part
thereof, and all property therefrom, without being liable for prosecution or any
claim for any damages or liability therefor. If Landlord so elects, Landlord may
make such alterations and repairs as, in Landlord’s reasonable discretion, may
be necessary to relet the Premises, and Landlord may (without any obligation on
Landlord’s part to do so) relet the Premises or any part thereof, without notice
to Tenant, for such rent and such use, and for such period of time and subject
to such terms and conditions as Landlord, in its reasonable discretion, may deem
advisable and receive the rent therefor. Tenant shall be responsible for all
actual and reasonable costs of reletting, including costs to alter, decorate,
and repair the Premises to prepare it for reletting, and legal fees and
brokerage commissions incurred by Landlord in connection with leasing the
Premises (or any portion thereof) to a substitute tenant, which amounts shall
constitute Additional Rent hereunder. Upon each such reletting, all rent
received by Landlord from such reletting shall be applied against amounts due
from Tenant under this Lease, but in all events, such rent shall be Landlord’s
sole property. Tenant agrees to pay Landlord, on demand, any deficiency that may
arise by reason of such reletting. Tenant shall be liable for all damages
sustained by Landlord, including without limitation deficiency in rent and all
other actual and reasonable expenses (including, without limitation, leasing
fees and reasonable attorney’s fees) of placing the Premises in first-class
rentable condition. provided, however; that if the Premises are relet for a
period that is longer than the then remaining balance of the Term, then with
respect to such costs incurred in reletting the Premises, the costs for which
Tenant shall be responsible shall be only a fraction thereof, the numerator of
which is the number of months then remaining in the balance of the Term, and the
denominator of which is the total number of months in the initial term of the
replacement tenant’s lease; and provided further, that if the Premises is relet
as part of a larger premises, then with respect to such costs incurred in
reletting the Premises, the costs for which Tenant shall be responsible shall be
only a fraction thereof, the numerator of which is the square feet of Net
Rentable Area in the Premises, and the denominator of which is the total square
feet of Net Rentable Area being leased pursuant to the terms of the replacement
tenant’s lease. Landlord shall not be liable for any failure to relet the
Premises or any part thereof or for any failure to collect any rent due upon any
such reletting provided Landlord uses commercially reasonable efforts to do so
as set forth in Section 26(g). It is agreed that commencement and prosecution of
any action by Landlord in unlawful detainer, ejectment or otherwise, or any
judgment obtained in an action to recover possession of the Premises or other
re-entry or removal shall not be construed as an election to terminate this
Lease and shall not discharge Tenant from any of its obligations hereunder.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such prior default.

 

(f)     Landlord shall have the right, at its option, to take exclusive
possession of Tenant’s Personal Property and any other property located in the
Premises and to use such property without charge therefor, except for that
property subject to any lien rights pursuant to liens permitted in this Lease or
property otherwise properly removed prior to termination in accordance with the
provisions of this Lease.

 

-38-

--------------------------------------------------------------------------------

 

 

(g)    Landlord shall use its reasonable commercial efforts to mitigate its
damages caused by any breach or default of the Lease by Tenant. In the event the
Premises are vacated, Landlord shall use its reasonable and good faith efforts
to relet the Premises for the remainder of the Lease term for the benefit of
Tenant. Notwithstanding the foregoing, in connection with such mitigation
efforts, Landlord shall not be required to (i) favor the Premises over other
vacant space in the Building or the Project, (ii) accept an otherwise
unacceptable tenant or occupant for the Premises, (iii) offer above market
concessions or below market rent in order to lease the Premises, or (iv) accept
a tenant whose use or operation in not in keeping with the first class nature of
the Building and/or the Project. In no event shall Landlord exercise self help
in recovering the Premises or shall Tenant be liable for indirect losses or
consequential damages.

 

27.     NON-WAIVER. No provision of this Lease shall be deemed to have been
waived by a party, unless such waiver be in writing signed by such party. No
waiver by Landlord of any breach by Tenant of any of the terms, covenants,
agreements, or conditions of this Lease shall be deemed to constitute a waiver
of any succeeding breach thereof, or a waiver of any breach of any of the other
terms, covenants, agreements, and conditions herein contained. No waiver by
Tenant of any breach by Landlord of any of the terms, covenants, agreements, or
conditions of this Lease shall be deemed to constitute a waiver of any
succeeding breach thereof, or a waiver of any breach of any of the other terms,
covenants, agreements, and conditions herein contained.

 

28.     DEFAULT BY LANDLORD. In the event of any default by Landlord under the
terms of this Lease or a failure by Landlord to cause the Association to perform
as required by Section 10(d), Tenant will give Landlord and any mortgagee (the
existence of which Tenant has received) notice, specifying such default with
particularity, and Landlord and/or such mortgagee shall have thirty (30) days
after receipt of such notice in which to cure any such default, or such shorter
period in the event of an emergency; provided, however, that if such default
cannot, by its nature, be cured within such 30-day period, Landlord shall not be
deemed in default if Landlord and/or mortgagee shall within such 30-day period
commence to cure such default and shall diligently prosecute the same to
completion (not to exceed ninety days), provided that Landlord commences to cure
the default within the 30-day period and proceeds diligently thereafter to
effectuate such cure; provided, however, in the event that such obligation
herein is the responsibility of the Association pursuant to the Project
Documents, then Landlord shall have one hundred twenty (120) days to cause the
Association to perform such obligation, as set forth in Section 10(d), including
filing suit or injunctive relief at Landlord’s sole cost and expense as set
forth in Section 10(d). Unless and until Landlord and/or any mortgagee fails so
to cure any default after notice, Tenant shall have no remedy or cause of action
by reason thereof. If Tenant declares an event of default by Landlord following
the expiration of the applicable cure period provided hereunder and Tenant
leases five (5) or more floors of the Building, Tenant may, fifteen (15) days
after delivery of a second (2nd) written notice to Landlord clearly stating in
capital letters that Landlord’s failure to act shall result in the exercise of
Tenant’s self-help rights, cure the default on Landlord’s behalf; provided that
Tenant’s exercise of self-help shall be limited to performing any repair work to
existing improvements or equipment to correct any operational issues (e.g.,
material interruption in utilities or services provided by Landlord) affecting
the Premises and further provided that if such cure is reasonably estimated to
cost, in the aggregate, more than One Hundred Thousand Dollars ($100,000) to
undertake and complete, then, prior to undertaking any such work and except in
the event of an Exigent Circumstance (hereinafter defined), Tenant shall obtain
a declaratory judgment or other court order from a court of competent
jurisdiction that such cure is the obligation of Landlord under this Lease and
that such cure is necessary or advisable under the circumstances. Tenant will
only access areas outside the Premises (e.g., other areas of the Building or the
Common Areas) if necessary to access the affected systems or components causing
the operational issue and Tenant shall not disturb other tenants of the
Building, if any, in connection with accessing affected systems or components
outside of the Premises. For the purposes of this Section 28, an “Exigent
Circumstance” shall be defined as actively occurring criminal activity or other
police activity requiring an immediate response, or an emergency situation
posing an imminent threat of physical harm to persons or destruction of or
material damage to property. If Tenant cures all or any portion of such failure,
Tenant may deliver an invoice to Landlord for the reasonable, actual
out-of-pocket costs and expenses incurred by Tenant in curing such failure, and
Landlord shall pay to Tenant the amount of such invoice (the "Self Help
Invoice") within thirty (30) days after Tenant’s delivery thereof, and the
amount of such invoice, when paid by Landlord, shall be included within
Operating Costs to the extent such costs and expenses may be included in
Operating Costs pursuant to the terms of the Lease. In the event Tenant seeks to
cure or remedy any Landlord failure which gives rise to Tenant’s remedies set
forth in this Section 28, Tenant shall (i) proceed in accordance with the terms
of the Lease and all applicable laws; (ii) use only such contractors, suppliers,
etc. as are duly licensed in the Commonwealth of Virginia and insured to effect
such repairs and who perform such repairs in Comparable Buildings in the normal
course of their business; provided, however, that any work undertaken by Tenant
pursuant to the terms of this Section 28 that affects the Base Building
Structure or the Base Building Systems shall be undertaken by Landlord's base
Building contractor or a contractor as approved by Landlord acting reasonably
for the applicable trade and Tenant shall not void any warranties applicable to
any part of the Base Building Structure or the Base Building Systems; (iii) upon
commencing such repairs, complete the same within a commercially reasonable
period of time given the scope of such repairs, (iv) effect such repairs in a
good and workmanlike manner; (v) use new or like-new materials; (vi) make
commercially reasonable and diligent efforts to minimize any material
interference or impact on the other tenants and occupants of the Building; (vii)
provide reasonable prior notice to Landlord prior to commencing any repair or
other work that affects the Base Building Structure or the Base Building
Systems, or require work outside the Premises, so as to reasonably coordinate
such work with Landlord’s property management; and (viii) deliver to Landlord
promptly following the completion of such work (and in any event prior to
Landlord’s obligation to pay any Self-Help Invoice accruing) unconditional lien
releases from all contractors and materialmen providing services or supplies in
connection with such work and such other supporting documentation as may be
requested by Landlord. Notwithstanding the foregoing, in the event Landlord
fails to pay to Tenant any Self Help Invoice to which Tenant is entitled
pursuant to this Section 28, Tenant may deduct the amount from the next monthly
installment or installments of Base Rent due under the Lease until the entire
amount is so applied or is otherwise paid by Landlord, but in no event shall
more than fifty percent (50%) of any monthly installment of Base Rent be subject
to such application; provided, however, that Tenant shall not have the right to
deduct the amount from any Rent that becomes payable to the holder of any
mortgage (or any other party claiming through such holder such as a purchaser at
a foreclosure sale or transferee of a deed in lieu of foreclosure) from and
after the date such holder or purchaser becomes Landlord under the Lease unless
such holder has otherwise agreed to same or as set forth in the SNDA.

 

-39-

--------------------------------------------------------------------------------

 

 

29.     INSURANCE.

 

(a)     Landlord shall keep the Building, insured against damage and destruction
by perils in the amount of the full replacement value of the Building with
commercially and reasonably available insurance coverage, as the value may exist
from time to time with commercially reasonable deductibles that would be
customarily maintained by prudent owners of Comparable Buildings, provided that
in no event shall such deductibles exceed Fifty Thousand Dollars ($50,000) per
policy. The insurance shall include an extended coverage endorsement of the kind
required by an institutional lender to repair and restore the Building. Landlord
shall keep its personal property and trade fixtures insured with "all risks"
insurance in an amount to cover one hundred percent (100%) of the replacement
cost of the property and fixtures (excluding all Improvements within the
Premises, which Tenant will insure for their full replacement cost). Landlord
shall maintain commercial general liability insurance, including public
liability and property damage, with a minimum per occurrence limit of liability
of three million dollars ($1,000,000.00) for bodily injury or death of any
person occurring in or about the Building and two million dollars
($2,000,000.00) in the annual aggregate. Landlord will also provide thirty five
million dollars ($35,000,000) in excess liability insurance. Landlord shall
provide rent loss insurance of a type and in the amount customarily maintained
by prudent owners of Comparable Buildings. The aforesaid insurance shall be
issued in the name of Landlord. Landlord and Tenant each hereby expressly waives
all rights of recovery which it might otherwise have against the other and its
agents, affiliates and employees, for loss or damage to person, property or
business to the extent that such loss or damage would be covered by fire and
extended coverage insurance policies which Landlord or Tenant (as such waiving
party) is required hereby to carry, notwithstanding that such loss or damage may
result from the negligence of the other or its agents, affiliates and employees
(“so called ‘co-insureds’ negligence waiver endorsement”). Landlord may maintain
other insurance as Landlord determines in its commercially judgment is
reasonably necessary, provided same is typically carried by the owners of
Comparable Buildings, the costs of which shall be included in Operating Cost.
Insurance shall be maintained with an insurance company authorized to insure
properties in the Commonwealth of Virginia.

 

(b)     Tenant shall carry Causes of Loss - Special Form (i.e., “all risk”) or
its equivalent, property damage insurance, including insurance for fire, water,
sprinkler, extended coverage, windstorm, vandalism, malicious mischief, flood,
earthquake, and other casualty for the full replacement cost (including an
agreed amount endorsement) of (i) all furniture, fixtures and equipment, or any
personal or other removable property in the Premises, whether or not owned by
Tenant, and (ii) all Tenant’s Work and any other improvements now in or
hereinafter installed in the Premises. Additionally, Tenant shall carry business
interruption insurance in an amount sufficient to cover costs, damages, lost
income, expenses, Base Rent, and all Additional Rent and all other sums payable
under this Lease, should any or all of the Premises not be usable for a period
of up to twelve (12) months; All property insurance shall name Landlord and any
other party designated by Landlord in writing by notice to Tenant, including the
Ground Lessor, any other mortgagee, Landlord’s affiliates, lenders and agents,
as their interests may appear, as loss payees. In the event Tenant provides any
insurance in this Section (or Section 29(c), below) in the form of a blanket
policy, Tenant shall furnish Landlord with satisfactory proof that such blanket
policy complies in all respects with the provisions of this Lease and that the
coverage thereunder is at least equal to the coverage which would be provided
under a separate policy covering only the Premises.

 

-40-

--------------------------------------------------------------------------------

 

 

(c)     Tenant shall maintain commercial general liability insurance (including
bodily injury and contractual liability coverage) written on an occurrence basis
with the premiums thereon fully paid in advance, issued by and binding upon an
insurance compan(ies) with an A.M. Best rating no less than A- VII (or
equivalent rating from another ratings agency), such insurance to afford minimum
protection of not less than $2,000,000.00 combined single limit, with a
$4,000,000.00 annual aggregate, for bodily injury and property damage. This
policy shall contain a contractual liability endorsement. In addition, Tenant
will carry the following coverages throughout the Term: a policy of worker’s
compensation insurance as required by applicable statutory law and employer’s
liability insurance with limits of no less than $1,000,000.00 per accident,
$1,000,000.00 disease-policy limit and $1,000,000.00 disease - per employee; a
policy of business automobile liability insurance, including loading and
unloading, and covering owned, non-owned and hired vehicles, with limits of no
less than $1,000,000.00; and umbrella insurance coverage over all risks set
forth in Sections 29(b) and (c) of not less than $10,000,000.00. (All such
insurance shall include Landlord and any other party reasonably designated by
Landlord, including the Ground Lessor, any other mortgagee, Landlord’s
affiliates, lenders, and agents, as additional insureds thereunder). The limits
of insurance required herein may be satisfied by a combination of primary and
umbrella and/or excess insurance policies.

 

(d)     All insurance policies required to be carried by Tenant under this Lease
(including this Section 29) shall be written as primary policy coverage and not
contributing with or in excess of any coverage which Landlord may carry. In
addition, all insurance policies carried by Tenant shall be issued by a company
or companies licensed to do business in the jurisdiction in which the Project is
located and rated not lower than “Class A-VII”, as rated in the most recent
edition of the A. M. Best Company, Inc.’s Key Rating Guide for insurance
companies or equivalent rating agency. Certificates of insurance (using an ACORD
Form 28 or its then-current replacement form) and copies of all endorsements
evidencing the effectiveness of the insurance coverage Tenant is required
hereunder to maintain shall be delivered to Landlord at least annually by
Tenant, and within fifteen (15) days after request by Landlord, and all
insurance policies and the Certificate of Insurance shall indicate, that should
the policy be cancelled before the expiration date thereof written notice of
said cancellation will be delivered in accordance with the policy provisions,
which shall not be less than thirty (30) days’ notice of cancellation except for
non-payment of premium which shall not be less than ten (10) days’ notice of
cancellation. Tenant shall be required to maintain the insurance required
hereunder no later than the date that Tenant or any agent, employee or
contractor of Tenant first has access to the Premises or the Building, unless an
earlier date is otherwise provided herein. Any deductible/self-insured retention
in excess of $10,000.00 per occurrence requires Landlord’s written consent.
Tenant shall cause all contractors providing services to the Premises to carry
insurance as set forth in the Alterations Rules and Regulations attached hereto
as Exhibit M, which insurance shall include Landlord, and any other party
reasonably designated by Landlord in a written notice to Tenant, including
Landlord’s affiliates, lenders and agents, as their interests may appear, as
additional insureds.

 

30.     WAIVER OF CLAIMS AND SUBROGATION. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives any and all rights of
recovery, claim, action or cause-of-action, against the other, its agents
(including partners, both general and limited), officers, directors or
representatives, for any loss or damage that may occur to the Premises, or any
Improvements therein, or the Building of which the Premises are a part, or any
Improvements therein, or any personal property of such party therein, by reason
of fire, the elements or any other cause which are, or are required by this
Lease to be, insured against under a policy(ies) containing a waiver of
subrogation or permission to release liability, including the amount of any
insurance deductible, notwithstanding the negligence of Landlord or any Landlord
Party or Tenant or any Tenant Party (as applicable). If either party fails to
carry the insurance or its insurance carrier denies coverage or becomes
insolvent, the release and waiver set forth hereinabove shall nonetheless remain
in full force and effect if the damage is of the type that would be covered by
typical insurance covered by landlords and tenants of Comparable Buildings. Each
of Landlord and Tenant shall have the policies required under this Lease
endorsed with a waiver of subrogation clause whereby the insurance provider’s
right of subrogation is waived with respect to the other party hereto, or, if
such waiver should be unobtainable or unenforceable, (a) an express agreement
that such policy shall not be invalidated if the insured waives the right of
recovery against any party responsible for a casualty covered by the policy
before the casualty or (b) any other form of permission for the release of the
other party.

 

-41-

--------------------------------------------------------------------------------

 

 

31.     HOLD HARMLESS; INDEMNITY. Except to the extent arising from the
negligence or willful misconduct of Landlord, or any Landlord Parties, Landlord
shall not be liable to Tenant, or to Tenant’s agents, servants, employees,
contractors, customers or invitees for death or injury to persons or damage to
or loss of property from any cause whatsoever including, without limitation, by
reason of theft, fire, act of God, public enemy, terrorism, injunction, riot,
strike, insurrection, war, court order requisition or order of governmental
body, or authority, or for any other causes beyond Landlord’s control. Subject
to Section 30 above, and except to the extent caused by the negligence or
willful misconduct of Landlord, or any Indemnified Party, Tenant shall, and does
hereby, indemnify, hold harmless and defend Landlord, its partners, members,
managers, property manager, mortgagees, Ground Lessor, invitees (while within
the Premises) and their officers, directors, agents and employees (collectively,
the “Indemnified Parties”), from and against any loss, damage, liability, cost
or expense (including reasonable attorneys’ fees and all court costs) incurred
by the Indemnified Parties and occasioned by or in any way related to or
connected with (i) the making or removal of any Improvements or the use or
occupancy of the Premises, the Building, or the Project by Tenant, its agents,
employees, and invitees (but only while within the Premises), (ii) the
negligence or willful misconduct of Tenant, its agents, employees, and invitees
(but only while within the Premises), and (iii) injury or death to individuals
or damage to property sustained in or about the Premises, provided, however,
that in no event shall Tenant have any liability to Landlord for claims for
which Landlord is required to be insured under this Lease. Landlord shall
promptly notify Tenant in writing of any Landlord claim suffered or incurred by
Landlord that is covered by Tenant’s indemnity set forth in this Section 31, and
Tenant shall have exclusive control over Landlord’s defense; provided that
Tenant shall retain counsel therefor that has been approved by Landlord (such
approval not to be unreasonably withheld, conditioned or delayed), and Tenant
shall not settle or compromise any Landlord claim where the terms of such
settlement or compromise may have an adverse effect upon Landlord without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Subject to Section 29 and Section 30, and
except as may be caused by the negligence or willful misconduct of Tenant or its
agents and employees, Landlord shall, and does hereby, indemnify, hold harmless
and defend Tenant, and its respective agents and employees, from and against any
and all claims, actions, damages, liabilities and expense in connection with
loss of life, personal injury and/or damage to property arising from our out of
any occurrence in, upon or at the Common Areas of the Building not occasioned by
the acts or failures to act of Tenant, or Tenant’s employees or agents.

 

32.      RESERVED.

 

33.      SEVERABILITY. If any term or provision of this Lease, or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Lease, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby. Each provision of this Lease
shall be valid and shall be enforceable to the extent permitted by law.

 

34.     NOTICES. All notices, demands, consents and approvals (each, a “Notice”)
which may or are required to be given by either party to the other hereunder
shall be in writing and delivered by (i) personal delivery, (ii) the United
States mail, certified or registered, postage prepaid; or (iii) nationally
recognized overnight courier, in each case, addressed to the party to be
notified at the notices address for such party set forth in the Basic Lease
Information, or to such other place as the party to be notified may from time to
time designate by at least five (5) Business Days’ notice to the notifying
party. Each Notice shall be deemed to have been given, delivered or received as
evidenced by a written receipt therefor, and in the event of failure to deliver
by reason of changed address of which no Notice was given or refusal to accept
delivery, as of the date of such failure.

 

-42-

--------------------------------------------------------------------------------

 

 

35.     SUCCESSORS. This Lease shall be binding upon and inure to the benefit of
Landlord, its successors and assigns, and shall be binding upon and inure to the
benefit of Tenant, its successors and, to the extent assignment is permitted
under this Lease or otherwise consented to (or deemed consented to) by Landlord,
Tenant’s assigns.

 

36.     ENTIRETY. This instrument and any attached addenda or exhibits
constitute the entire agreement between Landlord and Tenant. No prior or
contemporaneous promises, inducements, representations or agreements, oral or
otherwise, between the parties hereto not embodied herein shall be binding or
have any force or effect. Tenant will make no claim on account of any
representations whatsoever, whether made by any renting agent, broker, officer
or other representative of Landlord or which may be contained in any circular,
prospectus or advertisement relating to the Premises or the Project, or
otherwise, unless the same is specifically set forth in this Lease. Landlord and
Tenant each acknowledge that they have been represented by counsel in the
negotiation of this Lease. In the event of any ambiguity in the terms and
conditions of this Lease, the doctrine of contra proferentem shall not be
applicable, and there shall be no assumption that this Lease is to be construed
more or less strongly against either party.

 

37.     BROKERS. Landlord agrees to pay the Brokers identified in the Basic
Lease Information the brokerage commission payable in connection with this Lease
pursuant to the terms of separate agreements between Landlord and Brokers.
Landlord and Tenant each hereby warrant and represent that it has not dealt with
any brokers or intermediaries entitled to any compensation in connection with
this Lease or Tenant’s occupancy of space in the Project other than Brokers.
Each party hereby agrees to hold the other party, its partners and
representatives harmless from any and all claims, liabilities, costs and
expenses (including reasonable attorneys’ fees) arising from any claim for any
commissions or other fees by any broker or agent acting or purporting to have
acted on behalf of such party other than Brokers.

 

38.     FITNESS CENTER. Landlord and Tenant agree that, within the Premises on
floor P-2.5 of the Building, as part of Landlord’s Work, and subject to the
schedule and deadlines relating to the substantial completion of Landlord’s
Work, Landlord will construct a fitness center (the “Fitness Center”) for the
exclusive use of the office tenants in the Building, subject to the following
terms and conditions: (i) the Fitness Center will be on floor P-2.5 of the
Building at a location determined by Landlord, which location will be within the
“Building Amenity Area” identified on Exhibit T, attached hereto; (ii) the
Fitness Center’s size will be reasonably determined by Landlord, and, once
determined, any portion of the “Building Amenity Area” identified on Exhibit T,
attached hereto, that does not constitute the Fitness Center (and its associated
restroom, locker room and shower facilities) and common corridors from the
Fitness Center to the main elevator lobby on floor P-2.5 shall be incorporated
into the Premises under this Lease (and the Net Rentable Area of the Premises,
the Base Rent, the Tenant Improvement Allowance, Tenant’s Share and other
provisions of this Lease based on the Net Rentable Area of the Premises shall be
revised by means of an amendment to this Lease prepared by Landlord); (iii)
Tenant shall not be entitled to the portion of the Tenant Improvement Allowance
allocated to the Fitness Center (i.e., the amount of the Tenant Improvement
Allowance set forth in the Basic Lease Information of this Lease will be reduced
by an amount equal to One Hundred Ten and 00/100 Dollars per square foot
multiplied by the Net Rentable Area of the Fitness Center), and such amount
shall be retained by Landlord and shall not be available for disbursement to
Tenant pursuant to the Work Agreement; (iv) the Fitness Center will be
constructed, improved, fixtured and equipped as a first-class fitness center
using equipment, materials and finishes selected by Landlord, which are
typically found in Comparable Buildings and consistent with the buildout of the
fitness center constructed by an affiliate of Landlord at OB1 within the Project
(including but not limited to similar fitness equipment and similarly improved
and equipped male and female showers and locker rooms); (v) Landlord shall be
responsible for all costs and expenses to design, permit, construct, improve and
fully equip the Fitness Center, with such costs not being deducted from the
Tenant Improvement Allowance (other than as set forth in subsection (iii)
hereinabove); (vi) Landlord shall maintain and repair, and replace equipment and
improvements as needed, the Fitness Center to a standard found in Comparable
Buildings with Tenant having access 24 hours a day every day of the year,
provided that the costs to maintain and repair the Fitness Center shall be
included as Operating Costs (but subject to the exclusions thereto set forth in
this Lease), and further provided that Tenant shall reimburse Landlord within
thirty (30) days following Landlord’s invoice therefor for the full cost of any
repairs (whether made to the physical condition of the Fitness Center or with
respect to any equipment located therein) necessitated due to the acts or
omissions of Tenant, or Tenant’s employees, guests and/or invitees; (vii) Tenant
shall have no obligation to remove the Fitness Center upon the Expiration Date
of the Term; and (viii) upon reasonable prior written notice to Landlord, Tenant
shall have the right to request that Landlord obtain the services of a
third-party operator for the Fitness Center, and Landlord shall consider such
request based on the then-standard practice of owners of Comparable Buildings
with respect to unsupervised fitness centers offered as a building amenity.

 

-43-

--------------------------------------------------------------------------------

 

 

39.     PARKING.

 

(a)     Provided that no continuing Event of Default exists under this Lease
that has not been cured, Tenant, its employees, licensees and visitors, shall
have the right to the number of parking space contracts set forth in the Basic
Lease Information on an unreserved basis and in accordance with the reasonable
rules and regulations promulgated by Landlord or the Association from time to
time for use of the Office Parking Facilities on the terms and conditions as
established by the Association from time to time. The parking contracts will be
at the prevailing rate charged from time to time. The monthly parking cost per
unreserved space is Seventy-Five Dollars and 00/100 ($75.00), which shall be
subject to market increases. The Office Parking Facilities comprise portions of
the parking garage below the Building and portions of the existing and
to-be–built garages elsewhere at the Project. The parking spaces subject to
Tenant’s parking spaces contracts may be located below the Building or elsewhere
in the Project. Parking spaces shall be available on a first-come, first-served
basis subject, however, to the rights of any other tenant of the Building to
park automobiles in reserved parking spaces as provided in its lease. Landlord
reserves the right, at any time or from time to time during the Term, to
establish reserved parking spaces for the tenants in the Building and, in such
event, Tenant shall utilize only those spaces assigned to Tenant. Landlord
reserves the right, at any time or from time to time during the Term, to limit
access to parking, by use of mechanical or electric devices or otherwise, to
tenants of the Building and their employees and invitees only. Neither Tenant
nor any of its employees shall use any of the Office Parking Facilities for
storage of vehicles (or any other item such as boats or trailers) or park its or
their automobiles in any portion of the Building parking areas reserved for
visitor or handicapped parking (except pursuant to a valid permit) or for
parking of automobiles belonging to other tenants of the Building. Landlord
reserves the right to relocate any or all reserved spaces from time to time,
upon ten (10) Business Days’ prior written notice or on no notice in the event
of casualty, condemnation, or Force Majeure. Landlord further reserves the right
to make such changes to the parking system as Landlord may deem necessary or
reasonable from time to time; i.e., Landlord may provide for one or a
combination of parking systems, including, without limitation, self-parking,
single or double stall parking spaces, and valet assisted parking. Landlord may
require execution of an agreement with respect to the use of such Office Parking
Facilities by Tenant and/or its officers and employees in form reasonably
satisfactory to Landlord and Tenant as a condition of any such use.

 

(b)     If Tenant fails to elect to purchase the full number of monthly parking
space contracts to which it is entitled as set forth in the Basic Lease
Information on or before January 1st and July 1st of each calendar year (each, a
“Biannual Period”), then Tenant’s right to purchase the remaining contracts for
such Biannual Period shall be subject to the provisions of this subsection (b)
and Landlord shall be free to lease such remaining contracts for the balance of
such Biannual Period to third-parties. If Tenant returns any parking contracts
during any calendar year or fails to pay all sums due with respect to any
parking contract as and when due, then Tenant’s right to use such contracts for
the balance of such calendar year shall be subject to the provisions of this
subsection (b) and Landlord shall be free to lease such contracts for the
balance of such calendar year to third-parties. Notwithstanding the foregoing,
if at any time during any calendar year Tenant is not purchasing the full number
of monthly parking space contracts to which it is entitled as set forth in the
Basic Lease Information, then upon sixty (60) days’ notice from Tenant, Landlord
shall terminate any third-party lease agreement to which such parking space
contract is subject and provide Tenant with such additional requested parking
space contracts, the total number of Tenant’s parking space contracts not to
exceed, in any event, the number of parking space contracts set forth in the
Basic Lease Information. All monthly parking space contracts obtained by Tenant
are non-transferable other than to permitted subtenants and assignees hereunder.
Use of the Office Parking Facilities by Tenant, its employees, and business
invitees is subject to the reasonable rules and regulations of the Association
and/or its parking management company as may be promulgated or amended from time
to time. Tenant shall have access to the Building and Office Parking Facilities
24 hours per day, 365 days per year. Landlord shall have no liability to Tenant
in the event of a temporary limited access to parking spaces due to striping,
resurfacing or other maintenance or development of the Project.

 

-44-

--------------------------------------------------------------------------------

 

 

(c)     Tenant shall comply with all present or future legally-mandated programs
to manage parking, transportation or traffic in and around the Building imposed
by any governmental or quasi-governmental agencies or transportation management
authority, and in connection therewith, Tenant shall take responsible action for
the transportation planning and management of all employees, clients and
occupants located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. Such programs may include: (i)
restrictions on the number of peak-hour vehicle trips generated by Tenant; (ii)
increased vehicle occupancy; (iii) implementation of an in-house ridesharing
program and an employee transportation coordinator; (iv) working with employees
and any Building or Project-wide ridesharing program manager; (v) instituting
employer-sponsored incentives (financial or in-kind) to encourage employees to
rideshare; and (vi) utilizing flexible work shifts for employees. In furtherance
of the foregoing, the Building participates in a transportation demand
management plan (as the same may be amended from time to time in coordination
with the Fairfax County Department of Transportation, the “TDM Plan”) to
encourage the use of transit, high-occupant vehicle commuting modes, walking,
biking and teleworking in order to reduce automobile trips generated by the
Project. Tenant shall participate in the TDM Plan with respect to Tenant’s
employees, and shall use commercially reasonable efforts to encourage its
clients to participate in the TDM Plan, including by complying, as applicable,
with those provisions of the TDM Plan set forth on Exhibit M; provided, however,
that Tenant’s clients shall not be treated as Tenant’s employees for purposes of
complying with the TDM Plan.

 

(d)     From and after the Commencement Date, Tenant shall have exclusive use of
the entire eighth (8th) floor of the 1902 Office Garage or, in the event Tenant
is leasing all of the office space within the Building, the entire seventh (7th)
and eighth (8th) floors of the 1902 Office Garage (either of which, as
applicable, the “Reserved Spaces”). The monthly cost of the Reserved Spaces
shall be equal to the then-current monthly cost of unreserved spaces mutlipled
by the number of parking spaces striped by Landlord within the area of the
Reserved Spaces. Tenant, at Tenant’s sole cost and expense (including the costs
of any required conduits or wiring to operate the secuity arms or gates), shall
be permitted to install an arm or acess control gate that controls access to the
Reserved Spaces, subject to Landlord’s advance written approval as to the
design, style, installation method and functionality of such arm. Subject to
Tenant obtaining Landlord’s advance written approval, Tenant shall be permitted
to staff the Reserved Spaces to enable valet parking and/or the stacking of
vehicles (at no additional charge to Tenant); provided that (i) Tenant shall
comply with all laws with respect to such operations within the Reserved Spaces;
(ii) Tenant shall obtain and maintain any supplemental insurance customarily
obtained by tenants conducting such operations within reserved parking areas;
(iii) Tenant shall obtain and maintain any applicable governmental
authorizations, licenses and/or permits; and (iv) Landlord shall neither incur
nor suffer any cost, expense, liability or recourse in connection therewith. The
Reserved Spaces may be identified at Tenant’s sole cost and expense using
first-class, prefabricated signage or professionally installed pavement marking
with the size, materials and color thereof being subject to Landlord's prior
approval. All such identification shall be maintained in first class condition
by Tenant, at Tenant’s sole cost and expense. Upon the expiration or earlier
termination of this Lease, or earlier surrender of the Reserved Spaces located
on the the seventh (7th) floor of the 1902 Office Garage, or at such time as
Tenant is not leasing all of the office space in the Building, Tenant shall
cause any arm or access control devices and parking space identification to be
removed from the seventh (7th) floor of the 1902 Office Garage and Tenant shall
restore the the seventh (7th) floor of the 1902 Office Garage to the condition
existing prior to the installation of any such improvements, all at Tenant’s
sole cost and expense. Furthermore, upon the expiration or earlier termination
of this Lease, or earlier surrender of the Reserved Spaces located on the eighth
(8th) floor of the 1902 Office Garage, or at such time as Tenant is not leasing
at least 100,000 rentable square feet of space in the Building, Tenant shall
cause any arm or access control devices and parking space identification to be
removed and Tenant shall restore the the eighth (8th) floor of the 1902 Office
Garage to the condition existing prior to the installation of any such
improvements, all at Tenant’s sole cost and expense.

 

(e)     As a part of Tenant’s Allocated Parking, Tenant may designate certain
parking spaces as guest parking spaces with “ICF” signage identifying them as
Tenant’s reserved guest spaces (“Tenant’s Guest Spaces”) at a mutually agreeable
location within the 1902 Office Garage.

 

(f)     Provided there is no Event of Default of Tenant hereunder resulting in a
termination of Tenant’s right of possession of the Premises, Landlord shall
abate one hundred percent (100%) of the cost of Tenant’s Allocated Parking
(including the Reserved Spaces and Tenant’s Guest Spaces) for the first
twenty-six (26) calendar months following the Commencement Date.

 

-45-

--------------------------------------------------------------------------------

 

 

40.     QUIET ENJOYMENT. So long as no Event of Default exists, Tenant shall
quietly enjoy the Premises without disturbance by any person lawfully claiming
by, through, or under Landlord, subject, however, to the provisions of this
Lease.

 

41.     FINANCIAL STATEMENTS. Tenant shall furnish Landlord with current
financial statements within thirty (30) days after the end of each calendar
quarter, certified as accurate and complete by an officer of Tenant, or, if
available, audited financial statements prepared by an independent certified
public accountant with copies of the auditor’s statement, reflecting Tenant’s
then current financial condition, or, if Tenant is a single-purpose or
special-purpose entity, the consolidated financial condition of all persons or
entities under Common Control (as hereinafter defined) with Tenant, in such form
and detail as Landlord may reasonably request. For purposes hereof, “Common
Control” shall mean all persons or entities that directly or indirectly Control,
or are Controlled by, or are under common Control with Tenant. Notwithstanding
the foregoing, Landlord acknowledges and agrees that Tenant shall have no
obligation to deliver financial statements to Landlord if either Tenant or
Tenant’s parent into which Tenant’s financial statements are consolidated is a
publicly traded company and the financial statements of Tenant or Tenant’s
parent are publicly available for review.

 

42.     HAZARDOUS MATERIALS.

 

(a)     Tenant, its agents and employees, shall not violate or cause to be
violated any federal, state or local law, ordinance or regulation relating to
the environmental conditions on, under or about the Premises or the Building, or
the Land, including soil and ground water conditions. Tenant, its agents and
employees shall not cause or permit the introduction, use, generation, storage,
acceptance or disposal of on, under or about the Premises, the Building, or the
Land or transport to or from the Premises, the Building, or the Land any
hazardous wastes, toxic substances or related materials. “Hazardous Materials”
shall mean any petroleum product, asbestos product or asbestos containing
material, or any other material, substance or waste that is now, or hereafter
recognized as being hazardous or dangerous to health or the environment by any
federal, state or local agency having jurisdiction over the Building. “Hazardous
Materials” shall include, but not be limited to, substances defined as
“hazardous substances” or “toxic substances” in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section
9061 et seq.; Hazardous Materials Transportation Act, 49 U.S.C. Section 1802;
and Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq. and any other substances considered hazardous, toxic or the equivalent
pursuant to any other applicable Legal Requirements (collectively, the
“Environmental Laws”). “Hazardous Materials” shall not include any cleaning or
other supplies in such amounts as are customary for office purposes and used and
stored in compliance with Legal Requirements.

 

(b)     Tenant shall clean up and remove or cause to be cleaned up and removed
from, under or about the Premises, the Building or the Land any Hazardous
Materials that Tenant or its agents or employees have or have caused to be
introduced, at Tenant’s sole cost and expense.

 

(c)     Tenant shall and does hereby indemnify, defend and hold Landlord, any
Superior Mortgagee, Ground Lessor, and its and their successors and assigns
harmless from and against any losses (including reasonable attorneys’ fees and
court costs incurred in connection therewith) which Landlord, any Superior
Mortgagee, Ground Lessor, or its or their successors and assigns actually incur
by reason of Tenant’s failure to comply with the requirements of this Section 42
hereof.

 

(d)     To the best of Landlord’s actual knowledge based on that certain Phase I
Environmental Site Assessment dated June 18, 2019 prepared by Comstock
Environmental Services, LLC (collectively, the “Environmental Reports”), there
are no Hazardous Materials present within the Building in quantities that are
prohibited by applicable Environmental Laws. Landlord shall indemnify and save
harmless Tenant from any and all liability, damage, expense, cause of action,
suits, claims, judgments and cost of defense arising from (i) the representation
contained in the immediately preceding sentence being untrue or (ii) any use or
discharge (or both) of Hazardous Materials by Landlord in violation of any
Environmental Law prior to or during the Term, including any costs of all
necessary clean-up activities occasioned by Landlord’s actions. If Landlord
becomes aware that any Hazardous Materials are present in the Building or on the
Common Areas in violation of applicable Environmental Laws, then Landlord shall
promptly remove such Hazardous Materials and/or remediate any contamination
resulting therefrom to bring the Building and the Common Areas into compliance
with Environmental Laws, the costs of which shall be excluded from Operating
Costs.

 

-46-

--------------------------------------------------------------------------------

 

 

(e)     This Section 42 shall survive the expiration or earlier termination of
this Lease.

 

43.     ROOFTOP COMMUNICATIONS EQUIPMENT. Landlord grants to Tenant, at Tenant’s
sole cost, the nonexclusive right to install, maintain and operate on the roof
of the Building, as reasonably required by Tenant for the operation of its and
any Permitted Users’ business in the Premises (and in no event for the resale of
any communications services), one or more antennae, satellite dishes and/or
related equipment, power connections and conduit and cabling from the Premises
to such antennae, dishes or other equipment (collectively, the “Communications
Equipment”) generally in the location shown on Exhibit N attached hereto
(“Tenant’s Roof Area”); it being agreed that if Tenant is unable to install the
Communications Equipment in the location shown on Exhibit N or Tenant, in
Tenant’s reasonable judgment, determines that the location shown on Exhibit N is
not suitable for the proper functioning of Tenant’s Communications Equipment,
Tenant’s Roof Area shall be relocated to another location on the roof reasonably
acceptable to Landlord and Tenant.

 

(a)     The installation of any Communications Equipment shall be deemed a
Material Alteration, performed in accordance with the applicable provisions of
Section 12, including, without limitation, Landlord’s right to approve all plans
for same. Landlord may, at its commercially reasonable discretion, elect to
perform any portion of the installation of the Communications Equipment which
affects the roof membrane, with its own contractors at Tenant’s cost of
Landlord’s Out-of-Pocket Costs therefor; provided that such contractors charge
competitive and commercially reasonable prices.

 

(b)     Tenant’s installation, operation or removal of the Communications
Equipment shall (i) not unreasonably interfere with any service provided by
Landlord to tenants in the Building or Project; or (ii) unreasonably interfere
with the communications equipment of any other tenant of the Building existing
on the date Tenant installs the Communications Equipment.

 

(c)     Tenant shall comply with all Legal Requirements applicable to the
installation, operation and maintenance of the Communications Equipment. Tenant
shall provide Landlord with such evidence as Landlord may reasonably request of
compliance with applicable Legal Requirements pertaining to the installation of
the Communications Equipment, including copies of all necessary permits, all
prior to the commencement of installation of the Communications Equipment.

 

(d)     The installation, operation and maintenance of the Communications
Equipment shall be at Tenant’s sole cost and expense. The parties agree that
there is no license fee or other additional charge for Tenant’s use of Tenant’s
Roof Area or Communications Equipment.

 

(e)     After installation, provided that there is no reasonable alternative
(and no more than twice during the Term), Landlord may require that the
Communications Equipment be moved to another location either to reasonably
accommodate Landlord; provided that (i) that the costs of relocating the
Communications Equipment shall be paid by Landlord; (ii) Landlord shall provide
at least thirty (30) days prior notice before relocating any Communications
Equipment; (iii) the location to which the Communications Equipment is to be
relocated shall be mutually-acceptable to Landlord and Tenant; and (iv) such
relocation shall not impair the use or function of the Communications Equipment
(except to a de minimis extent). In addition to the foregoing, if, after
installation of the Communications Equipment, there is any interference with, or
impairment of the Communications Equipment resulting from the placement of the
communications facilities or equipment of other tenants or occupants of the
Building, Landlord, shall relocate, reconfigure or remove the equipment or
communications facilities causing the disruption to Tenant’s Communications
Equipment or work with Tenant to either relocate or reconfigure the
Communications Equipment to eliminate such problem.

 

-47-

--------------------------------------------------------------------------------

 

 

(f)     At the expiration or earlier termination of this Lease, Tenant (at
Tenant’s sole cost and expense), shall remove the Communications Equipment. All
damage and injury to the Building caused by any such removal by Tenant shall be
repaired by Tenant.

 

44.     MISCELLANEOUS.

 

(a)     Time is of the essence with respect to Landlord’s and Tenant’s rights
and obligations under this Lease.

 

(b)     The words “include” and “including” shall be construed for purposes of
this Lease as being followed by the phrase “without limitation.”

 

(c)     All rights and remedies of Landlord under this Lease shall be cumulative
and none shall exclude any other rights or remedies allowed by law.

 

(d)     This Lease is declared to be a Commonwealth of Virginia contract, and
all of the terms hereof shall be construed according to the laws of the
Commonwealth of Virginia, without resort to its conflicts of laws rules.

 

(e)     LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDING FOR NONPAYMENT OF
RENT OR ADDITIONAL RENT, OR COMMENCES ANY OTHER ACTION OR PROCEEDING AGAINST
TENANT IN CONNECTION WITH THIS LEASE, TENANT WILL INTERPOSE NO COUNTERCLAIM OF
WHATEVER NATURE OR DESCRIPTION IN ANY SUCH PROCEEDING, UNLESS TENANT’S FAILURE
TO INTERPOSE SUCH COUNTERCLAIM IN SUCH PROCEEDING OR ACTION WOULD RESULT IN THE
WAIVER OF TENANT’S RIGHT TO BRING SUCH CLAIM IN A SEPARATE PROCEEDING UNDER
APPLICABLE LAW.

 

(f)     Tenant hereby submits to the personal jurisdiction of any court sitting
in Fairfax County, Virginia with respect to all claims and controversies arising
out of this Lease or the enforcement thereof. Landlord hereby (i) submits to the
personal jurisdiction of any court sitting in Fairfax County, Virginia with
respect to all claims and controversies arising out of this Lease or the
enforcement thereof and (ii) for purposes of Section 55-218.1 of the Annotated
Code of Virginia, appoints Christopher Clemente, whose address is c/o Comstock
Partners, 1886 Metro Center Drive, Suite 400, Reston, Virginia 20190, as
Landlord’s resident agent for service of process in any such claim or
controversy, and agrees that service upon such agent shall constitute personal
service upon Landlord so long as notice of such service is given in accordance
with the provisions of Section 33.

 

(g)     For purposes of Section 55-2 of the Annotated Code of Virginia, this
Lease is and shall be deemed a deed of lease.

 

(h)     This Lease may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed an original, and all of which, taken together, shall constitute one
and the same instrument.

 

(i)     Nothing contained in this Lease shall be construed to create a
partnership, joint venture or other relationship between Landlord and Tenant
other than that of landlord and tenant.

 

(j)     Tenant certifies that: (i) it is not acting, directly or indirectly, for
or on behalf of any person, group entity, or nation named by any Executive Order
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, nation,
or transaction pursuant to any law, order, rule or regulation that is enforced
or administered by the Office of Foreign Assets Control; and (ii) it is not
engaging in, instigating or facilitating this transaction, directly or
indirectly, on behalf of any such person, group, entity, or nation. Tenant
hereby agrees to defend, indemnify, and hold harmless Landlord from and against
any and all claims, damages, losses, risks, liabilities, and expenses (including
attorneys’ fees and costs) arising from or related to any breach of the
foregoing certification.

 

-48-

--------------------------------------------------------------------------------

 

 

(k)     This Lease shall not be recorded. At the request of Tenant, Landlord and
Tenant shall enter into a memorandum of this Lease (“Memorandum”), which
Memorandum shall be commercially reasonable, in customary form, and mutually
acceptable to Landlord and Tenant. Tenant shall be solely responsible for the
payment of all costs, fees, expenses, and taxes including any grantor taxes
payable to any governmental agency or official (including, without limitation,
at the federal, state or local level) incurred as a result of recording the
Memorandum.

 

(l)     If two (2) or more persons or entities shall sign this Lease as Tenant,
the liability of each such person or entity to pay the Rent and perform all
other obligations hereunder shall be deemed to be joint and several, and all
Notices, payments and agreements given or made by, with or to any one of such
persons or entities shall be deemed to have been given or made by, with or to
all of them. In like manner, if Tenant shall be a partnership or other legal
entity, the partners or members of which are, by virtue of any applicable law,
rule, or regulation, subject to personal liability, the liability of each such
partner or member under this Lease shall be joint and several and each such
partner or member shall be fully obligated hereunder and bound hereby as if each
such partner or member had personally signed this Lease.

 

(m)     The submission of this Lease by Landlord to Tenant for examination shall
not constitute an offer to lease or a reservation of or option for the Premises.
Tenant’s execution of this Lease shall be deemed an offer by Tenant, but this
Lease shall become effective only upon execution thereof by both parties and
delivery thereof to Tenant.

 

(n)     It is generally understood that mold spores are present essentially
everywhere and that mold can grow in most any moist location. Emphasis is
properly placed on prevention of moisture and on good housekeeping and
ventilation practices. Tenant acknowledges the necessity of housekeeping,
ventilation, and moisture control (especially in kitchens, janitor’s closets,
bathrooms, break rooms and around outside walls) for mold prevention. Tenant
shall inspect the Premises on the Commencement Date and shall certify to
Landlord that it has not observed mold, mildew or moisture within the Premises.
Tenant agrees to immediately notify Landlord if it observes mold/mildew and/or
moisture conditions (from any source, including leaks), and allow Landlord to
evaluate and make recommendations and/or take appropriate corrective action.
Except to the extent arising from the negligence or willful misconduct of
Landlord, or any Landlord Parties, Tenant relieves Landlord from any liability
for any bodily injury or damages to property caused by or associated with
moisture or the growth of or occurrence of mold or mildew on the Premises. In
addition, execution of this Lease constitutes acknowledgement by Tenant that
control of moisture and mold prevention are integral to its Lease obligations.

 

(o)     Whenever in this Lease a day is appointed on which, or a period of time
is appointed within which, either party hereto is required to perform or
complete any act, matter or thing, the time for performance or completion shall
be extended by a period of time equal to the number of days on or during which
such party is prevented from the performance or completion of such act, matter
or thing as a result of strikes, lock-outs, embargoes, general unavailability of
labor or materials (for reasons not caused by the party claiming Force Majeure),
wars, insurrections, rebellions, declarations of national emergencies, acts of
God or other causes beyond such party’s reasonable control (“Force Majeure”);
provided, however, that Landlord shall give Tenant written notice of any Force
Majeure event as soon as may be practical under the circumstances, and no Force
Majeure shall relieve Landlord or Tenant of its obligations hereunder to make
full and timely payments of funds and to obtain insurance as required by this
Lease.

 

(p)     This Lease does not grant Tenant any easement concerning light, air or
view, and the hindrance, elimination or shutting off of light, air or view by
any structure shall in no way affect Tenant’s obligations under this Lease or
give rise to any liability of Landlord to Tenant with respect thereto.

 

(q)     Tenant will provide to Landlord copies of all keys for all locks to the
Premises. The locks used by Tenant shall be consistent with the lock set of the
Building. Upon termination of this Lease, Tenant shall surrender to Landlord all
keys to the Premises and give to Landlord the combination of all locks for
safes, safe cabinets and vault doors, if any, in the Premises.

 

-49-

--------------------------------------------------------------------------------

 

 

(r)     This Lease may not be altered, changed or amended, except by an
instrument in writing, signed by both parties hereto.

 

(s)     As used in this Lease, the term “Landlord’s Fee” shall mean an
additional charge payable to cover overhead associated with Landlord’s
performing certain work hereunder, in an amount equal to ten percent (10%) of
the hard cost of such work, which shall be Additional Rent.

 

(t)     Neither Tenant, nor any of Tenant’s employees, partners, officers,
directors, members, shareholders, agents or brokers, shall issue or make any
public statement, comment, announcement, or press release regarding this Lease,
the Premises, the Project or Landlord without first receiving Landlord’s
approval as to form and content, it being expressly agreed that in no event
shall any entity or individual issue or make a public statement, comment,
announcement or press release regarding this Lease that would coincide with or
precede any public statement, comment, announcement or press release of Landlord
regarding this Lease, unless such information is publicly available. During the
Term, in any publication (whether in print or electronic) identifying the
location of the Premises, Tenant agrees to include reference to “Reston Station”
in any such publication.

 

45.     COMMON FACILITIES.

 

(a)     From time to time, Landlord may, at Landlord’s sole cost and expense
(except to the extent includable in Operating Cost pursuant to Section 7),
provide for use in common by any tenants and occupants in the Building
(including, without limitation, Tenant and any Permitted Users) and others as
Landlord may in its sole judgment direct (including without limitation, tenants
of other buildings in the Project), certain facilities within the Building or
the Project (the amenities in the Building described herein are collectively,
the “Building Amenities” and together with any other similar common facilities
located within the Project and made available for use by tenants of the
Building, are collectively the “Common Facilities”), all as typically provided
by owners and operators of Comparable Buildings; provided that, notwithstanding
anything to the contrary contained herein, at all times during the term,
Landlord shall maintain the following Common Facilities, if and when existing in
the Building: (i) exclusive use by Tenant of the roof top deck, subject to
Section 49, (ii) a bike room, subject to subsection (b) below, and (iii) a
loading dock serving the Building, with a freight elevator within close
proximity thereto. Tenant agrees that its use of the Common Facilities shall be
subject to and in accordance with such written rules and regulations as Landlord
may promulgate from time to time in accordance with the provisions of Section
5(e) with respect to the Rules and Regulations, applied mutatis mutandis,
covering the use of the Common Facilities (including any requirement that the
user of any Common Facilities execute Landlord’s standard waiver of liability
form in connection with such use), and that any use of the Common Facilities by
Tenant, its employees or invitees, shall be at their sole risk, cost and
expense. The Common Facilities may be temporarily closed from time to time in
connection with any renovations or repairs of such Common Facilities. Landlord
shall not be responsible for any injury, loss or damage suffered by Tenant, its
employees or invitees, arising out of or in any way connected with or related to
their use of the Common Facilities. Landlord shall throughout the Term continue
to provide the Building Amenities for use by tenants and occupants of the
Building, subject to such modifications in the operation, size, location or
configuration thereof as Landlord may deem appropriate; provided that to the
extent such amenities are no customarily being provided by landlords of
Comparable Buildings, Landlord may elect to discontinue the provision of one or
more of the Building Amenities.

 

(b)     Landlord will include as a standard operating feature of the Building a
secured, access-controlled bicycle storage room with bollard-style bike racks
(or similar) and a self-repair station (the “Bike Room”) in the location
identified on Exhibit L, attached hereto, which will be available for use by
Tenant and other parties determined by Landlord, as available.  All costs and
expenses incurred in operating and maintaining the Bike Room, including without
limitation imputed rent on the space comprising the Bike Room and other costs or
expenses incurred in leasing equipment or costs to purchase equipment, whether
or not ordinarily considered to be of a capital nature, shall be included in
Operating Cost. Tenant shall comply with any and all reasonable rules and
regulations that Landlord shall promulgate from time to time regarding the use
of the Bike Room. Tenant’s use of the Bike Room and storage of bicycles and
other personal property stored or kept therein shall be at Tenant’s sole risk,
and Landlord shall have no liability for any loss or damage to any bicycles or
other personal property stored or kept within the Bike Room except to the extent
such claims or liability results from the negligence or willful misconduct of
Landlord, its employees or agents.

 

-50-

--------------------------------------------------------------------------------

 

 

(c)     Landlord shall negotiate a commercially reasonable arrangement with the
hotel that is or is scheduled to be part of the Project that said hotel provide
for the benefit of the Building and its tenants, including Tenant, a reservation
discount and reservation priority for meeting rooms and event space within said
hotel, on a non-exclusive, first-come, first-served basis (each, a
“Pre-Reservation”). In the event that Tenant elects to use a Pre-Reservation,
Tenant shall give Landlord not less than forty-five (45) days advance notice of
same, and Landlord shall use commercially reasonable efforts to assist Tenant in
obtaining a reservation at said hotel on the date and at the time requested by
Tenant. In the event Tenant utilizes any Pre-Reservation, Tenant shall be
responsible for the costs of any catering, audio-visual connections and
set-up/clean-up that may be assessed by said hotel.

 

46.     LEED CERTIFICATION.

 

(a)     The Building shall be operated in accordance with the U.S. Green
Building Council’s Leadership in Energy and Environmental Design program’s
standards, as amended, supplemented or replaced from time to time and any
similar standards with which Landlord may cause the Building to comply at a
minimum to a LEED Silver and Energy Star standard (hereinafter collectively
referred to as “LEED”), including to satisfy proffered obligations. Tenant shall
comply with the Building’s LEED requirements as set forth in Exhibit J attached
to the Lease, as they may be reasonably supplemented or amended by Landlord by
written notice to Tenant from time to time (“LEED Conditions”).

 

(b)     If Tenant fails to observe, perform or otherwise comply with the LEED
Conditions for thirty (30) days after written notice (unless a shorter period is
necessary in order for Landlord to comply with the LEED Conditions), then,
subject to the terms of this Lease, Landlord may enter the Premises to perform
such act or replace such materials as may be reasonably necessary to keep the
Building in compliance with the LEED Conditions. Tenant shall pay Landlord, as
Additional Rent, all costs (including reasonable attorneys’ fees) incurred by
Landlord in connection with any action taken by Landlord to enforce the LEED
Conditions, within thirty (30) days of Landlord’s demand therefor. Tenant shall
pay any penalties, fines or other enforcement obligations imposed by any
federal, state or local governmental agency against Tenant solely for Tenant’s
failure to comply with the LEED Conditions on or prior to the date such payment
is due. If Landlord pays any such amounts on behalf of Tenant, or if any
penalties, fines or other enforcement obligations are imposed against Landlord
solely as a result of Tenant’s failure to comply with the LEED Conditions, then
Tenant shall pay Landlord, as Additional Rent, the full amount of the fine,
penalty or other enforcement obligation, within thirty (30) days after
Landlord’s demand therefor.

 

47.     TENANT’S SIGNAGE.

 

(a)     Exterior Signage.

 

(i)     If Tenant continues to lease and occupy at least seventy percent (70%)
of the office space within the Building and subject to all applicable Legal
Requirements, Tenant shall have the exclusive right to install, at Tenant's sole
cost and expense, one (1) or more illuminated sign(s) bearing Tenant's name (the
"Exterior Sign") on the top spandrel of the exterior façade of the Building
facing the Dulles Toll Road, and one (1) top spandrel sign facing the courtyard,
in the locations shown on the attached Exhibit F-1 and Exhibit F-2 (“Exterior
Sign Locations”). If Tenant continues to lease and occupy less than seventy
percent (70%) of the office space within the Building, and subject to all
applicable Legal Requirementsand and the comprehensive sign plan for the
Building, Tenant shall have its proportionate share of signage locations on the
top spandrel of the Building in common with other tenants of the Building to
install, at Tenant's sole cost and expense, an Exterior Sign on the top spandrel
of the exterior façade of the Building, in the Exterior Sign Locations shown on
the attached Exhibit F-1 and Exhibit F-2. All attributes of the Exterior Sign,
including without limitation size, materials and color, shall be subject to
Landlord's prior approval, which shall not be unreasonably withheld, conditioned
or delayed by Landlord; provided, however, in no event shall any aspect of the
Exterior Sign, including without limitation the size of Tenant’s name or logo
thereon, be larger than, or in any location other than as permitted in the
comprehensive sign program for the Project; provided however, Landlord
acknowledges and agrees that Landlord approves all aspects of Tenant’s signage
as attached on Exhibits F-1 through Exhibit F-6, including but not limited to
size, location, style, color and means of installation to the Building.

 

-51-

--------------------------------------------------------------------------------

 

 

(ii)     For such time as Tenant leases or occupies at least seventy percent
(70%) of the office space within the Building, Landlord shall not install any
other exterior sign on the façade of the Building identifying the name of
another office tenant of the Building, provided that, notwithstanding the
foregoing, Landlord shall at all times be permitted to install any retail
signage permitted by the comprehensive sign plan for the Project, retail leasing
availability signage, Comstock branding, or directional information (including,
but not limited to, “Use Other Door”, Building hours of operation, or legally
required signage for accessibility). Prior to installing the Exterior Sign,
Tenant shall submit to Landlord for its approval a drawing of the Exterior Sign,
which drawing shall specify the size, materials, color and all other attributes
of the Exterior Sign which Tenant desires to install in the locations shown on
the attached Exhibit F-1 and Exhibit F-2.

 

(iii)     Tenant's right to install the Exterior Sign shall be subject to
Tenant's receipt of all necessary permits and governmental approvals for such
installation; provided that the failure to obtain such permits or approvals
shall not affect the Lease (or Tenant's obligations hereunder) in any way. The
exact placement of the Exterior Sign on the Building shall be as set forth on
the attached Exhibit F-1 and Exhibit F-2. Tenant shall be solely responsible for
obtaining and maintaining all permits and governmental approvals necessary for
the installation and operation of the Exterior Sign. Tenant shall be responsible
for repairing and maintaining the Exterior Sign installed by Tenant in a
first-class condition throughout the Term. The Exterior Sign shall be installed
by a licensed contractor approved by Landlord in its commercially reasonable
discretion. Tenant shall cause its insurance carrier to include the Exterior
Sign in the coverage required to be obtained by Tenant pursuant to Section 29,
above.

 

(iv)     The right to install the Exterior Sign shall be personal to the named
Tenant hereunder and any Qualified Tenant Affiliate, provided that an assignee
or sublessee of the entire Premises shall be permitted to install an Exterior
Sign, and provided that such replacement Exterior Sign shall be (i) identical to
Tenant's Exterior Sign (or, if such assignee or sublessee approved by Landlord
seeks to modify the design, materials or other attributes of such Exterior Sign,
such new design shall be subject to Landlord's reasonable approval as to design,
materials, size, and other attributes); and (ii) Tenant's existing Exterior Sign
shall have previously been removed by Tenant or such assignee or sublessee and
the Building restored to its condition prior to the installation thereof. Tenant
agrees to indemnify Landlord and hold it harmless from and against all claims,
damage or liability (including reasonable attorneys' fees) sustained or suffered
by Landlord arising out of or related to the installation, maintenance or
removal of the Exterior Sign, except to the extent such claims or liability
results from the negligence or willful misconduct of Landlord, its employees or
agents. Tenant shall remove the Exterior Sign at the end of the Term and shall
restore the portions of the Building affected by such removal to their condition
immediately prior to the installation of such signs, reasonable wear and tear
excepted.

 

(b)     Monument Signage. After the installation of the Monument Sign
(hereinafter defined), and provided that Tenant is then leasing and occupying at
least fifty percent (50%) of the office space within the Building and subject to
all applicable Legal Requirements, then, Tenant, at Tenant's sole cost and
expense, shall be permitted to install one (1) plaque bearing Tenant's name (the
"Monument Plaque") on the Monument Sign. As used herein, the term “Monument
Sign” means the monument sign at the Building to be installed by Landlord, which
Monument Sign shall bear the names of tenants at the Building. All attributes of
the Monument Plaque, including without limitation size, materials, and color and
position on Landlord's monument sign, shall be determined by Landlord in its
reasonable discretion, and, once approved, the plans for such Monument Plaque
shall be attached hereto as Exhibit F-4. Tenant's right to install the Monument
Plaque shall be subject to Tenant's receipt of all necessary permits and
governmental approvals for such installation; provided that the failure to
obtain such permits or approvals shall not affect the Lease (or Tenant's
obligations hereunder) in any way. Tenant shall be responsible for repairing and
maintaining the Monument Plaque in a first-class condition throughout the Term.
The Monument Plaque shall be installed by Landlord at Tenant's sole cost and
expense. The right to install the Monument Plaque shall be personal to the named
Tenant hereunder, and any Qualified Tenant Affiliate, provided that an approved
assignee of this Lease or a sublessee of the entire Premises shall be permitted
to install a Monument Plaque, provided that such Monument Plaque shall be
subject to Landlord's approval in its sole discretion as to design, materials
and size, and Tenant's existing Monument Plaque shall have previously been
removed by Tenant. Tenant agrees to indemnify Landlord and hold it harmless from
and against all claims, damage or liability (including reasonable attorneys'
fees) sustained or suffered by Landlord arising out of or related to the
installation, maintenance or removal of the Monument Plaque, except to the
extent such claims or liability results from the negligence or willful
misconduct of Landlord, its employees or agents. On or before the end of the
Term, or in the event that Tenant no longer leases and occupies at least seventy
percent (70%) of the office space within the Building, at Landlord’s request,
Tenant shall, at its sole cost and expense, have a contractor reasonably
approved by Landlord remove the Monument Plaque and restore the portion of the
Monument Sign affected thereby to the condition which existed immediately prior
to the installation of the Monument Plaque. If Tenant fails to timely remove the
Monument Plaque or fails to restore the portion of the Monument Sign affected by
such removal in accordance with the terms of the immediately preceding sentence,
Landlord shall have the right, but not the obligation, to undertake such removal
and/or restoration and Tenant shall reimburse Landlord for all costs incurred by
Landlord in connection therewith, immediately upon demand therefor.

 

-52-

--------------------------------------------------------------------------------

 

 

(c)     Directory Signage. Landlord shall provide for Tenant, at Landlord’s
expense, listings in the Building electronic lobby directory for Tenant and its
Permitted Users. Notwithstanding the foregoing to the contrary, in the event
Tenant leases all of the office space in the Building, Tenant shall have control
over the Building directory (which may be electronic) and the listings
identified thereon or therein; provided, however, that Landlord in Landlord’s
reasonable discretion shall have control over the directory in order to post
Project-specific or Building-specific content or other content that may be of
interest to employees working in the Building or visitors to the Building,
including, but not limited to, event notifications, emergency information, and
notices required by legal requirements or applicable governmental authorities.
In the event that any modifications are necessary to said directory listings
(other than name changes, additions or deletions) at any time during the Term,
Tenant shall be responsible for the reasonable costs incurred by Landlord in
connection therewith.

 

(d)     Elevator Lobby Signage. Provided Tenant is leasing and occupying an
entire floor of the Building, Tenant shall have the right to install identifying
and/or directional signage with Tenant’s name and logo in the elevator lobby of
such floor (“Elevator Lobby Signage”), which signage shall be subject to the
prior written consent of Landlord, not to be unreasonably withheld, conditioned
or delayed, including as to placement, method of attachment, number, size, color
and style; provided that Landlord shall have no approval right in respect of the
color or content of such signage if such signage consists of only of the name or
logo of Tenant and is consistent with the corporate values of Tenant. Once
approved, the plans for such Elevator Lobby Signage shall be attached hereto as
Exhibit F-5. Notwithstanding the foregoing, in the event that Tenant no longer
leases and occupies an entire floor of the Building, Tenant shall immediately
remove the Elevator Lobby Signage and restore the elevator lobby on such floor
to the condition which existed immediately prior to the installation of such
signage.

 

(e)     Ground Floor Lobby Signage. In the event Tenant elects to provide a
Tenant representative to staff the reception desk at the main entrance lobby of
the Building, Tenant shall have the right to install identifying signage with
Tenant’s name and logo behind such reception desk (“Reception Signage”), which
signage shall be subject to the prior written consent of Landlord, not to be
unreasonably withheld, conditioned or delayed, including as to placement, method
of attachment, number, size, color and style. Once approved, the plans for such
Elevator Lobby Signage shall be attached hereto as Exhibit F-6. Notwithstanding
the foregoing, in the event that Tenant no longer elects to separately staff the
reception desk at the main entrance lobby of the Building, Tenant shall
immediately remove the Reception Signage and restore the wall behind the
reception area to the condition which existed immediately prior to the
installation of such signage; provided, however, that (i) Tenant shall not be
obligated to remove the Reception Signage if Tenant leases all of the office
space in the Building and (ii) if Tenant leases at least five (5) full floors of
the Building, Tenant shall remove the Reception Signage and restore the wall
behind the reception area as stated above, but Tenant, at Tenant’s sole cost and
expense, shall be entitled to install additional identifying signage in the main
elevator lobby of the Building, which signage shall be subject to the prior
written consent of Landlord, not to be unreasonably withheld, conditioned or
delayed, including as to placement, method of attachment, number, size, color
and style; further provided that Landlord shall have no approval right in
respect of the color or content of such signage if such signage consists of only
of the name or logo of Tenant and is consistent with the corporate values of
Tenant.

 

-53-

--------------------------------------------------------------------------------

 

 

(f)     Kinetic Sign. The Project is equipped with a kinetic wall sign (the
“Kinetic Sign”) operated by Landlord for the benefit of the Project, which shall
not have signage for more than three separate tenants. Tenant’s sign on the
Kinetic Sign shall be subject to the prior written consent of Landlord, not to
be unreasonably withheld, conditioned or delayed, including as to placement,
method of attachment, number, size, color and style, as the size. Once approved,
the plans for such signage shall be attached hereto as Exhibit F-7. Following
the installation of the Kinetic Sign and the substantial completion of the
Leasehold Improvements, should Tenant at Tenant’s sole cost and expense elect to
fabricate and place its signage on the Kinetic Sign, Landlord and Tenant shall
collaborate to identify a reasonable period of time for Tenant to access such
Kinetic Sign for branding and sponsorship opportunities, all subject to
applicable governmental approval and any restrictions imposed by Fairfax County,
Virginia on the use of such Kinetic Sign. Tenant’s cost in connection with the
construction of the structural base and systems of such Kinetic Sign is
$40,000.00 (the “Kinetic Sign Down Payment”). Tenant shall pay as Additional
Rent its proportionate share of the ongoing costs to operate and maintain the
Kinetic Sign following the installation thereof as well as the cost to fabricate
Tenant’s specific signage for the Kinetic Sign. In the event that Landlord
elects during the initial Term to discontinue use of the Kinetic Sign, then
Landlord shall reimburse Tenant for the unamortized value of the Kinetic Sign
Down Payment, which shall be amortized on a straight-line basis over the initial
Term of this Lease.

 

(g)     Tower Crane Sign. Following the full execution and delivery of this
Lease, Tenant, at Tenant’s sole cost and expense, shall be permitted to install
a professionally manufactured banner bearing Tenant’s name and logo (the “Tower
Crane Sign”) on the side rails of the tower crane being used to construct the
Building for so long as such tower crane shall be in use. The Tower Crane Sign
shall be subject to Landlord’s advance reasonable approval and the advance
approval of any applicable governmental authorities. Tenant shall maintain such
Tower Crane Sign in neat and attractive condition and in good repair, and
replace such Tower Crane Sign as often as may be necessary in order to maintain
neat and attractive condition and good repair.

 

48.     BUILDING GENERATOR. The Building contains a back-up generator to provide
emergency power (“Landlord’s Generator”), which shall be maintained by Landlord,
at Landlord’s sole cost and expense (except to the extent includable in
Operating Cost pursuant to Section 7). At Tenant’s request Tenant shall be
entitled to connect Tenant’s life safety systems in the Premises to Landlord’s
Generator solely for the purpose of providing emergency back-up power to
Tenant’s life safety systems in the Premises; provided that the tie-in and
Tenant’s use of Landlords Generator (i) does not affect the structure of the
Building, the roof of the Building, the warranty for the roof of the Building or
the safety of the Building; (ii) does not affect the electrical, mechanical or
any other system of the Building or the functioning thereof; (iii) does not
interfere with the operation of the Building or the provision of services or
utilities to the Building; and (iv) complies with all Legal Requirements and all
easements, agreements, covenants, conditions and restrictions of record which
relate to the Building and/or the Land, including, without limitation, the
Project Documents. Tenant’s connection to Landlord’s Generator shall be deemed a
Material Alteration, subject to the provisions of Section 12 with respect
thereto. Landlord shall make available to Tenant (at no charge to Tenant) such
shaft space and riser space as Tenant may reasonably require for Tenant to
connect Landlord’s Generator to the Premises in accordance with this Section 48,
and provide Tenant with access to Landlord’s Generator twenty-four (24) hours a
day, seven (7) days a week. Tenant shall ensure that the Tenant’s work related
to and use of Landlord’s Generator does not interfere with any other equipment
serving the Building or any portion thereof. All of the terms and provisions of
this Lease relating to Alterations, compliance with Legal Requirements,
insurance, indemnity, repairs and maintenance shall apply connections, conduit
or equipment installed pursuant to this Article 48, as if the same were part of
the Premises. Landlord makes no representations or warranties of any kind with
respect to Landlord’s Generator and subject to the terms and conditions of
Section 9(g) herein, shall have no liability to Tenant of any kind related
thereto, except to the extent arising due to the negligence or willful
misconduct of Landlord or any of its agents, employees or contractors.

 

49.     ROOF DECK.

 

(a)     So long as Tenant is leasing not fewer than 100,000 rentable square feet
of space within the Building, Tenant shall have the right to design, construct,
and furnish a private rooftop deck on top of the Building (“Tenant’s Rooftop
Deck”) for the exclusive use and benefit of Tenant, its Permitted Users and
their respective employees, guests and invitees, in accordance with the terms
and conditions of this Section 49. Tenant’s Rooftop Deck shall be located on the
roof of the Building as indicated on Exhibit G, attached hereto.

 

-54-

--------------------------------------------------------------------------------

 

 

(b)     Within ninety (90) days after Tenant’s written notice that it is
exercising its right to construct Tenant’s Rooftop Deck, the parties shall
commence the design process. The design professionals selected to prepare the
plans and specifications for Tenant’s Rooftop Deck shall be subject to
Landlord’s reasonable approval. The parties shall engage in a review, comment
and approval process for the design of Tenant’s Rooftop Deck using the same
review and approval process set out in the Work Letter for the initial review
and approval of Tenant’s Plans for the Tenant Work. Tenant shall be responsible
to obtain all permits and approvals from the applicable governmental authorities
necessary to commence construction of Tenant’s Rooftop Deck.

 

(c)     Landlord shall manage, approve and control the construction of any Base
Building Structure changes, and/or MEP changes relating to or necessary in
connection with the construction of Tenant’s Rooftop Deck, including providing a
code-complaint egress path and all work involving Building elevators, stairwells
and hardscape (collectively, the “Rooftop Deck Structural Changes”). Tenant
shall manage and control all construction of Tenant’s Rooftop Deck other than
the Rooftop Deck Structural Changes using the same process set out in the Work
Letter for performance of the Tenant’s Work. The contractors selected to perform
any Rooftop Deck Structural Changes shall be subject to Landlord’s reasonable
approval, including Landlord’s right to require that Tenant use Landlord’s
roofing contractor to ensure compliance with roof warranty requirements.
Landlord’s determination in its reasonable discretion whether any scope
comprises a Rooftop Deck Structural Change shall control.

 

(d)     It is the intent of the parties that the total cost for the design and
construction of Tenant’s Rooftop Deck, including hard and soft costs, shall be
paid by Tenant, but subject to the application of the Tenant Improvement
Allowance.

 

(e)     After completion of construction, Tenant shall be responsible for all
costs in connection with the maintenance and operation of Tenant’s Rooftop Deck,
including, without limitation, ongoing compliance with all applicable Legal
Requirements and obtaining the insurance required by this Lease in connection
with such area. Once constructed, Tenant’s Rooftop Deck shall, for all purposes
under this Lease, be considered part of the Premises, except that Tenant shall
not pay any increased Base Rent in connection therewith, and Tenant shall have
no obligation to remove or restore the Rooftop Deck upon the Expiration Date
provided that the same is surrendered in good condition and repair.

 

50.     INTENTIONALLY OMITTED.

 

51.     PRE-LEASE COMMENCEMENT CONTRACTION. Not later than twelve (12) months
prior to the Commencement Date (the "Pre-Lease Contraction Option Outside
Date"), Tenant shall have the option (the “Pre-Lease Contraction Option") to
surrender to Landlord either Floor 9 of the Premises or Floor 16 of the Premises
(the “Contraction Space”), provided that (i) Tenant delivers written notice to
Landlord of its exercise of the Pre-Lease Contraction Option (the "Pre-Lease
Contraction Option Exercise Notice") on or before the Pre-Lease Contraction
Option Outside Date, which notice shall contain Tenant’s election of the
Contraction Space to be removed from the Premises, and (ii) no Event of Default
in then occurring under the Lease until cured. If Tenant timely delivers the
Pre-Lease Contraction Option Exercise Notice and satisfies the other conditions
to the exercise of the Pre-Lease Contraction Option, Landlord and Tenant shall,
within fifteen (15) Business Days thereafter, mutually agree to the demising
configuration of the Premises as contracted by the Contraction Space, and
Landlord and Tenant shall execute an amendment modifying the Lease to reflect
the revised Premises, it being agreed that the Base Rent (on a per square foot
of Net Rentable Area basis) and all other terms of such amendment shall reflect
the same terms set forth in this Lease including the Tenant Improvement
Allowance on a rentable square foot basis and all periods of rental abatement
(provided, however, that the aggregate dollar value of such abatement shall be
adjusted based on the amount of rentable square footage of the Contraction
Space). If Tenant timely provides to Landlord the Pre-Lease Contraction Option
Exercise Notice as provided in this Section 51, then the Lease shall terminate
solely with respect to the Contraction Space effective as of the date set forth
in the Pre-Lease Contraction Option Exercise Notice.

 

-55-

--------------------------------------------------------------------------------

 

 

52.     POST-LEASE COMMENCEMENT EXPANSION OPTION. At any time selected by
Landlord during the seventh (7th), eighth (8th) and ninth (9th) Lease Years (the
"Post-Lease Expansion Option Window") if Tenant shall have exercised its rights
under Section 51 of this Lease, Landlord shall offer to Tenant (the “Post-Lease
Expansion Option Notice”) the one-time option (the “Expansion Option") to lease
one (1) full floor portion of the Building contiguous to the Premises
(“Post-Lease Expansion Space”) for a term that shall be co-terminous with the
Term of this Lease. Following Tenant’s receipt of the Post-Lease Expansion
Option Notice, if (i) Tenant delivers written notice to Landlord of its exercise
of the Post-Lease Expansion Option (the "Post-Lease Expansion Option Exercise
Notice") on or before the tenth (10th) day following the date of the Post-Lease
Expansion Option Notice, and (ii) no Event of Default has occurred that has not
been cured, Landlord and Tenant shall, within fifteen (15) Business Days
thereafter, mutually agree to the Base Rent of the Post-Lease Expansion Space,
and the size, access and demising configuration of the Post-Lease Expansion
Space, and Landlord and Tenant shall execute an amendment modifying the Lease to
include the lease by Tenant of the Post-Lease Expansion Space (the "Post-Lease
Expansion Space Amendment"), it being agreed that the Base Rent (on a per square
foot of Net Rentable Area basis) of the Post-Lease Expansion Space shall be the
lesser of (i) the Base Rent then in effect under the Lease for the Premises, or
(ii) one hundred percent (100%) of the Fair Market Value using the Three Broker
Method. The Fair Market Rental Rate determined hereby shall be binding upon the
parties, and shall be the Base Rent for the Post-Lease Expansion Space. Tenant’s
payments of Base Rent with respect to the Post-Lease Expansion Space shall
commence one hundred eighty (180) days after the date on which Landlord delivers
the Post-Lease Expansion Space to Tenant in its as-is condition. The Post-Lease
Expansion Space shall be initially improved for Tenant’s occupancy at Tenant’s
sole cost and expense, provided that Landlord shall provide a tenant improvement
allowance for such Expansion Option at the greater of (i) the amount of the
Tenant Improvement Allowance set forth in this Lease on a square foot basis for
the Post-Lease Expansion Space, pro-rated to adjust to the remaining Term or
(ii) a tenant improvement allowance available as a component of the Fair Market
Rental Rate as determined as part of the Three Broker Method above. In the event
that Tenant fails to deliver the Post-Lease Expansion Option Exercise Notice (or
otherwise fails to comply with any other condition to the exercise of the
Post-Lease Expansion Option) within the time period set forth above, Tenant's
Post-Lease Expansion Option shall terminate and be of no further force or
effect. If, however, Tenant timely delivers the Post-Lease Expansion Option
Exercise Notice and satisfies the other conditions to the exercise of the
Post-Lease Expansion Option, then Landlord shall deliver possession of the
Post-Lease Expansion Space to Tenant together with the Premises and the terms
and conditions of this Lease shall fully apply with respect thereto for the
Term, as set forth in the Post-Lease Expansion Space Amendment.

 

53.     RIGHT OF FIRST OFFER.

 

(a)     Provided that Tenant has exercised its rights under Section 51 of this
Lease and is leasing a minimum of 100,000 rentable square feet of the space in
the Building, and subject to (i) any expansion rights, renewal rights, rights of
first offer or refusal or other rights possessed by any tenant in the Building
with respect to the ROFO Space (hereinafter defined) or any portion thereof as
of the Effective Date, and (ii) any renewal rights granted by Landlord after the
Effective Date hereof to any tenant of any ROFO Space, Tenant shall have and is
hereby granted the following ongoing right of first offer to lease any ROFO
Space becoming available during the Term, subject to, and in accordance with,
the terms and conditions of this Section 53 ("Right of First Offer").

 

(b)     As used herein, the term "ROFO Space" shall mean an office space in the
Building that becomes or is anticipated to become available for lease within
twenty-four (24) months following Landlord’s delivery of a ROFO Availability
Notice. Notwithstanding the foregoing, with respect to any ROFO Space that is
vacant and available for lease as of the Effective Date hereof, Tenant shall not
have a right of first offer with respect to such space until such space is first
leased after the Effective Date hereof, and Tenant's right of first offer with
respect to such space shall be subject and subordinate to any renewal or other
rights granted to the tenant of such space in connection with such initial
leasing.

 

(c)     Landlord shall notify Tenant in January of each calendar year during the
Term if any ROFO Space shall be or is reasonably anticipated by Landlord to
become vacant in the Building (the "ROFO Availability Notice"). Such ROFO
Availability Notice shall specify (i) the terms and conditions pursuant to which
Landlord would lease the ROFO Space, and (ii) the date on which such ROFO Space
is anticipated to become available for lease by Tenant (the "ROFO Availability
Date").

 

-56-

--------------------------------------------------------------------------------

 

 

(d)     Provided that (A) no Event of Default then exists under the Lease; (B)
Tenant has not assigned the Lease other than to a Qualified Tenant Affiliate, or
sublet the Premises to other than a Qualified Tenant Affiliate; (C) not less
than thirty-six (36) months remain in the Term of this Lease as of the ROFO
Availability Date (unless Tenant simultaneously exercises an available Renewal
Option that is not the Short Term Option); (D) Tenant notifies Landlord, in
writing, within ten (10) Business Days after receipt of the ROFO Availability
Notice, of Tenant's irrevocable election to lease all or a portion of the ROFO
Space on the terms and conditions set forth in the ROFO Availability Notice (the
"ROFO Election Notice"), time being of the essence, Tenant shall have the right
to lease the ROFO Space described in the ROFO Availability Notice and elected to
be leased by Tenant on the terms and conditions set forth in the ROFO
Availability Notice; provided, however, if the ROFO Election Notice is delivered
during the first two (2) Lease Years, then the ROFO Space shall be leased to
Tenant on the same terms and conditions as set forth in this Lease for the
original Premises (including but not limited to, the then Base Rent amount per
square foot, the Tenant Improvement Allowance on a square foot basis and any
other concessions initially granted to Tenant). If Tenant elects to lease less
than all of the ROFO Space described in the ROFO Availability Notice, then
Landlord and Tenant shall mutually agree to the size, access and demising
configuration of the ROFO Space such that, inter alia, the portion of the ROFO
Space described in the ROFO Availability Notice but not leased by Tenant shall
be in a configuration that may be readily leased to third parties at market
rates for general office use. In the event the ROFO Space elected to be leased
by Tenant comprises a partial floor, Landlord shall bear the cost to convert the
floor into a Building-standard multi-tenant floor, including common area
corridors, using Building-standard materials and finishes selected by Landlord
in Landlord’s sole discretion, and Tenant, using Building-standard materials and
finishes selected by Landlord in Landlord’s sole discretion, shall bear the cost
to demise the portion of the ROFO Space located on the floor separately from the
space not included within the ROFO Space, including the installation of suite
entry doors.

 

(e)     The Term of the Lease as to the ROFO Space (and Tenant's obligation to
pay Rent with respect thereto) shall commence on the date that is the earlier to
occur of (i) one hundred eighty (180) days after Landlord delivers such space to
Tenant, or (ii) the date upon which Tenant occupies such space for the conduct
of its normal business operations therein (the "ROFO Commencement Date").

 

(f)      In the event that Tenant timely delivers a ROFO Election Notice to
Landlord, Landlord shall prepare an amendment modifying the Lease to incorporate
the ROFO Space reasonably acceptable to Tenant, which amendment shall set forth,
among other things: (i) the amount of annual Base Rent and the monthly Base Rent
for the ROFO Space (as determined below); and (ii) the adjustments to Tenant's
Proportionate Share caused by the addition of the ROFO Space. In the event (A)
Tenant fails timely to deliver a ROFO Election Notice to Landlord, or (B) Tenant
timely delivers a ROFO Election Notice to Landlord, but Tenant fails to execute
the lease amendment tendered by Landlord within forty-five (45) days after
presentation of same by Landlord, time being of the essence, then Landlord may
lease the ROFO Space to any person or entity of its choice. If Landlord does not
lease the ROFO Space to another person or entity within one hundred twenty (120)
days of Tenant rejecting same as set forth above, or if Landlord subsequently
changes the terms of the proposed lease for the ROFO Space available to
third-parties in any material respect (i.e., more than 7.5% of the total net
economic terms) from the terms set forth in the ROFO Availability Notice prior
to the expiration of such 120-day period, then Landlord will provide an updated
ROFO Availability Notice, then prior to Landlord’s offering of the ROFO Space to
any third party, it must once again go through the same process set forth above
and provide Tenant with a ROFO Availability Notice (or updated ROFO Availability
Notice, as applicable) as to any ROFO Space. In the event the Tenant elects to
lease all of the ROFO Space set out in the ROFO Availability Notice after the
expiration of the second Lease Year, but disagrees with Landlord’s determination
of the Fair Market Value of the Base Rent for the ROFO Space, the Fair Market
Rental Rate for the ROFO Space shall be determined by the Three Broker Method.
The Fair Market Rental Rate determined hereby shall be binding upon the parties,
and shall be the Base Rent for the ROFO Space.

 

(g)     In the event that Landlord and Tenant enter into a lease amendment
demising the ROFO Space to Tenant, and Landlord is unable to deliver possession
of such space to Tenant on the ROFO Availability Date because or relating to the
failure of an existing tenant to vacate such space, Landlord shall not be liable
or responsible for any claims, damages or liabilities in connection therewith or
by reason thereof.

 

-57-

--------------------------------------------------------------------------------

 

 

(h)     Tenant shall have no rights with respect to the ROFO Space during the
last two (2) Lease Years of the Term unless it has first exercised a Renewal
Option pursuant to and in accordance with Section 4(b) above.

 

(i)      Notwithstanding any provision of the Lease to the contrary, Tenant
shall have no rights with respect to the ROFO Space, or any other rights of
first offer or refusal, or first right to negotiate, or any other expansion
rights whatsoever, except as expressly provided in this Section 53 and Section
54.

 

54.     RIGHT OF FIRST REFUSAL.

 

(a)     During the Term of this Lease, provided that Tenant has exercised its
rights under Section 51 of this Lease and is leasing a minimum of 100,000
rentable square feet of the space in the Building, and subject to Tenant’s other
rights under this Lease, Tenant shall have the right of first refusal to add to
the Premises the Offered Space (as hereinafter defined), subject to the terms
and conditions hereinafter set forth. “Offered Space” shall mean an office space
in the Building that is currently available, or becomes or is anticipated to
become available for lease and is subject to a bona fide lease offer.

 

(b)     If Landlord intends to enter into a lease (the “Proposed Lease”) for all
or a portion of the Offered Space with anyone (the “Proposed Tenant”), then
Landlord shall, after it has received a bona fide offer from the Proposed
Tenant, offer to Tenant the right to lease such Offered Space upon the terms and
conditions of the Proposed Lease to the Proposed Tenant for the Offered Space.
Tenant may only exercise the right of first refusal described herein if as of
the date that Tenant elects to exercise such right pursuant to Tenant's First
Refusal Notice (as hereinafter defined) and as of the commencement date of the
term of the lease of the Offered Space, no Event of Default exists under the
Lease that has not been cured. Tenant shall have no rights with respect to any
Offered Space during the last two (2) Lease Years of the Term unless it has
first exercised a Renewal Option in accordance with Section 4(b) above.

 

(c)     Landlord shall offer the Offered Space to Tenant in a written notice
(the “First Refusal Notice”) which shall designate the space being offered and
shall specify the terms of the Lease, which shall be the same as those offered
in the Proposed Lease to the Proposed Tenant. Tenant may accept the offer set
forth in the First Refusal Notice by delivering to Landlord an unconditional
acceptance in writing (“Tenant’s First Refusal Notice”) within ten (10) Business
Days after delivery by Landlord of the First Refusal Notice to Tenant. Time
shall be of the essence with respect to the giving of Tenant's First Refusal
Notice. If Tenant does not accept (or fails to timely accept) an offer made by
Landlord pursuant to the provisions of this Section with respect to the Offered
Space designated in the First Refusal Notice, Landlord shall be under no further
obligation to Tenant with respect to such space by reason of this Section 54.

 

(d)     In order to send the First Refusal Notice, Landlord does not need to
have negotiated a complete lease with the Proposed Tenant but may merely have
agreed upon the material economic terms for the Proposed Lease, and Tenant must
make its decision with respect to the Offered Space as long as it has received a
description of the material economic terms (such terms to include but not be
limited to rental rate, rental abatement, annual escalation, tenant allowance,
parking ratio and charges, operating expense and tax base year). Tenant must
accept all of the Offered Space offered by Landlord at any one time in a First
Refusal Notice if Tenant desires to accept any of such Offered Space and may not
exercise its right with respect to only a portion of such space. If Tenant
accepts the offer, then within twenty (20) days of Tenant's First Refusal
Notice, Landlord and Tenant shall execute a lease amendment prepared by Landlord
and reasonably approved by Tenant and reflecting the addition of the Offered
Space to the original Premises pursuant to the terms and provisions described in
the First Refusal Notice with the other terms of the Lease remaining unchanged.

 

(e)     Notwithstanding any provision of the Lease to the contrary, Tenant shall
have no rights with respect to the Offered Space, or any other rights of first
offer or refusal, or first right to negotiate, or any other expansion rights
whatsoever, except as expressly provided in this Section 54 and Section 53.

 

-58-

--------------------------------------------------------------------------------

 

 

55.     ELECTRONIC SERVICES.

 

(a)     Tenant may, in a manner consistent with the provisions and requirements
of this Lease, including Exhibit C attached hereto and Section 12 hereof,
install, maintain, replace, remove or use any communications or computer or
other electronic service wires, cables and related devices (collectively the
“Lines”) at the Building in or serving the Premises. Landlord shall approve the
communications and computer electronic service wiring, cabling and related
devices and equipment referenced in the Space Plan with respect to the Leasehold
Improvements together with Landlord’s overall approval of Tenant’s Space Plan.
As used herein “Electronic Services Provider” means Verizon, Comcast and any
other business which provides internet, telephone, video, or other
telecommunications services reasonably approved by Landlord. The services of
Electronic Services Providers are sometime referred to herein as “Electronic
Services.”

 

(b)     Tenant acknowledges and agrees that all Electronic Services desired by
Tenant shall be ordered and utilized at the sole expense of Tenant. Unless
Landlord otherwise requests or consents in writing, all of Tenant’s Electronic
Services equipment shall be and remain solely in the Tenant’s premises and the
telephone closet(s) on the floor(s) on which the Tenant’s premises are located.
Unless otherwise specifically agreed to in writing, Landlord shall have no
responsibility for the maintenance of Tenant’s Electronic Services equipment,
including Lines; nor for any Lines or other infrastructure to which Tenant’s
Electronic Services equipment may be connected. Tenant agrees that, to the
extent any Electronic Services are interrupted, curtailed or discontinued,
Landlord shall have no obligation or liability with respect thereto and it shall
be the sole obligation of Tenant at its own expense to obtain substitute
service, unless such interruption, curtailment or discontinuation was due to the
negligence or willful misconduct of Landlord or its agents, employees or
contractors. Except to the extent arising from the negligence or willful
misconduct of Landlord or Landlord’s agents, employees or contractors, Landlord
shall have no liability for damages arising from, and Landlord does not warrant
that Tenant’s use of any Lines will be free from the following (collectively
called “Line Problems”): (a) any failure of any Lines to satisfy Tenant’s
requirements, or (b) any shortages, failures, variations, interruptions,
disconnections, loss or damage caused by the installation, maintenance,
replacement, use or removal of Lines unless if due to installation for other
tenants or occupants at the Building. Under no circumstances shall any Line
Problems be deemed an actual or constructive eviction of Tenant, render Landlord
liable to Tenant for abatement of Rent, or relieve Tenant from performance of
Tenant’s obligations under this Lease. Notwithstanding the foregoing, in the
event any Line Problems (i) renders the Premises untenantable and Tenant
actually does not occupy the portion of the Premises that is claimed to be
untenantable, (ii) is the result of the negligence or willful misconduct of
Landlord, or Landlord’s employees, agents or contractors, and (iii) continues
uninterrupted for a period of three (3) Business Days, Base Rent shall abate for
the number of days such interruption continues beyond such three (3) Business
Day period.

 

(c)     Any and all Electronic Services equipment installed in the Tenant’s
Premises or elsewhere in the Building by or on behalf of Tenant, including
Lines, or other facilities for Electronic Services reception or transmittal,
shall be code compliant and physically labeled or otherwise marked at the time
of installation. Tenant shall have no obligation to remove Tenant’s cabling and
wiring from the Premises and the Building at the expiration or earlier
termination of this Lease.

 

56.     RETAIL TENANTS. Landlord shall use commercially reasonable efforts to
lease the retail space in the Building to retailers comparable to the retailers
existing within the Project as of the Effective Date of this Lease and the
retail tenants typically found in Comparable Buildings. No fast food tenants
shall be permitted without Tenant’s prior written consent.

 

 

 

[Remainder of this page intentionally blank.]

 

-59-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Deed of Lease under
seal by their duly authorized officials or agents as of the date aforesaid.

 

 

 

 

LANDLORD:

 

CRS PLAZA II, LC,
a Virginia limited liability company

 

By: Comstock Management Services, LC

 

 

 

By: /s/ Christopher Clemente                                                   
                     [SEAL]
Name: Christopher Clemente
Title:   Manager

 

 

 


TENANT:

 


ICF CONSULTING GROUP, INC.,

a Delaware corporation

 



By: /s/ Robert Toth                                                             
                           [SEAL]
Name: Robert Toth
Title:   Senior Vice President

 

 

 

[Signature Page to Deed of Lease]

 